EXECUTION VERSION

 

CREDIT AND GUARANTY AGREEMENT

dated as of July 19, 2007

among

PROLIANCE INTERNATIONAL, INC.,

as Borrower

CERTAIN DOMESTIC SUBSIDIARIES OF PROLIANCE INTERNATIONAL, INC.,

as Guarantors,

VARIOUS LENDERS,

SILVER POINT FINANCE, LLC,

as Administrative Agent and Lead Arranger

and

SILVER POINT FINANCE, LLC

as Collateral Agent



--------------------------------------------------------------------------------

$100,000,000 Senior Secured Credit Facilities



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

SECTION 1.

 

DEFINITIONS AND INTERPRETATION

 

1

1.1

 

Definitions

 

1

1.2

 

Accounting Terms

 

42

1.3

 

Interpretation, etc.

 

42

SECTION 2.

 

LOANS AND LETTERS OF CREDIT

 

43

2.1

 

Tranche A Term Loans

 

43

2.2

 

Revolving Loans

 

44

2.3

 

Issuance of Letters of Credit and Purchase of Participations Therein

 

45

2.4

 

Pro Rata Shares; Availability of Funds

 

49

2.5

 

Use of Proceeds

 

50

2.6

 

Evidence of Debt; Register; Lenders’ Books and Records; Notes

 

50

2.7

 

Interest on Loans

 

51

2.8

 

Conversion/Continuation

 

52

2.9

 

Default Interest

 

53

2.10

 

Fees

 

53

2.11

 

Scheduled Payments/Commitment Reductions

 

54

2.12

 

Voluntary Prepayments/Commitment Reductions

 

54

2.13

 

Mandatory Prepayments/Commitment Reductions

 

57

2.14

 

Application of Prepayments/Reductions

 

59

2.15

 

General Provisions Regarding Payments

 

62

2.16

 

Ratable Sharing

 

66

2.17

 

Making or Maintaining LIBOR Rate Loans

 

66

2.18

 

Increased Costs; Capital Adequacy; Reserves on LIBOR Rate Loans

 

68

2.19

 

Taxes; Withholding, etc.

 

70

2.20

 

Obligation to Mitigate

 

73

2.21

 

Defaulting Lenders

 

73

2.22

 

Removal or Replacement of a Lender

 

74

SECTION 3.

 

CONDITIONS PRECEDENT

 

75

3.1

 

Closing Date

 

75

3.2

 

Conditions to Each Credit Extension

 

81

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

83

4.1

 

Organization; Requisite Power and Authority; Qualification

 

83

4.2

 

Capital Stock and Ownership

 

83

4.3

 

Due Authorization

 

83

4.4

 

No Conflict

 

84

4.5

 

Governmental Consents

 

84

4.6

 

Binding Obligation

 

84

4.7

 

Historical Financial Statements

 

84

4.8

 

Projections

 

84

4.9

 

No Material Adverse Change

 

85

4.10

 

No Restricted Junior Payments

 

85

4.11

 

Adverse Proceedings, etc.

 

85

 

--------------------------------------------------------------------------------



 

4.12

 

Payment of Taxes

 

85

4.13

 

Properties

 

86

4.14

 

Environmental Matters

 

86

4.15

 

No Defaults

 

87

4.16

 

Material Contracts

 

87

4.17

 

Governmental Regulation

 

87

4.18

 

Margin Stock

 

87

4.19

 

Employee Matters

 

88

4.20

 

Employee Benefit Plans

 

88

4.21

 

Certain Fees

 

89

4.22

 

Solvency

 

89

4.23

 

Intentionally Omitted

 

89

4.24

 

Compliance with Statutes, etc.

 

89

4.25

 

Disclosure

 

89

4.26

 

Terrorism Laws

 

90

4.27

 

Insurance

 

90

4.28

 

Common Enterprise

 

90

4.29

 

Security Interest in Collateral

 

90

4.30

 

Affiliate Transactions

 

90

4.31

 

Intellectual Property

 

91

4.32

 

Permits, Etc.

 

91

4.33

 

Customers and Suppliers

 

91

4.34

 

Flood Zone

 

91

4.36

 

No Action for Winding-Up or Bankruptcy

 

92

SECTION 5.

 

AFFIRMATIVE COVENANTS

 

92

5.1

 

Financial Statements and Other Reports

 

92

5.2

 

Existence

 

98

5.3

 

Payment of Taxes and Claims

 

98

5.4

 

Maintenance of Properties

 

99

5.5

 

Insurance

 

99

5.6

 

Books and Records; Inspections

 

100

5.7

 

Lenders Meetings

 

100

5.8

 

Compliance with Laws

 

100

5.9

 

Environmental

 

101

5.10

 

Subsidiaries

 

103

5.11

 

Additional Material Real Estate Assets

 

104

5.12

 

[RESERVED]

 

104

5.13

 

Interest Rate Protection

 

104

5.14

 

Further Assurances

 

104

5.15

 

Miscellaneous Business Covenants

 

104

5.16

 

Use of Proceeds

 

105

5.17

 

Post Closing Matters

 

105

5.18

 

Dutch Parallel Debts

 

105

5.19

 

NRF Financing

 

107

 

-ii-

 

--------------------------------------------------------------------------------



 

SECTION 6.

 

NEGATIVE COVENANTS

 

108

6.1

 

Indebtedness

 

108

6.2

 

Liens

 

110

6.3

 

No Further Negative Pledges

 

112

6.4

 

Restricted Junior Payments

 

112

6.5

 

Restrictions on Subsidiary Distributions

 

112

6.6

 

Investments

 

113

6.7

 

Financial Covenants

 

113

6.8

 

Fundamental Changes; Disposition of Assets; Acquisitions

 

124

6.9

 

Disposal of Subsidiary Interests

 

125

6.10

 

Sales and Lease Backs

 

125

6.11

 

Transactions with Shareholders and Affiliates

 

126

6.12

 

Conduct of Business

 

126

6.13

 

Intentionally Omitted

 

126

6.14

 

Amendments or Waivers of Certain Contractual Obligations

 

126

6.15

 

Customers and Suppliers

 

126

6.16

 

Fiscal Year

 

126

6.17

 

Deposit Accounts

 

127

6.18

 

Amendments to Organizational Agreements

 

127

6.19

 

Prepayments of Certain Indebtedness

 

127

6.20

 

Issuance of Capital Stock

 

127

6.21

 

Affiliate Payments

 

127

SECTION 7.

 

GUARANTY

 

127

7.1

 

Guaranty of the Obligations

 

127

7.2

 

Contribution by Guarantors

 

128

7.3

 

Payment by Guarantors

 

128

7.4

 

Liability of Guarantors Absolute

 

129

7.5

 

Waivers by Guarantors

 

130

7.6

 

Guarantors’ Rights of Subrogation, Contribution, etc.

 

131

7.7

 

Subordination of Other Obligations

 

132

7.8

 

Continuing Guaranty

 

132

7.9

 

Authority of Guarantors or Borrower

 

132

7.10

 

Financial Condition of Borrower

 

132

7.11

 

Bankruptcy, etc.

 

133

7.12

 

Discharge of Guaranty Upon Sale of Guarantor

 

133

7.13

 

Taxes

 

133

SECTION 8.

 

EVENTS OF DEFAULT

 

134

8.1

 

Events of Default

 

134

SECTION 9.

 

AGENTS

 

137

9.1

 

Appointment of Agents

 

137

9.2

 

Powers and Duties

 

138

9.3

 

General Immunity

 

138

9.4

 

Agents Entitled to Act as Lender

 

139

9.5

 

Lenders’ Representations, Warranties and Acknowledgment

 

140

 

-iii-

 

--------------------------------------------------------------------------------



 

9.6

 

Right to Indemnity

 

140

9.7

 

Successor Administrative Agent

 

141

9.8

 

Collateral Matters, Collateral Documents and Guaranty

 

142

9.9

 

Posting of Approved Electronic Communications

 

144

9.10

 

Proofs of Claim

 

145

9.11

 

Agents and Arrangers

 

146

SECTION 10.

 

MISCELLANEOUS

 

146

10.1

 

Notices

 

146

10.2

 

Expenses

 

146

10.3

 

Indemnity

 

147

10.4

 

Set Off

 

148

10.5

 

Amendments and Waivers

 

148

10.6

 

Successors and Assigns; Participations

 

150

10.7

 

Special Purpose Funding Vehicles

 

153

10.8

 

Independence of Covenants

 

154

10.9

 

Survival of Representations, Warranties and Agreements

 

154

10.10

 

No Waiver; Remedies Cumulative

 

154

10.11

 

Marshalling; Payments Set Aside

 

154

10.12

 

Severability

 

155

10.13

 

Obligations Several; Independent Nature of Lenders’ Rights

 

155

10.14

 

Headings

 

155

10.15

 

APPLICABLE LAW

 

155

10.16

 

CONSENT TO JURISDICTION

 

155

10.17

 

WAIVER OF JURY TRIAL

 

156

10.18

 

Confidentiality

 

156

10.19

 

Usury Savings Clause

 

157

10.20

 

Counterparts

 

158

10.21

 

Effectiveness

 

158

10.22

 

Patriot Act

 

158

10.23

 

Disclosure

 

158

10.24

 

Appointment for Perfection

 

158

10.25

 

Advertising and Publicity

 

158

10.26

 

Power of Attorney

 

159

 

-iv-

 

--------------------------------------------------------------------------------



 

APPENDICES:

 

A-1

 

Tranche A Term Loan Commitments

 

 

A-2

 

Revolving A Commitments

 

 

A-3

 

Revolving B Commitments

 

 

B

 

Notice Addresses

 

 

 

 

 

SCHEDULES:

 

1.1(b)

 

Existing Letters of Credit

 

 

1.1(c)

 

Certain Eligible Accounts

 

 

1.1(d)

 

Customer Agreements

 

 

3.1(g)

 

Closing Date Mortgaged Properties

 

 

4.1

 

Jurisdictions of Organization and Qualification

 

 

4.2

 

Capital Stock and Ownership

 

 

4.13

 

Real Estate Assets

 

 

4.14

 

Environmental Matters

 

 

4.16

 

Material Contracts

 

 

4.19

 

Employee Matters

 

 

4.27

 

Insurance

 

 

4.30

 

Affiliate Transactions

 

 

4.31

 

Intellectual Property

 

 

4.35

 

Operating Leases

 

 

5.17

 

Certain Post Closing Matters

 

 

6.1

 

Certain Indebtedness

 

 

6.2

 

Certain Liens

 

 

6.6

 

Certain Investments

 

 

6.11

 

Certain Affiliate Transactions

EXHIBITS:

 

A-1

 

Funding Notice

 

 

A-2

 

Conversion/Continuation Notice

 

 

A-3

 

Issuance Notice

 

 

B-1

 

Tranche A Term Loan Note

 

 

B-2

 

Revolving A Loan Note

 

 

B-3

 

Revolving B Loan Note

 

 

C

 

Compliance Certificate

 

 

D

 

[RESERVED]

 

 

E

 

Assignment Agreement

 

 

F

 

Certificate Regarding Non-bank Status

 

 

G-1

 

Closing Date Certificate

 

 

G-2

 

Solvency Certificate

 

 

H

 

Counterpart Agreement

 

 

I

 

Pledge and Security Agreement

 

 

J

 

Mortgage

 

 

K

 

Landlord Consent and Subordination Agreement

 

 

L

 

Borrowing Base Certificate

 

 

M

 

Bailee’s Letter

 

 

O

 

Landlord Consent and Estoppel

 

 

-v-

 

--------------------------------------------------------------------------------



 

 

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of July 19, 2007, is entered into
by and among PROLIANCE INTERNATIONAL, INC., a Delaware corporation (“Holdings”
and “Borrower”), and CERTAIN DOMESTIC SUBSIDIARIES OF HOLDINGS, as guarantors
(“Guarantors”), the lenders party hereto from time to time (collectively,
“Lenders”) SILVER POINT FINANCE, LLC (“Silver Point”), as administrative agent
for the Lenders (in such capacity, “Administrative Agent”) and as lead arranger
(in such capacity, the “Lead Arranger”) and SILVER POINT FINANCE, LLC as
collateral agent for the Lenders (in such capacity, “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrower, in
an aggregate principal amount not to exceed $100,000,000, consisting of (a)
$50,000,000 aggregate principal amount of Tranche A Term Loans to be made to the
Borrower, (b) up to $25,000,000 aggregate principal amount of Revolving A
Commitments to be made to the Borrower, which will include a $7,500,000
subfacility for the issuance of Letters of Credit, and (c) up to $25,000,000
aggregate principal amount of Revolving B Commitments to be made to the
Borrower, the proceeds of which shall be used to (i) repay the Existing
Indebtedness, (ii) finance the working capital needs and general corporate
purposes of Holdings and its Subsidiaries, and (iii) pay fees and expenses
associated with the transactions contemplated by this Agreement and the
refinancing of the Existing Indebtedness. The Letters of Credit will be used for
general working capital purposes.

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of each of its Domestic Subsidiaries and sixty-five percent (65%) of all the
Capital Stock of each of its first-tier Foreign Subsidiaries; and

WHEREAS, Guarantors have agreed to guarantee the Obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Capital Stock of each of their Domestic Subsidiaries and sixty-five percent
(65%) of all the Capital Stock of each of their first-tier Foreign Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Account(s)” means any account or Account as defined under the UCC.

 

 

--------------------------------------------------------------------------------



“Account Debtor” means each Person who is in any way obligated on or in
connection with any Account.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (A) three
percent (3.0%) per annum and (B) the rate per annum obtained by dividing (and
rounding upward to the next whole multiple of one-sixteenth of one percent (1/16
of 1%)) (i) (a) the rate per annum (rounded to the nearest one-hundredth of one
percent (1/100 of 1%)) equal to the rate determined by Administrative Agent to
be the offered rate which appears on the page of the Telerate Screen which
displays an average British Bankers Association Interest Settlement Rate (such
page currently being page number 3740 or 3750, as applicable) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest one-hundredth of one percent (1/100 of 1%)) equal to the rate determined
by Administrative Agent to be the offered rate on such other page or other
service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest one-hundredth of one
percent (1/100 of 1%)) equal to the offered quotation rate to first class banks
in the London interbank market for deposits (for delivery on the first day of
the relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan, for which the Adjusted LIBOR Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date as determined by Administrative Agent in accordance with its
customary practices, by (ii) an amount equal to (a) one, minus (b) the
Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which Credit Parties
shall make all payments to Administrative Agent for the benefit of Agents and
Lenders holding the Tranche A Term Loans under this Agreement and the other
Credit Documents.

“Administrative Agent Loan Account” means an account maintained hereunder by the
Administrative Agent on its books of account at the Payment Office, and with
respect to the Borrower, in which the Borrower will be charged by the
Administrative Agent with all Tranche A Term Loans made to, and all other
Obligations with respect to the Tranche A Term Loans incurred by, the Borrower.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other

 

 

-2-

 

--------------------------------------------------------------------------------



regulatory body or any mediator or arbitrator whether pending or, to the best
knowledge of Holdings or any of its Subsidiaries, threatened against or
affecting Holdings or any of its Subsidiaries or any property of Holdings or any
of its Subsidiaries.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote ten percent (10%) or more of the Securities
having ordinary voting power for the election of directors of such Person, or
(ii) to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise. Notwithstanding anything to the contrary herein, in no event shall
any Agent, Borrowing Base Agent or Lender be considered an “Affiliate” of any
Credit Party.

“Agent” means (i) each of Administrative Agent and Collateral Agent, and (ii)
solely with respect to Section 9, each of Administrative Agent, Borrowing Base
Agent and Collateral Agent.

“Agent Advances” as defined in Section 9.8(c).

“Aggregate Amounts Due” as defined in Section 2.16.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of July 19, 2007,
as it may be amended, supplemented or otherwise modified from time to time and
any annexes, exhibits, schedules to any of the foregoing.

“Annualized Basis” means with respect to calculating an amount (i) for the third
fiscal quarter ending on September 30, 2007, such amount for the first three
fiscal quarters times four-thirds (4/3), and (ii) for the fourth fiscal quarter
ending on December 31, 2007 and each period thereafter, such amount for the four
consecutive fiscal quarters then ending; provided, that for the purposes of
Section 6.7(a), with respect to the six (6) months ending September 30, 2007,
“Annualized Basis” shall mean such amount for the last six months times two (2).

“Applicable Margin” means (i) with respect to Term Loans and Revolving Loans
that are LIBOR Rate Loans, a percentage, per annum, equal to four and
three-quarters percent (4.75%) and (ii) with respect to Term Loans and Revolving
Loans that are Base Rate Loans, a percentage, per annum equal to three and
three-quarters percent (3.75%).

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with

 

 

-3-

 

--------------------------------------------------------------------------------



respect thereto against “Eurocurrency Liabilities” (as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator.
Without limiting the effect of the foregoing, the Applicable Reserve Requirement
shall reflect any other reserves required to be maintained by such member banks
with respect to (i) any category of liabilities which includes deposits by
reference to which the applicable Adjusted LIBOR Rate or any other interest rate
of a Loan is to be determined, or (ii) any category of extensions of credit or
other assets which include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed
to constitute Eurocurrency Liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on LIBOR Rate Loans shall be adjusted automatically on and as
of the effective date of any change in the Applicable Reserve Requirement.

“Asset Sale” means a sale, sale and leaseback, assignment, conveyance, transfer
or other disposition to, or any exchange of property with, any Person, in one
transaction or a series of related transactions, of all or any part of Holdings’
or any of its Subsidiaries’ businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, including the Capital Stock of any of Holdings’
Subsidiaries, other than inventory sold or leased in the ordinary course of
business and or receivables sold pursuant to a Customer Agreement in the
ordinary course of business.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Attributable Debt” means as of the date of determination thereof, without
duplication, the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer or treasurer, in each case, whose signatures
and incumbency have been certified to Administrative Agent.

“Availability” means, as of any date of determination, the amount equal to the
lesser of (i) the Revolving Commitments and (ii) the Borrowing Base, minus the
sum of (x) the aggregate outstanding principal amount of all Revolving Loans,
and (y) the Letter of Credit Usage.

“Bailee’s Letter” means a Bailee Letter substantially in the form of Exhibit M
with such amendments or modifications as may be reasonably approved by
Collateral Agent.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

 

-4-

 

--------------------------------------------------------------------------------



“Base Rate” means, for any day, a rate per annum equal to the greater of (A)
four percent (4.0%) per annum and (B) the greater of (i) the Prime Rate in
effect on such day, and (ii) the Federal Funds Effective Rate in effect on such
day plus one-half of one percent (0.5%). Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Borrowing Base Agent, Lender and Lender
Counterparty.

“Book Value” means, with respect to any Inventory of any Person, the lower of
(i) cost (as reflected in the general ledger of such Person before customary
(but not extraordinary) reserves established by such Person in good faith and in
accordance with GAAP) and (ii) market value, in each case, determined in
accordance with GAAP calculated on a first-in first-out basis.

“Borrowing Base” means, at any time, the difference between (i) the sum of (A)
up to seventy-eight and one half percent (78.5%) of the value of the Net Amount
of Eligible Accounts of Borrower (excluding the Eligible Accounts that were
Eligible Accounts of the former Ready Aire, Inc. subsidiary of the Borrower) at
such time less the amount, if any, of the Dilution Reserve, plus (B) up to
seventy-five percent (75%) of the value of the Net Amount of Eligible Accounts
of Borrower that are determined to be Eligible Accounts of the former Ready
Aire, Inc. subsidiary of the Borrower at such time less the amount, if any, of
the Dilution Reserve, plus (C) the sum of (1) the lesser of (a) the sum of (x)
up to thirty percent (30%) of the Book Value of the Eligible Inventory of
Borrower that are determined to be Eligible Inventory of the former Ready Aire,
Inc. subsidiary of the Borrower consisting of finished goods at such time and
(y) up to fifty-one percent (51%) of the Book Value of the Eligible Inventory of
Borrower (excluding the Eligible Inventory that were Eligible Inventory of the
former Ready Aire, Inc. subsidiary of the Borrower) consisting of finished goods
at such time and (b) 80% of the net orderly liquidation value of such Eligible
Inventory consisting of finished goods calculated during the Borrower’s low
selling season, as set forth in the most recent Inventory appraisal obtained by
the Administrative Agent, and (2) the lesser of (a) the sum of (x) up to
twenty-one percent (21%) of the Book Value of the Eligible Inventory of Borrower
that is determined to be Eligible Inventory of the former Ready Aire, Inc.
subsidiary of the Borrower consisting of raw materials at such time and (y) up
to thirty-five percent (35%) of the Book Value of the Eligible Inventory of
Borrower (excluding the Eligible Inventory that is Eligible Inventory of the
former Ready Aire, Inc. subsidiary of the Borrower) consisting of raw materials
at such time and (b) 80% of the net orderly liquidation value of such Eligible
Inventory consisting of raw materials calculated during the Borrower’s low
selling season, as set forth in the most recent Inventory appraisal obtained by
the Administrative Agent, and (ii) the sum of (A) $30,000,000 and (B) such
reserves (other than the Dilution Reserve) as the Administrative Agent or the
Borrowing Base Agent may deem appropriate in the exercise of their reasonable
business judgment, including, without limitation any reserves or other
adjustments established by the Borrowing Base Agent or the Administrative Agent
on the basis of any collateral audits conducted hereunder. In the event that the
Administrative Agent or the Borrowing Base Agent, at any time

 

 

-5-

 

--------------------------------------------------------------------------------



in their sole discretion, determines that the Dollar amount of Eligible Accounts
collectable by Borrower is reduced or diluted as a result of discounts or
rebates granted by Borrower to the respective Account Debtor(s), returned or
rejected Inventory or services, or such other reasons or factors as the
Administrative Agent or the Borrowing Base Agent reasonably deems applicable,
the Administrative Agent or the Borrowing Base Agent may, in their sole
discretion, in the absence of a Default or an Event of Default, upon five (5)
business days’ prior written notice to Borrower, reduce or otherwise modify the
percentage of Eligible Accounts included within the Borrowing Base and/or reduce
the dollar amount of Eligible Accounts by an amount determined by Administrative
Agent or the Borrowing Base Agent in their reasonable credit judgment.

“Borrowing Base Agent” means Wachovia Capital Finance Corporation (New England),
a Massachusetts corporation, in its capacity as borrowing base agent, together
with its permitted successors and assigns in accordance with Section 9.7.

“Borrowing Base Agent’s Account” means an account at a bank designated by
Borrowing Base Agent from time to time as the account into which Credit Parties
shall make all payments to Borrowing Base Agent for the benefit of Agents,
Borrowing Base Agent and Lenders holding Revolving Loans under this Agreement
and the other Credit Documents.

“Borrowing Base Agent Loan Account” means an account maintained hereunder by the
Borrowing Base Agent on its books of account at the Payment Office, and with
respect to the Borrower, in which the Borrower will be charged by the Borrowing
Base Agent with all Revolving Loans made to, and all other Obligations with
respect to the Revolving Loans incurred by, the Borrower.

“Borrowing Base Certificate” means a certificate signed by an Authorized Officer
of the Borrower and setting forth the calculation of the Borrowing Base in
compliance with Section 5.1(q), substantially in the form of Exhibit L.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Business Trade Secrets” as defined in Section 4.31.

“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) any property (whether real, personal or
mixed) by that Person as lessee (or the equivalent) that, in conformity with
GAAP, is accounted for as a capital lease on the balance sheet of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent

 

 

-6-

 

--------------------------------------------------------------------------------



ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (iv) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; and (vi) shares of
any money market mutual fund that (a) has at least ninety-five percent (95%) of
its assets invested continuously in the types of investments referred to in
clauses (i) and (ii) above, (b) has net assets of not less than $500,000,000,
and (c) has the highest rating obtainable from either S&P or Moody’s.

“Certificate Regarding Non-Bank Status” means a Certificate substantially in the
form of Exhibit F.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have
acquired, directly or indirectly, beneficial or of record ownership of thirty
percent (30%) or more on a fully diluted basis of the voting and/or economic
interest in the outstanding Capital Stock of Holdings or (b) shall have obtained
the power (whether or not exercised) to elect a majority of the members of the
board of directors (or similar governing body) of Holdings; (ii) Holdings shall
cease to beneficially own and control, directly or indirectly, one hundred
percent (100%) on a fully diluted basis of the economic and voting interest in
the outstanding Capital Stock of each of its Subsidiaries; or (iii) the majority
of the seats (other than vacant seats) on the board of directors (or similar
governing body) of Holdings cease to be occupied by Persons who either (a) were
members of the board of directors of Holdings on the Closing Date, or (b) were
nominated for election or appointed by the board of directors of Holdings, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors.

 

 

-7-

 

--------------------------------------------------------------------------------



“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure; (b) Lenders having
Revolving A Exposure; and (c) Lenders having Revolving B Exposure and (ii) with
respect to Loans, each of the following classes of Loans: (a) Tranche A Term
Loans; (b) Revolving A Loans, and (c) Revolving B Loans.

“Closing Date” means the date on which the Tranche A Term Loans are made.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Mortgaged Property” as defined in Section 3.1(g).

“Collateral” means, collectively, all of the property and assets and all
interests therein and proceeds thereof now owned or hereafter acquired by any
Person upon which a Lien is granted or purported to be granted by such Person
pursuant to the Collateral Documents or any other Credit Documents as security
for the Obligations.

“Collateral Access Agreement” means any Landlord Collateral Access Agreements,
Bailee Letters, or any other agreement, acknowledgement or certificate in form
and substance reasonably satisfactory to the Agents and the Borrowing Base Agent
pursuant to which a mortgagee or lessor of real property on which Collateral is
stored or otherwise located, or a warehouseman, processor, converter facility or
other bailee of Inventory or other property owned by the Holdings or any of its
Subsidiaries, acknowledges the Liens under the Collateral Documents and
subordinates or waives any Liens held by such Person on such property and, in
the case of any such agreement with a mortgagee or lessor, permits the
Collateral Agent reasonable access to and the use of such real property during
the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Holdings
Pledge Agreement, the Intercreditor Agreement, the Mortgages, any Collateral
Access Agreements, and the Collateral Questionnaire, and all other
acknowledgments, certificates, control agreements, financing statements,
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations,
in each case, as such Collateral Documents may be amended or otherwise modified
from time to time.

“Collateral Questionnaire” means a perfection certificate in form reasonably
satisfactory to Collateral Agent that provides information with respect to the
personal or mixed property of each Credit Party.

“Commitment” means any Revolving A Commitment, Revolving B Commitment, or
Tranche A Term Loan Commitment.

“Communications” as defined in Section 9.9(a).

 

 

-8-

 

--------------------------------------------------------------------------------



“Compliance Certificate” means a Compliance certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
any Person and its Subsidiaries on a consolidated basis equal to:

(i) the sum, without duplication, of the amounts for such period of:

(a) Consolidated Net Income, plus

(b) Consolidated Interest Expense, plus

(c) provisions for taxes based on income, plus

(d) total depreciation expense, plus

(e) total amortization of deferred issuance costs, plus

(f) net losses from the sale or exchange of capital assets, plus

(g) total amortization expense, plus

(h) one-time Cash charges not to exceed $250,000 for each of the quarters ending
September 30, 2007 and December 31, 2007, for an aggregate of $500,000 for
fiscal year 2007, plus

(i) debt extinguishment costs for fiscal year 2007 not to exceed (1) cash costs
of $925,000 in the aggregate and (ii) non-cash costs of $1,105,000 in the
aggregate;

(j) solely when calculating Consolidated Adjusted EBITDA for a quarterly period,
one-time cash charges of $2,500,000 for each of the quarters ending September
30, 2007 and December 31, 2007, for an aggregate of $5,000,000 for fiscal year
2007; provided that such amounts shall only be included, if, in each case, (i)
before such Cash outlay, such restructuring initiative has been approved by the
Requisite Lenders in their reasonable business judgment, (ii) for the preceding
four (4) Fridays before the testing of the financial covenants set forth in
Section 6.7, the average Availability over such four (4) Fridays calculated on a
pro-forma basis after giving effect to such restructuring charges was not less
than $5,500,000 and (iii) for the succeeding three (3) month period after the
testing of such financial covenants in Section 6.7, the Availability calculated
on a pro-forma basis after giving effect to such restructuring charges at the
end of each month during such period shall be at least $5,500,000 (which shall
be calculated based upon 1 (one) actual month due to the delayed testing of such
financial covenants and two (2) months of forecasted Availability, which such
forecast shall be reasonably satisfactory to the Administrative Agent);
provided, that in the case of either quarter ending September 30, 2007 and
December 31, 2007, if the Availability tests set forth in sub-clauses (ii) and
(iii) above would be met by adding back one-time charges less than $2,500,000,
such amount of such one-time charges that are less than $2,500,000 that satisfy
the Availability tests shall be permitted to be included, plus

 

 

-9-

 

--------------------------------------------------------------------------------



(k) solely when calculating Consolidated Adjusted EBITDA for a monthly period,
one-time cash charges of $1,500,000 for each of the months ending July 31, 2007,
August 31, 2007, September 30, 2007, October 31, 2007, November 30, 2007 and
December 31, 2007, but not to exceed an aggregate of $5,000,000 for fiscal year
2007 and not to exceed an aggregate of $2,500,000 for each of the quarters
ending September 30, 2007 and December 31, 2007; provided that such amounts
shall only be included, if, in each case, (i) before such Cash outlay, such
restructuring initiative has been approved by the Requisite Lenders in their
reasonable business judgment, (ii) for the preceding four (4) Fridays before the
testing of the financial covenants set forth in Section 6.7, the average
Availability over such four (4) Fridays calculated on a pro-forma basis after
giving effect to such restructuring charges was not less than $5,500,000;
provided, that in the case of any such month, if the Availability tests set
forth in sub-clause (ii) above would be met by adding back one-time charges less
than $1,500,000, such amount of such one-time charges that are less than
$1,500,000 (but not more than $5,000,000 in the aggregate for fiscal year 2007
and not more than $2,500,000 in the aggregate for each of the quarters ending
September 30, 2007 and December 31, 2007) that satisfy the Availability tests
shall be permitted to be included, plus

(l) other non-Cash items reducing Consolidated Net Income (excluding any items
related to Inventory and Accounts and any such non-Cash item to the extent that
it represents an accrual or reserve for potential Cash items in any future
period or amortization of a prepaid Cash item that was paid in a prior period),
minus

(ii) the sum, without duplication, of the amounts for such period of:

(a) other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash item in any prior period), plus

(b) interest income, plus

(c) income tax credits, plus

(d) net gain from the sale or exchange of capital assets;

in each case, determined in accordance with GAAP (calculated on an Annualized
Basis with respect to Sections 6.7(a) and 6.7(f)).

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of any Person and its Subsidiaries during such period determined on
a consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment (excluding the portion of liabilities under
any Capital Lease that is or should be capitalized in accordance with GAAP) or
which should otherwise be capitalized” or similar items reflected in the
consolidated statement of cash flows of any Person and its Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.

 

 

-10-

 

--------------------------------------------------------------------------------



“Consolidated Current Assets” means, as at any date of determination, the total
assets of any Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP after deducting
any appropriate and adequate reserves therefor in conformity with GAAP,
excluding Cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of any Person and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt including the outstanding
Revolving Loans.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for any Person and its Subsidiaries on a consolidated basis equal to:

 

(i)

the sum, without duplication, of the amounts for such period of:

(a) Consolidated Adjusted EBITDA, plus

(b) interest income, plus

(c) other non-ordinary course income, minus

 

(ii)

the sum, without duplication, of the amounts for such period of:

 

(a)

voluntary and scheduled repayments of Consolidated Total Debt (excluding
repayments of any revolving credit indebtedness except to the extent the
obligation of the relevant lenders to make such revolving credit available is
permanently reduced or terminated in connection with such repayments, to the
extent of such reduction or termination), plus

 

(b)

Consolidated Capital Expenditures made in cash; plus

 

(c)

Consolidated Cash Interest Expense, plus

 

(d)

provisions for current taxes based on income of any Person and its Subsidiaries
and payable in cash with respect to such period.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for any Person and its Subsidiaries on a
consolidated basis equal to:

 

(i)

Consolidated Cash Interest Expense, plus

 

(ii)

scheduled payments of principal on Consolidated Total Debt, plus

 

(iii)

Consolidated Capital Expenditures, plus

 

(iv)

dividends or distributions paid in cash, plus

 

 

-11-

 

--------------------------------------------------------------------------------



 

(v)

the portion of taxes based on income actually paid in cash and provisions for
cash income taxes, plus

 

(vi)

all distributions to such Person in excess of amounts distributed for taxes,
plus

 

(vii)

all cash payments related to past non-cash expenses and losses, including, with
respect to the litigation between the Borrower and Paul S. Wilhide, the cash
payments in excess of $1,250,000,

as each of the foregoing is made during such period in conformity with GAAP
(calculated on an Annualized Basis with respect to Sections 6.7(a) and 6.7(f)).

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of any Person and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including
interest and fees paid under the Customer Agreements and all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Interest Rate Agreements.

“Consolidated Net Income” means, for any period: the net income (or loss) of any
Person and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus the sum of:

(a) the income (or loss) of any Person (other than a Subsidiary of such Person)
in which any other Person (other than such Person or any of its Subsidiaries)
has a joint interest, except to the extent of the amount of dividends or other
distributions actually paid to any Person or any of its Subsidiaries by such
Person during such period, plus

(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Holdings or is merged into or consolidated with Holdings or any of
its Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries, plus

(c) the income of any Subsidiary of any Person to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, plus

(d) any returned surplus assets of any Pension Plan.

“Consolidated Total Debt” means, without duplication, as at any date of
determination: the difference between (1) the aggregate amount of all
Indebtedness of any Person and its Subsidiaries determined on a consolidated
basis in accordance with GAAP and (2) (i) for Fiscal Year 2007, the amount of
the cash restructuring charges at any date of determination actually incurred
that are permitted to be included pursuant to clauses (i)(i), (i)(h) and (i)(j)
of the definition of “Consolidated Adjusted EBITDA”, and (ii) for all other
periods, $0.

 

 

-12-

 

--------------------------------------------------------------------------------



“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, the Intercompany Subordination Agreement, the Flow of
Funds Agreement, any Letter of Credit Applications, all documents, instruments
and agreements relating to L/C Funding Support, including any reimbursement
agreements or other documents or certificates executed by Holdings in favor of
Issuing Bank relating to Letters of Credit and all other certificates,
documents, instruments or agreements executed and delivered by a Credit Party
for the benefit of any Agent, Borrowing Base Agent, Issuing Bank or any Lender
in connection herewith.

“Credit Extension” means the making, conversion or continuance of a Loan or the
issuance, amendment, extension or renewal of a Letter of Credit.

“Credit Party” means each Person (other than any Agent, Borrowing Base Agent,
Issuing Bank or any Lender, Lender Counterparty or any representative thereof)
from time to time party to a Credit Document.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

“Customer Agreement” means an agreement between Borrower and one of its vendors,
pursuant to which Borrower sells certain of its Accounts to such vendor,
provided that such Agreement is either (i) listed as in effect on the date of
this Agreement on Schedule 1.1(d) hereto or (ii) has been accepted in writing by
the Collateral Agent.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

 

-13-

 

--------------------------------------------------------------------------------



“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.12 or Section
2.13 or by a combination thereof), and (b) such Defaulting Lender shall have
delivered to Borrower and Administrative Agent a written reaffirmation of its
intention to honor its obligations hereunder with respect to its Commitments,
and (iii) the date on which Borrower, Administrative Agent and Requisite Lenders
waive all Funding Defaults of such Defaulting Lender in writing.

“Defaulted Loan” as defined in Section 2.21.

“Defaulting Lender” as defined in Section 2.21.

“Default Rate” means any interest payable pursuant to Section 2.9.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank savings and loan association, credit union or like organization, other than
an account evidenced by a negotiable certificate of deposit.

“Dilution” means a percentage, based upon the experience during a period
determined by the Administrative Agent or the Borrowing Base Agent in its
reasonable business judgment, that is the result of dividing the dollar amount
of (a) bad debt write-downs, discounts, warranty claims, advertising allowances,
credits, or other dilutive items with respect to the Borrower’s Accounts during
such period, by (b) the Borrower’s billings with respect to Accounts during such
period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one percentage point for
each percentage point by which Dilution is in excess of 5%.

“Disqualified Capital Stock” means Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Capital Stock referred to in clause (a) above, in
each case at any time prior to the first

 

 

-14-

 

--------------------------------------------------------------------------------



anniversary of the Final Maturity Date, (c) contains any repurchase obligation
that may come into effect prior to payment in full of all Obligations, (d)
requires cash dividend payments prior to one year after the Final Maturity Date,
(e) does not provide that any claims of any holder of such Capital Stock may
have against Holdings or any other Credit Party (including any claims as
judgment creditor or other creditor in respect of claims for the breach of any
covenant contained therein) shall be fully subordinated (including a full remedy
bar) to the Obligations in a manner reasonably satisfactory to Administrative
Agent, (f) provides the holders of such Capital Stock thereof with any rights to
receive any cash upon the occurrence of a change of control prior to the first
anniversary date on which the Obligations have been irrevocably paid in full,
unless the rights to receive such cash are contingent upon the Obligations being
irrevocably paid in full, or (g) is prohibited by the terms of this Agreement.
As used in this definition “Final Maturity Date” means July 19, 2012.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Dutch Parallel Debt” means, with respect to an Underlying Debt (and subject to
Section 5.18 (Fall-Back)), an obligation to pay the Collateral Agent an amount
equal to (and in the same currency as) the amount of that Underlying Debt.

“Eligible Account” means an Account which has been included in a Borrowing Base
Certificate as an Eligible Account to determine the Borrowing Base, and as to
which Account, unless otherwise approved by Administrative Agent and the
Borrowing Base Agent in their sole discretion, the following is true and
accurate as of the time it was utilized to determine the Borrowing Base:

(i) such Account arose in the ordinary course of the business of Holdings out of
either (a) a bona fide sale of Inventory by Holdings, and in such case such
Inventory has in fact been shipped to the appropriate Account Debtor or the sale
has otherwise been consummated in accordance with such order, or (b) services
performed by Holdings under an enforceable contract (written or oral), and in
such case such services have in fact been performed for the appropriate Account
Debtor in accordance with such contract;

(ii) such Account represents a legally valid and enforceable claim which is due
and owing to Holdings by such Account Debtor and for at least such amount as is
represented by Holdings to Borrowing Base Agent in the applicable Borrowing Base
Certificate;

(iii) such Account is evidenced by an invoice dated not later than the date of
shipment of the related Inventory or the performance of the services, or other
evidence of billing reasonably acceptable to Administrative Agent and Borrowing
Base Agent giving rise to such Account and it is not owing more than one hundred
and twenty (120) days after the date of the invoice corresponding to such
Account (or, in the case of an Account owing to Holdings by Autozone, Inc.,
Advance Auto Parts, CSK Parts, Pep Boys, NAPA

 

 

-15-

 

--------------------------------------------------------------------------------



and Ozark O’Reilly, one hundred and fifty (150) days after the date of the
invoice corresponding to such Account);

(iv) the unpaid balance of such Account as represented by Holdings to Borrowing
Base Agent in the applicable Borrowing Base Certificate is not subject to any
defense, counterclaim, setoff, contra account, credit, allowance or adjustment
actually known to Holdings or asserted by the Account Debtor because of
returned, rejected, repossessed, disputed, inferior or damaged Inventory or
services, or for any other reason;

(v) the transactions resulting in the creation of such Account comply with all
applicable local, state and Federal laws and regulations of the jurisdiction in
which such Account was created where the failure to comply therewith could
reasonably be expected to impair the collectibility of such Account;

(vi) such Accounts do not represent a right to receive progress payments and
other advance billings that are due prior to the completion of performance by
Holdings of the subject contract for goods or services;

(vii) such Account does not arise in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional;

(viii) such Account is lawfully owned by Holdings free and clear of any Lien
other than the Lien in favor of Collateral Agent for the benefit of Agents,
Borrowing Base Agent and Lenders granted pursuant to the Collateral Documents or
any Lien described in clause (n) of Section 6.2 and otherwise continues to be in
full conformity with all representations and warranties made by Holdings to
Agents, Borrowing Base Agent and Lenders with respect thereto in the Credit
Documents;

(ix) such Account is not owing by an Account Debtor who, as of the date of
determination, has failed to pay fifty percent (50%) or more of the aggregate
amount of its Accounts owing to Holdings within one hundred and twenty (120)
days since the original invoice dates (or, in the case of an Account owing to
Holdings by Autozone, Inc., Advance Auto Parts, CSK Parts, Pep Boys, NAPA and
Ozark O’Reilly, one hundred and fifty (150) days since the original invoice date
corresponding to such Account);

(x) such Account is unconditionally payable in Dollars or in Canadian Dollars
(in an aggregate amount of Canadian Dollars not to exceed $500,000) and is not
represented by any note, trade acceptance, draft or other negotiable instrument
or by any chattel paper, except any such as has been endorsed and delivered by
Holdings pursuant to or in accordance with the Collateral Documents or this
Agreement on or prior to such Account’s inclusion in any applicable Borrowing
Base Certificate;

(xi) Holdings has not received, with respect to such Account, any notice of the
death of any general partner of the related Account Debtor, nor of the
dissolution, liquidation, termination of existence, insolvency, business
failure, creditors meeting of the related Account Debtor for the purposes of
obtaining any financial concession or

 

 

-16-

 

--------------------------------------------------------------------------------



accommodation, appointment of a receiver or trustee for any part of the property
of, assignment for the benefit of creditors by, or the filing of a petition in
bankruptcy or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against, such Account Debtor;

(xii) the Account Debtor on such Account is not:

(a) an Affiliate of Holdings or any of its Subsidiaries;

(b) unless Holdings has complied with the provisions of the Federal Assignment
of Claims Act, the United States of America or any department, agency, or
instrumentality thereof;

(c) a Person who is formed under the laws of a jurisdiction outside of the
United States or, with respect to Accounts not exceeding $500,000 in the
aggregate, Canada, unless such Account is secured by a letter of credit or a
guaranty issued by a bank reasonably acceptable to Administrative Agent and
Borrowing Base Agent and in form and substance acceptable to Administrative
Agent and Borrowing Base Agent, in the exercise of their reasonable credit
judgment;

(d) an individual; or

(e) a supplier to or creditor of a Credit Party, unless such Account Debtor has
executed a no-offset letter satisfactory to Administrative Agent and Borrowing
Base Agent;

(xiii) such Account satisfies any other eligibility criteria established from
time to time by Administrative Agent and the Borrowing Base Agent at the
direction or with the concurrence of the Requisite Lenders, all in accordance
with ordinary and customary lending standards, as reasonably determined by them;

(xiv) such Account is not subject to collection by an outside claims processor;

(xv) except as otherwise set forth on Schedule 1.1(c), the otherwise Eligible
Accounts of any Account Debtor do not exceed 10% of all Eligible Accounts,
provided, that such percentage as applied to a particular Account Debtor and its
Affiliates is subject to reduction by Administrative Agent and Borrowing Base
Agent in their reasonable business judgment if the creditworthiness of such
Account Debtor deteriorates; and

(xvi) it is not owing by an Account Debtor the continued collectability of whose
obligations Administrative Agent and Borrowing Base Agent shall have determined,
acting in the exercise of its reasonable credit judgment, have become materially
impaired and Administrative Agent or Borrowing Base Agent shall have notified
Holdings are thus not deemed to constitute Eligible Accounts.

Any Account which is at any time an Eligible Account but which fails to meet any
of the foregoing requirements at a subsequent date of determination, shall
immediately cease to be an Eligible Account for so long as it does not meet any
of the foregoing requirements;

 

 

-17-

 

--------------------------------------------------------------------------------



provided, that such requirements may be revised from time to time by
Administrative Agent or the Borrowing Base Agent in the exercise of its
reasonable business judgment to address the results of any audits performed by
Agents or Borrowing Base Agent after the Closing Date. Eligible Accounts shall
be calculated net of customer deposits and unapplied cash remitted to Holdings.

“Eligible Assignee” means (i) in the case of the Revolving Loans or Revolving
Commitments, (a) any Lender with Revolving Exposure or any Affiliate (other than
a natural person) of any Lender with Revolving Exposure, (b) a commercial bank
organized under the laws of the United States, or any state thereof, and having
total assets or net worth in excess of $100,000,000, (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of any such country and which has total assets or net worth in excess of
$100,000,000, provided that such bank is acting through a branch or agency
located in the United States, and (d) a finance company, insurance company, or
other financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial loans in the ordinary course of its business
and having (together with its Affiliates) total assets or net worth in excess of
$100,000,000, and (ii) in the case of the Tranche A Term Loans, (a) any Lender,
any Affiliate of any Lender and any Related Fund (any two or more Related Funds
being treated as a single Eligible Assignee for all purposes hereof), and (b)
any commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans as one of its businesses;
provided, that neither Holdings nor any Affiliate of Holdings shall, in any
event, be an Eligible Assignee.

“Eligible Inventory” means Inventory consisting of all finished goods and raw
materials of Holdings which meets each of the following requirements:

(i) it is lawfully owned by Holdings free and clear of any Lien other than the
Lien in favor of Collateral Agent for the benefit of Agents, Borrowing Base
Agent and Lenders granted pursuant to the Collateral Documents or any Lien
described in clauses (c), (l) and (n) of Section 6.2 and otherwise continues to
be in full conformity with all representations and warranties made by Holdings
to Agents, Borrowing Base Agent and Lenders with respect thereto in the Credit
Documents;

(ii) it was acquired in the ordinary course of business of Holdings, does not
represent damaged, obsolete or unsaleable goods and may be lawfully sold;

(iii) it is in the possession and control of Holdings and it is stored and held
in facilities owned by Holdings or, if such facilities are not so owned,
Collateral Agent is in possession of a Collateral Access Agreement;

(iv) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

(v) it is located in (x) the United States or in any territory or possession of
the United States that has adopted Article 9 of the UCC or (y) Canada, only to
the extent the

 

 

-18-

 

--------------------------------------------------------------------------------



Collateral Agent has perfected its security interest in, and obtained any
Collateral Access Agreement required by the Collateral Agent with respect to
such Inventory located in Canada;

(vi) it is not “in transit” to Holdings or held or acquired by Holdings on
consignment other than Inventory (A) in transit between one United States
location of Holdings to another United States location of Holdings and (B) in
transit to a Person party to a Collateral Access Agreement;

(vii) it is not tooling;

(viii) no Account or document of title has been created or issued with respect
to it;

(ix) it does not consist of goods that are slow moving (which for purposes of
this Agreement, shall mean goods that will not be sold within 24 months based on
the last 24 months of sales of such good, but shall exclude any new goods that
have been available for sale for less than 24 months as determined in
Administrative Agent’s and Borrowing Base Agent’s reasonable discretion),
supplies or goods that constitute spare parts, packaging and shipping materials,
bill and hold goods or defective goods;

(x) it is not work in process;

(xi) it is not capitalized expenses constituting Inventory; and

(xii) Administrative Agent or Borrowing Base Agent shall not have determined in
its reasonable credit judgment, that such Inventory is no longer saleable to its
intended purchasers.

Inventory which is at any time Eligible Inventory but which fails to meet any of
the foregoing requirements at a subsequent date of determination shall forthwith
cease to be Eligible Inventory for so long as it does not meet any of the
foregoing requirement; provided, that such requirements may be revised from time
to time by Administrative Agent or Borrowing Base Agent in the exercise of its
reasonable business judgment to address the results of any appraisals or audits
performed by Agents or Borrowing Base Agent after the Closing Date.

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA, other than a Multiemployer Plan, which is or was sponsored,
maintained or contributed to by, or required to be contributed by, Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

 

-19-

 

--------------------------------------------------------------------------------



 

 

“Environmental Laws” means any and all current or future foreign or domestic,
Federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities imposing liability or establishing
standards of conduct for or relating to (i) human health and safety, protection
of the environment or other environmental matters, including those relating to
any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Holdings or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Holdings or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Holdings or such Subsidiary and with respect to
liabilities arising after such period for which Holdings or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii)
notice of intent to terminate a Pension Plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the imposition of liability on Holdings, any
of its Subsidiaries, or any of their respective ERISA Affiliates with respect to
the withdrawal by Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more non-related contributing
sponsors or the termination of any such Pension Plan resulting in liability to
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might reasonably constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Holdings, any of its Subsidiaries or any of

 

 

-20-

 

--------------------------------------------------------------------------------



their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any liability or potential liability therefor, or the receipt by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the imposition of material liability with
respect to any claim (other than routine claims for benefits or claims covered
by insurance) against any Employee Benefit Plan or the assets thereof, or
against Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
(xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan; or
(xii) the imposition of any material liability under Title IV of ERISA, other
than the PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates;
or (xiii) any other event or condition with respect to a Pension Plan or
Multiemployer Plan that could reasonably be expected to result in material
liability of Holdings.

“Event of Default” means each of the conditions or events set forth in Section
8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Credit Documents” means that certain Amended and Restated Loan and
Security Agreement dated as of February 28, 2007, by and among the financial
institutions party thereto as lenders, Holdings, as borrower, Guarantors, as
guarantors, and Wachovia Capital Finance Corporation (New England), as agent,
together with all related Loan Documents (as such term is defined therein), all
as amended, restated, supplemented or otherwise modified prior to the Closing
Date.

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under the Existing Credit Documents.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of Holdings or any of it Subsidiaries not in the ordinary course of
business, including any foreign, United States, state or local tax refunds,
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement and proceeds of
insurance

 

 

-21-

 

--------------------------------------------------------------------------------



(excluding, however, any Net Asset Sale Proceeds which are subject to Section
2.13(a) and any Net Insurance/Condemnation Proceeds which are subject to Section
2.13(b)).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
that, (i) if such day is not a Business Day, the Federal Funds Effective Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average of the quotations for the
day of such transactions received by Administrative Agent from three Federal
funds brokers of recognized standing selected by it.

“Fee Letter” means the letter agreement dated the date hereof between Borrower
and Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, in each case in conformity with GAAP
applied on a consistent basis, subject, in the case of interim financial
statements, to changes resulting from normal audit and year-end adjustments;
provided, that with respect to the certification delivered in connection with
Section 5.1(a), such certificate shall be qualified to the knowledge of the
chief financial officer.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is a valid, legal
and enforceable Lien having priority over all other Liens to which such
Collateral is or may become subject.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means (a) the fiscal year of Holdings and its Subsidiaries (other
than NRF) ending on December 31 of each calendar year and (b) the fiscal year of
NRF ending on November 30 of each calendar year.

 

 

-22-

 

--------------------------------------------------------------------------------



“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ending, taken as a single accounting period, to (ii) Consolidated Fixed
Charges for such four-Fiscal Quarter period.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Flow of Funds Agreement” means that certain Flow of Funds Agreement, dated as
of the Closing Date, duly executed by each Credit Party, each Agent, Borrowing
Base Agent, each Lender and any other person party thereto, in form and
substance reasonably satisfactory to the Agents, in connection with the
disbursement of Loan proceeds in accordance with Section 2.5 of this Agreement.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Default” as defined in Section 2.21.

“Funding Guarantor” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any Governmental Authority.

“Governmental Authority” means any Federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” as defined in Section 10.7.

“Grantor” as defined in the Pledge and Security Agreement.

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, that is (a) an

 

 

-23-

 

--------------------------------------------------------------------------------



obligation of such Person the primary purpose or intent of which is to provide
assurance to an obligee that the obligation of the obligor thereof will be paid
or discharged, or any agreement relating thereto will be complied with, or the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; or (b) a liability of such Person for an obligation of another through
any agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (ii) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (i) or (ii)
of this clause (b), the primary purpose or intent thereof is as described in
clause (a) above.

“Guaranteed Obligations” means as defined in Section 7.1.

“Guarantor” means each Domestic Subsidiary of Holdings.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” shall include, without regard to amount and/or
concentration (a) any element, compound, or chemical that is defined, listed or
otherwise classified as a contaminant, pollutant, toxic pollutant, toxic or
hazardous substances, extremely hazardous substance or chemical, hazardous
waste, medical waste, biohazardous or infectious waste, special waste, or solid
waste under Environmental Laws; (b) petroleum, petroleum-based or
petroleum-derived products; (c) polychlorinated biphenyls; (d) any substance
exhibiting a hazardous waste characteristic under Environmental Law including
but not limited to corrosivity, ignitibility, toxicity or reactivity as well as
any radioactive or explosive materials; and (e) any asbestos-containing
materials.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any Remedial Action with
respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) (a) the
audited financial statements of (x) Holdings and its Subsidiaries, (y) NRF and
its Subsidiaries and (b) the “fiscal opinion” in respect of Proliance
International de Mexico SA de CV, in each case, for the Fiscal Year ended
December 31, 2006, consisting of balance sheets and the related consolidated
statements of income, stockholders equity and cash flows for such Fiscal Year
and (ii) for the interim period from January 1, 2007 to the Closing Date,
internally prepared, unaudited financial statements of (a) Holdings and its
Subsidiaries, (b) Holdings and its

 

 

-24-

 

--------------------------------------------------------------------------------



Domestic Subsidiaries and Proliance International de Mexico SA de CV, (c) NRF
and its Subsidiaries, and (d) Holdings’ Mexican Subsidiaries, in each case,
consisting of a balance sheet and the related consolidated statements of income,
cash flows for each fiscal quarterly period completed prior to forty-six (46)
days before the Closing Date and for each fiscal month completed prior to
thirty-one (31) days prior to the Closing Date, in the case of clauses (i) and
(ii), certified by the chief financial officer of Holdings to the effect that
such financial statements fairly present, in all material respects, the
financial condition of Holdings and its Subsidiaries; NRF and its Subsidiaries
and Holdings’ Mexican Subsidiaries, as applicable, as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject, if applicable, to changes resulting from audit and normal year end
adjustments.

“Holdings” as defined in the preamble hereto.

“Holdings Pledge Agreement” means the pledge of shares agreement governed by the
laws of The Netherlands, in form and substance reasonably satisfactory to the
Collateral Agent, pursuant to which Aftermarket Delaware Corporation pledges 65%
of its equity interests in NRF to the Collateral Agent, for the benefit of the
Agents, Borrowing Base Agent and the Lenders.

“Increased Cost Lender” as defined in Section 2.22.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) all obligations of such Person evidenced by
notes, bonds or similar instruments or upon which interest payments are
customarily paid and all obligations in respect of drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business having a term of less than six (6) months that are not overdue by
more than (1) sixty (60) days or (2) ninety (90) days in an aggregate amount not
to exceed $2,500,000) which purchase price is (a) due more than six (6) months
from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument; (v) all obligations created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such person, (vi) all indebtedness secured by
any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vii) the face amount of any
letter of credit or letter of guaranty issued, bankers’ acceptances facilities,
surety bond and similar credit transactions for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings or
drafts; (viii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security

 

 

-25-

 

--------------------------------------------------------------------------------



therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; (xi) all net liabilities of
such Person in respect of any exchange traded or over the counter derivative
transaction, including any Interest Rate Agreement and any other Currency
Agreement, whether entered into for hedging or speculative purposes (it being
understood that any such liabilities shall be excluded from the calculation of
any financial covenants under any Credit Documents); (xii) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person and (xii) all Attributable
Debt of such Person. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly
non-recourse to such Person. Any intercompany Indebtedness among the Credit
Parties shall be excluded from the calculation of any financial covenants under
the Credit Documents.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any Federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter or proposal letter delivered by any Lender to Holdings with respect to
the transactions contemplated by this Agreement; or (iii) any Environmental
Claim against or any Hazardous Materials Activity relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership,
or practice of Holdings or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3(a).

“Indemnitee Agent Party” as defined in Section 9.6.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other national, state,
provincial or federal bankruptcy or insolvency law, assignments for the benefit
of creditors, formal or

 

 

-26-

 

--------------------------------------------------------------------------------



informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Credit Parties
and their Subsidiaries in favor of the Collateral Agent for the benefit of the
Agents, Borrowing Base Agent and the Lenders.

“Intercreditor Agreement” means an Intercreditor Agreement, dated as of the date
hereof, by and among the Credit Parties, the Collateral Agent and Enterex
Industrial Co., Ltd., in form and substance satisfactory to the Collateral
Agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, (a) the
last day of each month, commencing on the first such date to occur after the
Closing Date, and (b) the final maturity date of such Loan; and (ii) any LIBOR
Rate Loan, the last day of each Interest Period applicable to such Loan
(provided, however, that, in the case of any Interest Period greater than 3
months in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period);

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one (1), two (2), three (3) months or six (6) months, as selected by
Borrower in the applicable Funding Notice or Conversion/Continuation Notice, (i)
initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, that, (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clauses (c) and (d) of this definition,
end on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Tranche A Term Loans shall extend beyond such
Tranche A Term Loan Maturity Date; and (d) no Interest Period with respect to
any portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement or interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Holdings and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, and (iii) not
for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

 

-27-

 

--------------------------------------------------------------------------------



“Internal Control Event” means a material weakness in, or fraud that involves
management of Holdings, which fraud has a material effect on Holdings’ internal
controls over public reporting, in each case as described in the Securities
Laws.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Inventory” means, with respect to any Person, all of such Person’s now owned
and hereafter existing or acquired goods, wherever located, which (a) are held
by such Person for sale; or (b) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of
Holdings from any Person, of any Capital Stock of such Person; (iii) any direct
or indirect loan, advance or capital contributions by Holdings or any of its
Subsidiaries to any other Person, including all indebtedness and Accounts from
that other Person that are not current assets or did not arise from sales to
that other Person in the ordinary course of business; and (iv) any direct or
indirect Guarantee of any obligations of any other Person. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.

“Issuing Bank” means Wachovia Bank, National Association or, if Wachovia Bank,
National Association is no longer the Issuing Bank, any financial institution
designated by the Administrative Agent to issue Letters of Credit, in each case
together with its permitted successors and assigns in such capacity, and the
term “Issuing Bank” in each such instance, shall mean the Issuing Bank with
respect to such Letter of Credit.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that, in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.

“Landlord Collateral Access Agreement” means a Landlord Consent and
Subordination Agreement substantially in the form of Exhibit K with such
amendments or modifications as may be approved by Collateral Agent.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel substantially in the form of Exhibit
O with such amendments or modifications as may be approved by Collateral Agent.

 

 

-28-

 

--------------------------------------------------------------------------------



“L/C Funding Support” means any reimbursement arrangement, guaranty, cash
collateral arrangement or other credit support provided by Administrative Agent
to an Issuing Bank in respect of any Letter of Credit issued for the benefit of
Borrower.

“Lead Arranger” as defined in the preamble hereto.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Lender” means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
other than any such Person that ceases to be a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to an Interest Rate Agreement (including any Person who is a Lender
(and any Affiliate thereof) as of the Closing Date but subsequently, whether
before or after entering into an Interest Rate Agreement, ceases to be a
Lender).

“Letter of Credit” means a standby letter of credit issued or to be issued by
Issuing Bank for the benefit of Borrower, including, without limitation, the
existing letters of credit under the Existing Credit Documents. Schedule 1.1(b)
hereto contains a list of all letters of credit outstanding on the Closing Date
pursuant to the Existing Credit Documents. For the period from and after the
Closing Date, each such letter of credit, including any extension or renewal
thereof shall constitute a “Letter of Credit” issued for the account of
Borrower, for all purposes of this Agreement, including, without limitation,
calculations of Availability, the Borrowing Base, Letter of Credit fees, and
Letter of Credit Usage.

“Letter of Credit Application” as defined in Section 2.3(a).

“Letter of Credit Sublimit” means the lesser of (i) $7,500,000, and (ii) the
aggregate unused amount of the Revolving A Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination and without
duplication, the sum of (i) the maximum aggregate amount which is, or at any
time thereafter may become, available for drawing under all Letters of Credit
then outstanding, and (ii) the aggregate amount of all drawings under Letters of
Credit honored by Issuing Bank the repayment of which shall not, at such time,
have been funded with a drawing of a Revolving Loan.

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

“Lien” means (i) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any

 

 

-29-

 

--------------------------------------------------------------------------------



of the foregoing, and (ii) in the case of Securities, any purchase option, call
or similar right of a third party with respect to such Securities.

“Loan” means a Tranche A Term Loan, a Revolving A Loan and a Revolving B Loan.

“Make-Whole Amount” means (i) at any time on or prior to the date that is 12
months from Closing Date, an amount, in addition to the principal repaid, equal
to the sum of (A) the present value at such time of all required interest
payments on the portion of the Tranche A Term Loan prepaid and the amount of the
reduction of the Revolving Commitments or all of the Revolving Commitments in
the case of a termination of such commitments (assuming that the applicable
interest rate is the then current one month Adjusted LIBOR Rate plus the then
effective Applicable Margin, and assuming in the case of a reduction or
termination of the Revolving Commitments that the portion of the Revolving
Commitments that was reduced or terminated was to be fully funded up until the
date that is 12 months after the Closing Date ) due thereon through the date
that is 12 months after the Closing Date computed using a discount rate equal to
the then current one month Adjusted LIBOR Rate plus (B) the lesser of (x) the
present value at such time of 5% of the principal amount of the Tranche A Term
Loan so prepaid and the amount of the reduction of the Revolving Commitments, or
all of the Revolving Commitments in the case of a termination of such
commitments, computed using a discount rate equal to the then current one month
Adjusted LIBOR Rate and (y) the present value at such time of all required
interest payments on the portion of the Tranche A Term Loan prepaid and the
amount of the reduction of the Revolving Commitments, or all of the Revolving
Commitments in the case of a termination of such commitments (assuming that the
applicable interest rate is the then current one month Adjusted LIBOR Rate plus
the then effective Applicable Margin, and assuming in the case of a reduction or
termination of the Revolving Commitments that the portion of the Revolving
Commitments that was reduced or terminated was to be fully funded up until the
date that is 60 months after the Closing Date) due thereon through the date that
is 60 months after the Closing Date computed using a discount rate equal to the
then current one month Adjusted LIBOR Rate; and (ii) at any time after the date
that is 12 months from Closing Date, an amount, in addition to the principal
repaid, equal to the present value at such time of all required interest
payments on the portion of the Tranche A Term Loan prepaid and the amount of the
reduction of the Revolving Commitments, or all of the Revolving Commitments in
the case of a termination of such commitments (assuming that the applicable
interest rate is the then current one month Adjusted LIBOR Rate plus the then
effective Applicable Margin, and assuming in the case of a reduction or
termination of the Revolving Commitments that the portion of the Revolving
Commitments that was reduced or terminated was to be fully funded up until the
date that is 60 months after the Closing Date ) due thereon through the date
that is 60 months after the Closing Date computed using a discount rate equal to
the then current one month Adjusted LIBOR Rate.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, properties, assets, condition (financial or otherwise), or
liabilities of Holdings and its Subsidiaries taken as a whole; (ii) the ability
of any Credit Party to fully and timely perform its Obligations; (iii) the
legality, validity, binding effect, or enforceability against a Credit Party of
a

 

 

-30-

 

--------------------------------------------------------------------------------



Credit Document to which it is a party; (iv) Collateral having an aggregate fair
market value in excess of $250,000 or the Collateral Agent’s Liens (on behalf of
itself and the Secured Parties) on the Collateral having an aggregate fair
market value in excess of $250,000 or the priority of such Liens; or (v) the
rights, remedies and benefits available to, or conferred upon, any Agent,
Borrowing Base Agent and any Lender or any Secured Party under any Credit
Document.

“Material Contract” means, collectively, (i) any contract or other arrangement
to which Holdings or any of its Subsidiaries is a party (other than the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect, and (ii) any
agreement or instrument evidencing or governing Indebtedness, including, in any
event each contract or agreement to which Holdings or any of its Subsidiaries is
a party involving aggregate consideration payable to or by Holdings or such
Subsidiary of $250,000 or more (other than purchase orders in the ordinary
course of the business of Holdings or such Subsidiary and other than contracts
that by their terms may be terminated by Holdings or such Subsidiary in the
ordinary course of its business upon less than 60 days’ notice without penalty
or premium).

“Material Improvements” means the buildings, improvements, structures and
fixtures now or subsequently located on the Real Estate Assets that are used in
connection with the business of Holdings or any of its Subsidiaries and are
material to the operation thereof.

“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value in excess of $250,000 as of any date of
determination, and (b) all Leasehold Properties other than those with respect to
which the aggregate payments under the term of the lease are less than $100,000
per annum, or (ii) any Real Estate Asset that the Requisite Lenders have
determined is material to the business, results of operations, properties,
assets, or financial condition of any Credit Party.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable Fiscal Quarter or Fiscal Year and for the
period from the beginning of the then current Fiscal Year to the end of such
period to which such financial statements relate with comparison to and
variances from the immediately preceding period and budget; provided, that so
long as Holdings files the applicable 10-Q and 10-K reports for the applicable
reporting period, such reports shall be deemed to be the “Narrative Report” for
such period.

 

 

-31-

 

--------------------------------------------------------------------------------



“Net Amount of Eligible Accounts” means the aggregate unpaid invoice amount of
Eligible Accounts less, without duplication, sales, excise or similar taxes,
returns, discounts, chargebacks, claims, advance payments, credits, rebates and
allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed with respect to such Eligible Accounts.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) the sum of Cash payments and Cash Equivalents received by Holdings or
any of its Subsidiaries from such Asset Sale (including any Cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received), minus
(ii) any bona fide costs incurred in connection with such Asset Sale, including
(a) income or gains taxes paid or payable by the seller as a result of any gain
recognized in connection with such Asset Sale during the tax period the sale
occurs (after taking into account any available tax credits or deductions and
any tax-sharing arrangements), (b) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
and (c) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Holdings or
any of its Subsidiaries in connection with such Asset Sale; provided, that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds).

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, minus (ii) (a) any actual and
reasonable costs incurred by Holdings or any of its Subsidiaries in connection
with the adjustment or settlement of any claims of Holdings or such Subsidiary
in respect thereof, and (b) any bona fide costs incurred in connection with any
sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes paid or payable as a result of any gain recognized in
connection therewith (after taking into account any available tax credits or
deductions and any tax-sharing arrangements).

“Net Mark-to-Market Exposure” means, for any Person, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. As used in
this definition, “unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).

“Non Consenting Lender” as defined in Section 2.22.

 

 

-32-

 

--------------------------------------------------------------------------------



“Non-U.S. Lender” as defined in Section 2.19(e).

“Note” means a Tranche A Term Loan Note, a Revolving A Loan Note or a Revolving
B Loan Note.

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

“NRF” means Nederlandse Radiateuren Fabriek B.V., a private company with limited
liability incorporated under the laws of The Netherlands under number 16020946.

“NRF (UK)” means NRF (United Kingdom) Ltd., a private company incorporated with
limited liability in England and having company registration number 1816414.

“Obligations” means all liabilities and obligations of every nature of each
Credit Party and its Subsidiaries from time to time owed to the Agents
(including former Agents), Borrowing Base Agent, the Lenders or any of them,
Issuing Bank and Lender Counterparties, under any Credit Document or Interest
Rate Agreement and Currency Agreement (including with respect to an Interest
Rate Agreement or Currency Agreement, obligations owed thereunder to any person
who was a Lender or an Affiliate of a Lender at the time such Interest Rate
Agreement or Currency Agreement was entered into), whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit or payments made by Administrative Agent or any Lender
under or in connection with any L/C Funding Support, payments for early
termination of Interest Rate Agreements or Currency Agreements, fees, the
Make-Whole Amount, the Prepayment Premium, expenses, indemnification or
otherwise and whether primary, secondary, direct, indirect, contingent, fixed or
otherwise (including obligations of performance).

“Obligee Guarantor” as defined in Section 7.7.

“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
with respect to Capital Leases.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and where
applicable its by laws, as amended, (ii) with respect to any limited
partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (iii) with respect to any general
partnership, its partnership agreement, as amended, (iv) with respect to any
limited liability company, its articles of organization, as amended, and where
applicable its operating agreement, as amended, and (v) with respect to any
other type of entity, its corresponding organization documents. In the event any
term or condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

 

-33-

 

--------------------------------------------------------------------------------



“Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, documentary, excise or property Taxes, charges or
similar levies arising from any payment made hereunder or under any of the other
Credit Documents or from the execution, delivery or enforcement of, or otherwise
with respect to or in connection with, any Credit Document.

“Participant” as defined in Section 10.6(h).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

“Payment Office” means (i) with respect to the Borrowing Base Agent, the
Borrowing Base Agent’s office located at One Post Office Square, Suite 3600,
Boston, Massachusetts 02109 or at such other office or offices of the Borrowing
Base Agent as may be designated in writing from time to time by the Borrowing
Base Agent to the Collateral Agent and the Borrower and (ii) with respect to the
Administrative Agent, the Administrative Agent’s office located at Two Greenwich
Plaza, 1st Floor, Greenwich, Connecticut 06830 or at such other office or
offices of the Administrative Agent as may be designated in writing from time to
time by the Administrative Agent to the Collateral Agent and the Borrower

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527, (ii) was conducted no more than
six months prior to the date such report is required to be delivered hereunder
or such other period of time acceptable to Administrative Agent in its sole
discretion, by one or more environmental consulting firms reasonably
satisfactory to Administrative Agent, (iii) includes an assessment of
asbestos-containing materials at such Facility, (iv) is accompanied by (a) an
estimate of the reasonable worst-case cost of investigating and remediating any
Hazardous Materials Activity identified in the Phase I Report as giving rise to
an actual or potential material violation of any Environmental Law or as
presenting a material risk of giving rise to a material Environmental Claim, and
(b) a current compliance audit setting forth an assessment of Holdings’, its
Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an estimate of the cost of rectifying any non compliance with current
Environmental Laws identified therein and the cost of compliance with reasonably
anticipated future Environmental Laws identified therein.

 

 

-34-

 

--------------------------------------------------------------------------------



“Platform” as defined in Section 9.9(b).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower, and each Guarantor substantially in the form of Exhibit I,
as it may be amended, supplemented or otherwise modified from time to time.

“Prepayment Date” as defined in Section 2.14(c).

“Prepayment Premium” means, with respect to any prepayment of any Tranche A Term
Loans or Commitment reduction or termination under Section 2.12, a fee payable
on the amount so prepaid or reduced as follows:

 

 

Relevant period (number of
calendar months elapsed since
the Closing Date)

 

Prepayment Premium as a
percentage of the amount so
prepaid, terminated or
reduced

 

on or after 12 prior to 24

 

5.0%

 

on or after 24 prior to 36

 

3.0%

 

on or after 36 prior to 48

 

1.0%

 

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least seventy five percent (75%) of the nation’s thirty (30)
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. Any Agent, Borrowing Base Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Principal Office” means, for Administrative Agent and Issuing Bank, such
Person’s “Principal Office” as set forth on Appendix B, or such other office as
such Person may from time to time designate in writing to Holdings,
Administrative Agent and each Lender.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche A Term Loan Exposure of that Lender, by (b)
the aggregate Tranche A Term Loan Exposure of all Lenders, (ii) with respect to
all payments, computations and other matters relating to the Revolving A
Commitment or Revolving A Loans of any Lender or any Letters of Credit issued or
participations purchased therein by any Lender, the percentage obtained by
dividing (a) the Revolving A Exposure of that Lender, by (b) the aggregate
Revolving A Exposure of all Lenders, (iii) with respect to all payments,
computations and other matters relating to the Revolving B Commitment or
Revolving B Loans of any Lender, the percentage obtained by dividing (a) the
Revolving B Exposure of that Lender, by (b) the aggregate Revolving B Exposure
of all Lenders, and (iv) with respect to all payments, computations and other
matters relating to Agent Advances, the percentage obtained by dividing (a) the
Revolving Exposure of that Lender, by (b) the

 

 

-35-

 

--------------------------------------------------------------------------------



aggregate Revolving Exposure of all Lenders. For all other purposes with respect
to each Lender, “Pro Rata Share” means the percentage obtained by dividing (A)
an amount equal to the sum of (1) the Tranche A Term Loan Exposure of that
Lender, (2) the Revolving A Exposure of that Lender and (3) the Revolving B
Exposure of that Lender, by (B) an amount equal to the sum of (1) the aggregate
Tranche A Term Loan Exposure of all Lenders, (2) the aggregate Revolving A
Exposure of all Lenders, and (3) the aggregate Revolving B Exposure of all
Lenders.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by any Credit Party which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures;
provided, that, in order to qualify as a Rate Management Transaction under this
Agreement, any such transaction shall be entered into for risk management
purposes associated with Holdings’ and its Subsidiaries’ operations and not for
speculative purposes.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrances of the affected
real property.

“Refusal Option” as defined in Section 2.14(c).

“Registers” as defined in Section 2.6(b).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” as defined in Section 2.3(d).

 

 

-36-

 

--------------------------------------------------------------------------------



“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor. With respect to Silver Point, Related Fund shall also
include any swap, special purpose vehicles purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
Silver Point may leverage its investments from time to time.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) any other actions
authorized by 42 U.S.C. 9601.

“Replacement Lender” as defined in Section 2.22.

“Requisite Lenders” means one or more Lenders having or holding Tranche A Term
Loan Exposure, Revolving A Exposure, Revolving B Exposure and representing more
than fifty percent (50%) of the sum of (i) the aggregate Tranche A Term Loan
Exposure of all Lenders, (ii) the aggregate Revolving A Exposure of all Lenders,
and (iii) the aggregate Revolving B Exposure of all Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Holdings or any of its
Subsidiaries now or hereafter outstanding; (iii) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Holdings or any of its Subsidiaries now
or hereafter outstanding; and (iv) management or similar fees payable to any
Affiliate of any Credit Party.

“Revolving A Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving A Loan and to acquire participations in Letters of Credit and
“Revolving A Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s Revolving A Commitment, if any, is set
forth on Appendix A-2 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving A Commitments as of the Closing Date is
$25,000,000.

 

 

-37-

 

--------------------------------------------------------------------------------



“Revolving A Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving A Commitments, that
Lender’s Revolving A Commitment; and (ii) after the termination of the Revolving
A Commitments, the sum, without duplication, of (a) the aggregate outstanding
principal amount of the Revolving A Loans of that Lender and (b) the aggregate
amount of all participations by that Lender in any outstanding Letters of Credit
or any unreimbursed drawing under any Letter of Credit.

“Revolving A Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.2(a)(i) and/or assigned pursuant to Sections 2.22 or 10.6.

“Revolving A Loan Note” means a promissory note in the form of Exhibit B-2, as
it may be amended, supplemented or otherwise modified from time to time.

“Revolving B Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving B Loan and “Revolving B Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Revolving B
Commitment, if any, is set forth on Appendix A-3 or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Closing Date is $25,000,000.

“Revolving B Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving B Commitments, that
Lender’s Revolving B Commitment; and (ii) after the termination of the Revolving
B Commitments, the the aggregate outstanding principal amount of the Revolving B
Loans of that Lender.

“Revolving B Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.2(a)(ii) and/or assigned pursuant to Sections 2.22 or 10.6.

“Revolving B Loan Note” means a promissory note in the form of Exhibit B-3, as
it may be amended, supplemented or otherwise modified from time to time.

“Revolving Commitment” means the Revolving A Commitment and the Revolving B
Commitment of a Lender, and “Revolving Commitments” means the Revolving A
Commitment and Revolving B Commitment of all Lenders.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) July
19, 2012; (ii) the date the Revolving Commitments are permanently reduced to
zero pursuant to Section 2.12(b) or 2.13; and (iii) the date of the termination
of the Revolving Commitments pursuant to Section 8.1.

“Revolving Exposure” means, collectively, Revolving A Exposure and Revolving B
Exposure.

“Revolving Loan” means a Revolving A Loan or a Revolving B Loan.

 

 

-38-

 

--------------------------------------------------------------------------------



“Revolving Loan Note” means a Revolving A Loan Note or a Revolving B Loan Note.

“Revolving Loan Register” as defined in Section 2.6(b).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Corporation.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley Act
of 2002 and the applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated by the Securities and
Exchange Commission or the Public Company Accounting Oversight Board, as each of
the foregoing may be amended and in effect on any applicable date hereunder.

“Secured Parties” means the Agents, the Borrowing Base Agent and the Lenders.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
or other date of determination of:

 

(i)

Consolidated Total Debt, to

 

(ii)

Consolidated Adjusted EBITDA (calculated on an Annualized Basis with respect to
Sections 6.7(b) and 6.7(g)).

“Silver Point” as defined in the preamble hereto.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Credit Party’s present assets; (b) such Credit Party’s capital is
not unreasonably small in relation to its business as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or

 

 

-39-

 

--------------------------------------------------------------------------------



otherwise); and (ii) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“SPC” as defined in Section 10.7.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed
(including without limitation, real estate taxes); provided, that, “Tax on the
overall net income” of a Person shall be construed as a reference to a tax
imposed by the jurisdiction in which that Person is organized or in which that
Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located or in which that Person (and/or, in the case of a
Lender, its lending office) is deemed to be doing business (other than a
jurisdiction in which such Person is treated as doing business as a result of
its entering into any Credit Document or its participation in the transactions
governed thereby) on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).

“Tax-Related Person” means a Person (including a beneficial owner of an interest
in a pass-through entity) whose income is realized through or determined by
reference to an Agent, a Lender or Participant or any Tax Related Person of any
of the foregoing.

“Terminated Lender” as defined in Section 2.22.

“Term Loan Register” as defined in Section 2.6(b).

“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions

 

 

-40-

 

--------------------------------------------------------------------------------



Regulations (Title 31 Part 596 of the U.S. Code of Federal Regulations), (d) the
Foreign Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the
U.S. Code of Federal Regulations), (e) the Patriot Act (as it may be
subsequently codified), (f) all other present and future legal requirements of
any Governmental Authority addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war and (g) any regulations promulgated pursuant
thereto or pursuant to any legal requirements of any Governmental Authority
governing terrorist acts or acts of war.

“Title Policy” as defined in Section 3.1(h).

“Total Utilization of Revolving A Commitments” means, as at any date of
determination and without duplication, the sum of (i) the aggregate principal
amount of all outstanding Revolving A Loans (other than Revolving A Loans made
for the purpose of reimbursing Issuing Bank for any amount drawn, or which may
be drawn, under any Letter of Credit, but not yet so applied), and (ii) the
Letter of Credit Usage.

“Total Utilization of Revolving B Commitments” means, as at any date of
determination and without duplication, the aggregate principal amount of all
outstanding Revolving B Loans.

“Total Utilization of Revolving Commitments” means, collectively, the Total
Utilization of Revolving A Commitments and the Total Utilization of Revolving B
Commitments.

“Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a).

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche A Term Loan and “Tranche A Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche A Term Loan Commitment, if any, is set forth on Appendix A-1 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche A Term
Loan Commitments as of the Closing Date is $50,000,000.

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loans
of such Lender; provided, that, at any time prior to the making of the Tranche A
Term Loans, the Tranche A Term Loan Exposure of any Lender shall be equal to
such Lender’s Tranche A Term Loan Commitment.

“Tranche A Term Loan Maturity Date” means the earlier of (i) July 19, 2012, and
(ii) the date that all Tranche A Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Tranche A Term Loan Note” means a promissory note in the form of Exhibit B-1,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

 

 

-41-

 

--------------------------------------------------------------------------------



“Transaction Costs” means the fees, costs and expenses payable by Holdings or
any of its Subsidiaries on or before the Closing Date in connection with the
transactions contemplated by the Credit Documents.

“Treasury Rate” means, with respect to any prepayment pursuant to Section 2.12,
a rate per annum (computed on the basis of actual days elapsed over a year of
360 days) equal to the rate determined by Administrative Agent on the date three
(3) Business Days prior to the Prepayment Date, to be the yield expressed as a
rate listed in The Wall Street Journal for United States Treasury securities
having a term of not greater than thirty-six (36) months.

“Type of Loan” means with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unadjusted LIBOR Rate Component” means that component of the interest costs to
Borrower in respect of a LIBOR Rate Loan that is based upon the rate obtained
pursuant to clause (B)(i) of the definition of Adjusted LIBOR Rate.

“Underlying Debt” means, as of any date of determination, any Obligations
(whether present or future, actual or contingent) owing by the Borrower or any
Guarantor to an Agent or Lender under the Credit Documents (including, for the
avoidance of doubt, any change or increase in such Obligations pursuant to or in
connection with any amendment or supplement or restatement or novation of any
Credit Document, in each case, whether or not anticipated as of the date of this
Agreement) excluding such Borrower’s or Guarantor’s Dutch Parallel Debts.

“Waivable Prepayment” as defined in Section 2.14(c).

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Holdings to Lenders pursuant to Section 5.1(a) and
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.

1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use in any Credit Document of
the words “include” or “including,” when following any general statement, term
or matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not no limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other

 

-42-

 

--------------------------------------------------------------------------------



items or matters that fall within the broadest possible scope of such general
statement, term or matter. The use herein of the word “issue” or “issuance” with
respect to any Letter of Credit shall be deemed to include any amendment,
extension renewal or replacement thereof.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1 Tranche A Term Loans.

(a) Loan Commitments . Subject to the terms and conditions hereof,

(i) each Lender severally agrees to make, on the Closing Date, a Tranche A Term
Loan to Borrower in an amount equal to such Lender’s Tranche A Term Loan
Commitment; and

(ii) Borrower may make only one borrowing under the Tranche A Term Loan
Commitment, which shall be on the Closing Date. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject
to Sections 2.11 and 2.12, all amounts owed hereunder with respect to the
Tranche A Term Loans shall be paid in full no later than the Tranche A Term Loan
Maturity Date. Each Lender’s Tranche A Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Tranche A Term Loan Commitment, if any, on such
date.

(b) Borrowing Mechanics for Term Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than three (3) Business Days prior to the Closing Date. Promptly
upon receipt by Administrative Agent of such Funding Notice, Administrative
Agent shall notify each Lender with a Tranche A Term Loan Commitment of the
proposed borrowing. Administrative Agent and Lenders may act without liability
upon the basis of written, telecopied or telephonic notice believed by
Administrative Agent in good faith to be from the Borrower (or from any
Authorized Officer thereof designated in writing purportedly from the Borrower
to Administrative Agent). Administrative Agent and each Lender shall be entitled
to rely conclusively on any Authorized Officer’s authority to request a Tranche
A Term Loan on behalf of the Borrower until Administrative Agent receives
written notice to the contrary. Administrative Agent and Lenders shall have no
duty to verify the authenticity of the signature appearing on any written
Funding Notice.

(ii) Each Lender shall make its Tranche A Term Loan available to Administrative
Agent not later than 12:00 p.m. (New York City time) on the Closing Date, by
wire transfer of same day funds in Dollars, to Administrative Agent’s Account.
Upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Tranche A Term Loans
available to Borrower on the Closing Date, by causing an amount of same day
funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders with a Tranche Term Loan A Commitment to be
credited to the account designated by Borrower in the Flow of Funds Agreement or
to such other account as may designated in writing to Administrative Agent by
Borrower.

 

 

-43-

 

--------------------------------------------------------------------------------



2.2 Revolving Loans.

(a) Revolving Commitment. During the Revolving Commitment Period, subject to the
terms and conditions hereof,

(i) each Lender severally agrees to make Revolving A Loans to Borrower in an
aggregate amount up to but not exceeding such Lender’s Revolving A Commitment;
provided, that after giving effect to the making of any Revolving A Loans in no
event shall the Total Utilization of Revolving A Commitments exceed the lesser
of (x) the Borrowing Base then in effect less the aggregate principal amount of
Revolving B Loans outstanding at such time and (y) the Revolving A Commitments
then in effect. Amounts borrowed pursuant to this Section 2.2(a)(i) may be
repaid and reborrowed during the Revolving Commitment Period. Each Lender’s
Revolving A Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving A Loans and all other amounts owed hereunder with respect to
the Revolving A Loans and the Revolving A Commitments shall be paid in full no
later than such date.

(ii) each Lender severally agrees to make Revolving B Loans to Borrower in an
aggregate amount up to but not exceeding such Lender’s Revolving B Commitment;
provided, that after giving effect to the making of any Revolving B Loans in no
event shall the Total Utilization of Revolving B Commitments exceed the lesser
of (x) the Borrowing Base then in effect less the sum of (1) the Letter of
Credit Usage plus (2) the aggregate principal amount of Revolving A Loans
outstanding at such time and (y) the Revolving B Commitments then in effect.
Amounts borrowed pursuant to this Section 2.2(a)(ii) may be repaid and
reborrowed during the Revolving Commitment Period. Each Lender’s Revolving B
Commitment shall expire on the Revolving Commitment Termination Date and all
Revolving B Loans and all other amounts owed hereunder with respect to the
Revolving B Loans and the Revolving B Commitments shall be paid in full no later
than such date.

(iii) Notwithstanding anything to the contrary contained in this Agreement or
any other Credit Document, the Revolving A Loans shall not be borrowed or made
unless and until the outstanding principal amount of the Revolving B Loans is
equal to the Revolving B Commitment.

(b) Borrowing Mechanics for Revolving Loans.

(i) Revolving Loans that are Base Rate Loans shall be made in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount, and Revolving Loans that are LIBOR Rate Loans shall be in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount.

(ii) Whenever Borrower desires that Lenders make Revolving Loans, Borrower shall
deliver to Borrowing Base Agent a fully executed and delivered Funding Notice no
later than 10:00 a.m. (New York City time) (or 12:00 p.m. if Borrowing Base
Agent is able to accommodate such later time) at least three Business Days in
advance of the proposed Credit Date in the case of a LIBOR Rate Loan, and at
least one Business Day in advance of the proposed Credit Date in the case of a
Revolving Loan that is a Base Rate Loan (or on the same

 

 

-44-

 

--------------------------------------------------------------------------------



Business Day of such request if Borrowing Base Agent is able to accommodate such
shorter period). Such Funding Notice shall indicate whether the requested
Revolving Loan is a Revolving A Loan or a Revolving B Loan. Except as otherwise
provided herein, a Funding Notice for a Revolving Loan that is a LIBOR Rate Loan
shall be irrevocable when given, and Borrower shall be bound to make a borrowing
in accordance therewith. Borrowing Base Agent and Lenders may act without
liability upon the basis of written, telecopied or telephonic notice believed by
Borrowing Base Agent in good faith to be from Borrower or from any Authorized
Officer thereof designated in writing purportedly from Borrower to Borrowing
Base Agent). Borrowing Base Agent and each Lender shall be entitled to rely
conclusively on any Authorized Officer’s authority to request a Revolving Loan
on behalf of Borrower until Borrowing Base Agent receives written notice to the
contrary. Borrowing Base Agent and Lenders shall have no duty to verify the
authenticity of the signature appearing on any written Funding Notice.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Borrowing Base
Agent to each applicable Lender with a Revolving Loan Commitment by
telefacsimile with reasonable promptness, but (provided Borrowing Base Agent
shall have received such notice by 10:00 a.m. (New York City time)) not later
than 2:00 p.m. (New York City time) on the same day as Borrowing Base Agent’s
receipt of such Notice from Borrower.

(iv) Each Lender shall make the amount of its applicable Revolving Loan
available to Borrowing Base Agent not later than 12:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, to
Borrowing Base Agent’s Account. Except as provided herein, upon satisfaction or
waiver of the conditions precedent specified herein, Borrowing Base Agent shall
make the proceeds of such Revolving Loans available to Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Revolving Loans received by Borrowing Base Agent
from Lenders to be credited to the account of Borrower to such account as may be
designated in writing to Borrowing Base Agent by Borrower.

2.3 Issuance of Letters of Credit and Purchase of Participations Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of Borrower in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit. Notwithstanding the foregoing, a Letter of Credit
shall be issued only if (and upon issuance Borrower shall be deemed to represent
and warrant that) (i) each Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each Letter of Credit shall not be less than an amount
acceptable to Issuing Bank; (iii) after giving effect to such issuance, in no
event shall the Total Utilization of Revolving A Commitments exceed the lesser
of (x) the Borrowing Base then in effect less the aggregate principal amount of
Revolving B Loans outstanding at such time and (y) the Revolving A Commitments
then in effect; (iv) after giving effect to such issuance, in no event shall the
Letter of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v)
after giving effect to such issuance, in no event shall the Letter of Credit
Usage exceed the Borrowing Base then in effect less the sum of (1) the aggregate
principal amount of Revolving A Loans outstanding at such time plus (2) the
aggregate principal amount of Revolving B Loans

 

-45-

 

--------------------------------------------------------------------------------



outstanding at such time; (vi) in no event shall any standby Letter of Credit
have an expiration date later than the earlier of (1) the date that is thirty
(30) days prior to the Revolving Commitment Termination Date, and (2) the date
which is one year from the date of issuance of such standby Letter of Credit;
and (vii) the aggregate number of Letters of Credit outstanding at such time is
not in excess of five (5); provided, Issuing Bank shall not extend any such
Letter of Credit if it has received written notice that an Event of Default has
occurred and is continuing at the time Issuing Bank must elect to allow such
extension; provided, further, in the event a Funding Default exists, Issuing
Bank shall not be required to issue any Letter of Credit unless Issuing Bank has
entered into arrangements satisfactory to it and Borrower to eliminate Issuing
Bank’s risk with respect to the participation in Letters of Credit of the
Defaulting Lender, including by cash collateralizing such Defaulting Lender’s
Pro Rata Share of the Letter of Credit Usage.

(b) Notice of Issuance . Whenever Borrower desires the issuance of a Letter of
Credit, it shall deliver to Borrowing Base Agent an Issuance Notice no later
than 12:00 p.m. (New York City time) at least three (3) Business Days, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 3.2, Issuing Bank shall issue the requested
Letter of Credit only in accordance with Issuing Bank’s standard operating
procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, Borrowing Base Agent shall promptly notify
each Lender of such issuance, which notice shall be accompanied by accompanied
by a copy of such Letter of Credit or amendment or modification to a Letter of
Credit and the amount of such Lender’s respective participation in such Letter
of Credit pursuant to Section 2.3(e).

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Borrower and Issuing
Bank, Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting

 

-46-

 

--------------------------------------------------------------------------------



of, any of Issuing Bank’s rights or powers hereunder. Without limiting the
foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to Borrower.
Notwithstanding anything to the contrary contained in this Section 2.3(c),
Borrower shall retain any and all rights it may have against Issuing Bank for
any liability arising solely out of the gross negligence or willful misconduct
of Issuing Bank.

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit .
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Borrowing Base Agent, and
Borrower shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing under a Letter of Credit is honored
(the “Reimbursement Date”) in an amount in Dollars and in same day funds equal
to the amount of such honored drawing; provided, that anything contained herein
to the contrary notwithstanding, (i) unless Borrower shall have notified
Borrowing Base Agent and Issuing Bank prior to 10:00 a.m. (New York City time)
on the date such drawing is honored that Borrower intends to reimburse Issuing
Bank for the amount of such honored drawing with funds other than the proceeds
of Revolving A Loans, Borrower shall be deemed to have given a timely Funding
Notice to Borrowing Base Agent requesting Lenders to make Revolving A Loans that
are Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to
the amount of such honored drawing, and (ii) notwithstanding any failure of any
condition specified in Section 3.2 to be satisfied, Lenders shall, on the
Reimbursement Date, make Revolving A Loans that are Base Rate Loans in the
amount of such honored drawing, the proceeds of which shall be applied directly
by Borrowing Base Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided further, if for any reason proceeds of Revolving A Loans
are not received by Issuing Bank on the Reimbursement Date in an amount equal to
the amount of such honored drawing, Borrower shall reimburse Issuing Bank, on
demand, in an amount in same day funds equal to the excess of the amount of such
honored drawing over the aggregate amount of such Revolving A Loans, if any,
which are so received. Nothing in this Section 2.3(d) shall be deemed to relieve
any Lender from its obligation to make Revolving A Loans on the terms and
conditions set forth herein, and Borrower shall retain any and all rights it may
have against any Lender resulting from the failure of such Lender to make such
Revolving A Loans under this Section 2.3(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving A
Commitment shall be deemed to have purchased, and hereby agrees to
unconditionally and irrevocably purchase, from Issuing Bank a participation in
such Letter of Credit and any drawings honored thereunder in an amount equal to
such Lender’s Pro Rata Share (with respect to the Revolving A Commitments) of
the maximum amount which is or at any time may become available to be drawn
thereunder. In the event that Borrower shall fail for any reason to reimburse
Issuing Bank as provided in Section 2.3(d), Issuing Bank shall promptly notify
each Lender of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving A Commitments. Each Lender shall make available to Issuing Bank
an amount equal to its respective participation, in Dollars and in same day
funds, at the office of Issuing Bank specified in such notice, not later than
12:00 p.m. (New York City time) on the first business day (under the laws of the
jurisdiction in which

 

 

-47-

 

--------------------------------------------------------------------------------



such office of Issuing Bank is located) after the date notified by Issuing Bank.
Each such Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving A Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. In the
event that any Lender fails to make available to Issuing Bank on such business
day the amount of such Lender’s participation in such Letter of Credit as
provided in this Section 2.3(e), Issuing Bank shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three (3)
Business Days at the rate customarily used by Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this Section
2.3(e) shall be deemed to prejudice the right of any Lender to recover from
Issuing Bank any amounts made available by such Lender to Issuing Bank pursuant
to this Section in the event that it is determined that the payment with respect
to a Letter of Credit in respect of which payment was made by such Lender was
wrongfully made by Issuing Bank and constituted gross negligence or willful
misconduct on the part of Issuing Bank. In the event Issuing Bank shall have
been reimbursed by other Lenders pursuant to this Section 2.3(e) for all or any
portion of any drawing honored by Issuing Bank under a Letter of Credit, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.3(e) with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by Issuing Bank
from Borrower in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on Appendix B or at such other address as such Lender
may request.

(f) Obligations Absolute . The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving A Loans made by Lenders pursuant to Section 2.3(d) and the obligations
of Lenders under Section 2.3(e) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim, set
off, defense or other right which Borrower or any Lender may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
for whom any such transferee may be acting), Issuing Bank, Lender or any other
Person or, in the case of a Lender, against Borrower, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, the
foregoing shall not be construed to excuse the Issuing Bank from liabilities to
the extent of any direct damages (as opposed to

 

 

-48-

 

--------------------------------------------------------------------------------



consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by Issuing Bank’s gross negligence or willful misconduct of Issuing Bank in
payment of the applicable Letter of Credit under the circumstances in question.

(g) Indemnification . Without duplication of any obligation of Borrower under
Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing
Bank, Borrowing Base Agent and each Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
Issuing Bank, other than as a result of the gross negligence or willful
misconduct of Issuing Bank, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.

2.4 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares . All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Tranche A
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.

(b) Availability of Funds. Unless Borrowing Base Agent or Administrative Agent,
as applicable, shall have been notified by any Lender prior to the applicable
Credit Date that such Lender does not intend to make available to Borrowing Base
Agent or Administrative Agent, as applicable, the amount of such Lender’s Loan
requested on such Credit Date, Borrowing Base Agent or Administrative Agent, as
applicable, may assume that such Lender has made such amount available to
Borrowing Base Agent or Administrative Agent, as applicable, on such Credit Date
and Borrowing Base Agent or Administrative Agent, as applicable, may, in its
sole discretion, but shall not be obligated to, make available to Borrower a
corresponding amount on such Credit Date. If such corresponding amount is not in
fact made available to Borrowing Base Agent or Administrative Agent, as
applicable, by such Lender, Borrowing Base Agent or Administrative Agent, as
applicable, shall be entitled to recover such corresponding amount on demand
from such Lender together with interest thereon, for each day from such Credit
Date until the date such amount is paid to Borrowing Base Agent or
Administrative Agent, as applicable, at the customary rate set by Borrowing Base
Agent and the Administrative Agent, as applicable, for the correction of errors
among banks or lenders for three (3) Business Days and thereafter at the Base
Rate. If such Lender does not pay such corresponding amount forthwith upon
Borrowing Base Agent’s or Administrative Agent’s demand therefor, as applicable,
Borrowing Base Agent or Administrative Agent, as applicable, shall promptly
notify Borrower and Borrower shall immediately pay such corresponding amount to
Borrowing Base Agent or Administrative Agent, as applicable, together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Borrowing Base Agent or Administrative Agent,

 

-49-

 

--------------------------------------------------------------------------------



as applicable, at the rate payable hereunder for Base Rate Loans for such Class
of Loans. Nothing in this Section 2.4(b) shall be deemed to relieve any Lender
from its obligation to fulfill its Tranche A Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

2.5 Use of Proceeds . The proceeds of the Tranche A Term Loans and the Revolving
Loans, if any, made on the Closing Date shall be applied by Borrower to fund the
refinancing of certain Existing Indebtedness and the payment of any and all fees
and expenses relating to the transactions contemplated by this Agreement. The
proceeds of the Revolving Loans and the Letters of Credit made after the Closing
Date shall be applied by Borrower for working capital and general corporate
purposes of Holdings and its Subsidiaries; but shall in no event be used to make
or facilitate any Investment or Restricted Junior Payment not otherwise
permitted hereunder. No portion of the proceeds of any Credit Extension shall be
used in any manner that causes such Credit Extension or the application of such
proceeds to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System or any other regulation thereof or to
violate the Exchange Act.

2.6 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt . Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided further, that in the event of any inconsistency
between the Registers and any Lender’s records, the recordations in the
Registers shall govern.

(b) Register . Borrowing Base Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
Revolving Commitments and Revolving Loans of each Lender from time to time (the
“Revolving Loan Register”). Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of Lenders and
the Tranche A Term Loans of each Lender from time to time (the “Term Loan
Register” and together with the Revolving Loan Register, collectively, the
“Registers”). The Registers shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Borrowing Base Agent shall record in the Revolving Loan Register the
Revolving Commitments and the Revolving Loans, and each repayment or prepayment
in respect of the principal amount of the Revolving Loans, and any such
recordation shall be conclusive and binding on Borrower and each Lender, absent
manifest error; provided, that failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitments
or Borrower’s Obligations in respect of any Revolving Loan. Borrower hereby
designates the entity serving as Borrowing Base Agent to serve as Borrower’s
agent solely for purposes of maintaining the Revolving Loan Register as provided
in this Section 2.6, and Borrower hereby agrees that, to the extent such entity
serves in such capacity, the entity serving as Borrowing Base Agent and its
officers, directors, employees, agents and affiliates shall

 

-50-

 

--------------------------------------------------------------------------------



constitute “Indemnitees”. Administrative Agent shall record in the Term Loan
Register the Tranche A Term Loan Commitments and the Tranche A Term Loans, and
each repayment or prepayment in respect of the principal amount of the Tranche A
Term Loans, and any such recordation shall be conclusive and binding on Borrower
and each Lender, absent manifest error; provided, that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Tranche A Term Loan Commitments or Borrower’s Obligations in respect of any
Tranche A Term Loan. Borrower hereby designates the entity serving as
Administrative Agent to serve as Borrower’s agent solely for purposes of
maintaining the Term Loan Register as provided in this Section 2.6, and Borrower
hereby agrees that, to the extent such entity serves in such capacity, the
entity serving as Administrative Agent and its officers, directors, employees,
agents and affiliates shall constitute “Indemnitees”.

(c) Notes . If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent and Borrowing Base Agent) at least two (2) Business
Days prior to the Closing Date, or at any time thereafter, Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Tranche A Term Loan, Revolving A Loan or Revolving B
Loan, as the case may be.

2.7 Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable
Margin;

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBOR Rate Loan, shall be selected by
Borrower and notified to Borrowing Base Agent, Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Borrowing Base Agent and Administrative Agent in accordance with the terms
hereof specifying the applicable basis for determining the rate of interest,
then for that day such Loan shall be a Base Rate Loan.

(c) In connection with LIBOR Rate Loans there shall be no more than (i) in the
case of Tranche A Term Loans, two (2) Interest Periods outstanding at any time
and (ii) in the case of Revolving Loans, two (2) Interest Periods outstanding at
any time. In the event Borrower fails to specify between a Base Rate Loan or a
LIBOR Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, such Loan (if outstanding as a LIBOR Rate Loan) will be automatically
converted into a Base Rate Loan on the last day of the then current

 

-51-

 

--------------------------------------------------------------------------------



Interest Period for such Loan (or if outstanding as a Base Rate Loan will remain
as, or (if not then outstanding) will be made as, a Base Rate Loan). In the
event Borrower fails to specify an Interest Period for any LIBOR Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, Borrower shall
be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Borrowing Base Agent or Administrative Agent, as applicable,
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to Borrower and each applicable Lender.

(d) Interest payable pursuant to Section 2.7(a) shall be computed on the basis
of a 360 day year with respect to LIBOR Rate Loans and 365/66 day year with
respect to Base Rate Loans, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to a LIBOR Rate Loan,
the date of conversion of such Base Rate Loan to such LIBOR Rate Loan, as the
case may be, shall be excluded; provided, that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan shall be payable
in arrears (i) on and to each Interest Payment Date applicable to that Loan;
(ii) upon any prepayment of that Loan, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; and (iii) at maturity, including
final maturity.

2.8 Conversion/Continuation.

(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $250,000 and integral multiples of $100,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, that a LIBOR Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such LIBOR Rate Loan unless Borrower shall pay all amounts due under Section
2.17 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such Loan equal to $250,000 and integral
multiples of $100,000 in excess of that amount as a LIBOR Rate Loan.

(b) Borrower shall deliver a Conversion/Continuation Notice to Borrowing Base
Agent and Administrative Agent no later than 10:00 a.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base

 

-52-

 

--------------------------------------------------------------------------------



Rate Loan) and at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Borrower shall be bound
to effect a conversion or continuation in accordance therewith.

2.9 Default Interest . Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is two percent (2%)
per annum in excess of the interest rate otherwise payable hereunder with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is two percent (2%) per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans); provided, that, in the
case of LIBOR Rate Loans, upon the expiration of the Interest Period in effect
at the time any such increase in interest rate is effective such LIBOR Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is two percent (2%) per annum in excess of
the interest rate otherwise payable hereunder for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this Section 2.9
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of any Agent, Borrowing Base Agent or any Lender.

2.10 Fees.

(a) Borrower agrees to pay to Borrowing Base Agent for the ratable benefit of
Lenders having Revolving Exposure:

(i) commitment fees equal to (1) the average of the daily difference between (a)
the Revolving Commitments, and (b) the sum of (x) the aggregate principal amount
of outstanding Revolving Loans plus (y) the Letter of Credit Usage, times (2)
three quarters of one percent (0.75%) per annum; and

(ii) letter of credit fees equal to (1) the interest rate applicable to
Revolving Loans that are LIBOR Rate Loans (including both the Adjusted LIBOR
Rate (determined for an Interest Period of one month as of the first Business
Day of such month) and the Applicable Margin components thereof and after giving
effect to any Default Rate of interest that may be payable thereon at such time
under Section 2.9), times (2) the average aggregate daily maximum amount
available to be drawn under all Letters of Credit (regardless of whether any
conditions for drawing could then be met and determined as of the close of
business on any date of determination); and

(iii) All fees referred to in this Section 2.10(a) shall be paid to an account
designed by Borrowing Base Agent and upon receipt, Borrowing Base Agent shall
promptly distribute to each applicable Lender its Pro Rata Share thereof.

 

 

-53-

 

--------------------------------------------------------------------------------



(b) Borrower agrees to pay directly to Issuing Bank, for its own account, such
documentary and processing charges for any issuance, amendment, transfer or
payment of a Letter of Credit as are in accordance with Issuing Bank’s standard
schedule for such charges and as in effect at the time of such issuance,
amendment, transfer or payment, as the case may be.

(c) Borrower agrees to pay directly to Borrowing Base Agent, for its own account
(as reimbursement of fees and expenses paid by Borrowing Base Agent to the
Issuing Bank) the fees and expenses relating such documentary and processing
charges for any issuance, amendment, transfer or payment of a Letter of Credit
as are in accordance with Issuing Bank’s standard schedule for such charges and
as in effect at the time of such issuance, amendment, transfer or payment, as
the case may be.

(d) Borrower agrees to pay Wachovia Capital Finance Corporation (New England) or
its designee a prepayment fee of $100,000 if prior to the one year anniversary
of the Closing Date, Wachovia Capital Finance Corporation (New England) ceases,
other than by a voluntary assignment, to be a Lender under this Agreement.

(e) Borrower agrees to pay the Borrowing Base Agent an agency and collateral
management fee of $2,500 per month, which such fee shall be payable monthly in
arrears on the last day of each month during the term of this Agreement;
provided, that if Wachovia Capital Finance Corporation (New England) or its
Affiliates or Related Funds ceases to be the Borrowing Base Agent under this
Agreement, then such fee shall be paid to the Administrative Agent.

(f) All fees referred to in Sections 2.10(a), 2.10(b) and 2.10(c) shall be
calculated on the basis of a 360 day year and the actual number of days elapsed
and shall be payable monthly in arrears on the last day of each month during the
Revolving Commitment Period (provided, that the fees referred to in Sections
2.10(b) and 2.10(c) shall continue to be paid at anytime Letters of Credit are
issued and outstanding), commencing on the first such date to occur after the
Closing Date, and on the Revolving Commitment Termination Date.

(g) In addition to the forgoing fees, Borrower agrees to pay to Agents all fees
payable by it in the Fee Letter in the amounts and at the times specified
therein and to Agents such other fees payable by it in the amounts and at the
time separately agreed upon.

2.11 Scheduled Payments/Commitment Reductions. The aggregate unpaid principal
amount of the Tranche A Term Loans together with all other amounts owed
hereunder with respect thereto, shall be paid in full by Borrower no later than
the Tranche A Term Loan Maturity Date. The Revolving Commitments shall be
reduced in connection with any voluntary or mandatory reductions of the
Revolving Commitments in accordance with Section 2.11, 2.12 and 2.13, as
applicable, and shall be terminated on the Revolving Commitment Termination
Date, and all amounts owed hereunder with respect thereto, shall, in any event,
be paid in full by Borrower no later than the Revolving Commitment Termination
Date.

2.12 Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

 

 

-54-

 

--------------------------------------------------------------------------------



(i) Subject to Sections 2.12(c), 2.14(c) and 2.17(c), any time and from time to
time after the first anniversary of the Closing Date (or, in the case of
Revolving Loans, at any time):

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $300,000 and
integral multiples of $100,000 in excess of that amount; provided, that so long
as Wachovia Capital Finance Corporation (New England) is the Borrowing Base
Agent or any successor Borrowing Base Agent agrees, such minimum amounts shall
not be applicable; and

(2) with respect to LIBOR Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part (together with any amounts due pursuant to
Section 2.17(c)) in an aggregate minimum amount of $300,000 and integral
multiples of $100,000 in excess of that amount; provided, that so long
asWachovia Capital Finance Corporation (New England) is the Borrowing Base Agent
or any successor Borrowing Base Agent agrees, such minimum amounts shall not be
applicable.

(ii) All such prepayments shall be made:

(1) upon not less than one (1) Business Day’s prior written or telephonic notice
in the case of Base Rate Loans; provided, that so long as Wachovia Capital
Finance Corporation (New England) is the Borrowing Base Agent or any successor
Borrowing Base Agent agrees, such notice periods shall not be applicable; and

(2) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of LIBOR Rate Loans; provided, that so long as Wachovia
Capital Finance Corporation (New England) is the Borrowing Base Agent or any
successor Borrowing Base Agent agrees, such notice periods shall not be
applicable,

in each case given to Borrowing Base Agent or Administrative Agent, as
applicable, by 12:00 p.m. (New York City time) on the date required and, if
given by telephone, promptly confirmed in writing to Borrowing Base Agent and
Administrative Agent, as applicable (and Borrowing Base Agent and Administrative
Agent, as applicable, will promptly transmit such telephonic or original notice
for Tranche A Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender). Upon the giving of any such notice,
the principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in Section 2.14(a) with respect to Revolving Loans
and Tranche A Term Loans.

Notwithstanding anything to the contrary contained in this Agreement, while any
Revolving A Loans are outstanding, Borrower may only voluntarily prepay the
outstanding principal amount of the Tranche A Term Loan pursuant to this Section
2.12(a) if Borrower has Availability of at least $5,000,000 after giving effect
to such prepayment.

 

-55-

 

--------------------------------------------------------------------------------



 

 

(b) Voluntary Commitment Reductions

(i) Subject to Section 2.12(c), any time and from time to time after the first
anniversary of the Closing Date, Borrower may, upon not less than three (3)
Business Days’ prior written or telephonic notice confirmed in writing to
Borrowing Base Agent and Administrative Agent (which original written or
telephonic notice Borrowing Base Agent and Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce

(a) in part the Revolving A Commitments in an amount up to the amount by which
the Revolving A Commitments exceed the Total Utilization of Revolving A
Commitments at the time of such proposed termination or reduction; provided,
that any such partial reduction of the Revolving A Commitments shall be in an
aggregate minimum amount of $500,000 and integral multiples of $200,000 in
excess of that amount

(b) in part the Revolving B Commitments in an amount up to the amount by which
the Revolving B Commitments exceed the Total Utilization of Revolving B
Commitments at the time of such proposed termination or reduction; provided,
that any such partial reduction of the Revolving B Commitments shall be in an
aggregate minimum amount of $500,000 and integral multiples of $200,000 in
excess of that amount; provided, further, that the Revolving A Commitment must
first be terminated prior to any reduction or termination of the Revolving B
Commitments.

(ii) Borrower’s notice to Borrowing Base Agent and Administrative Agent shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the applicable Revolving Commitments shall be effective on the date
specified in the Borrower’s notice and shall reduce the applicable Revolving
Commitment of each Lender proportionately to its Pro Rata Share thereof.

(c) Call Protection. If all or any part of the principal balance of the Tranche
A Term Loan is paid for any reason (including, without limitation, (i) pursuant
to any mandatory prepayment provision other than any mandatory prepayments
required by Sections 2.13(a) (solely with respect to the Asset Sales of branches
in the ordinary course of business and the real property (including the
buildings and fixtures) located in Emporia, Kansas and Laredo, Texas), 2.13(e)
and 2.13(i), (ii) in connection with a foreclosure and sale of the Collateral,
(iii) in connection with a sale of the Collateral in an Insolvency Proceeding,
(iv) in connection with the acceleration of the Obligations after the occurrence
and during the continuation of an Event of Default, or (v) in connection with
the restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding), and/or any Commitment
is reduced or terminated after the first anniversary of the Closing Date (other
than the termination of any Term Loan Commitments on the Closing Date) but on or
prior to July 19, 2011, for any reason, Borrower shall pay to Administrative
Agent, for the benefit of the Lenders entitled to a portion of such prepayment
or reduction, as set forth in a side agreement among the Administrative Agent
and the Lenders, the lesser of (x) the Make-Whole Amount and (y) the applicable
Prepayment Premium; provided, that, the provisions of this Section 2.12(c) shall
apply to all

 

 

-56-

 

--------------------------------------------------------------------------------



mandatory prepayments and Commitment reductions and terminations (other than the
termination of any Term Loan Commitments on the Closing Date and any mandatory
prepayments required by Sections 2.13(a) (solely with respect to the Asset Sales
of branches in the ordinary course of business and of the real property
(including the buildings and fixtures) located in Emporia, Kansas and Laredo,
Texas), 2.13(e) and 2.13(i)) made at anytime, including, without limitation,
prior to the first anniversary of the Closing Date; provided, further, that the
Make-Whole Amount shall be paid in connection with all mandatory prepayments and
Commitment reductions and terminations made prior to the first anniversary of
the Closing Date (other than the termination of any Term Loan Commitments on the
Closing Date and any mandatory prepayments required by Sections 2.13(a) (solely
with respect to the Asset Sales of branches in the ordinary course of business
and of the real property (including the buildings and fixtures) located in
Emporia, Kansas and Laredo, Texas), 2.13(e) and 2.13(i)).

2.13 Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales . No later than the first Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.14(b) in an aggregate
amount equal to such Net Asset Sale Proceeds; provided, that, (i) so long as no
Default or Event of Default shall have occurred and be continuing, and (ii) to
the extent that aggregate Net Asset Sale Proceeds from the Closing Date through
the applicable date of determination do not exceed $250,000 per Fiscal Year,
Borrower shall have the option, directly or through one or more of its
Subsidiaries, to invest Net Asset Sale Proceeds within one hundred eighty (180)
days of receipt thereof in long term productive assets of the general type used
in the business of Holdings and its Subsidiaries so long as (x) such assets
shall be subject to the First Priority Lien in favor of the Collateral Agent and
(y) Borrower delivers to the Collateral Agent, concurrently with or prior to the
Asset Sale, a certificate of an Authorized Officer of Holdings stating that such
Net Asset Sale Proceeds will be used in compliance with this Section 2.13(a);
provided further, that pending any such investment all such Net Asset Sale
Proceeds shall be applied to prepay Revolving Loans to the extent outstanding
(without a reduction in Revolving Commitments).

(b) Insurance/Condemnation Proceeds . No later than the first Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.14(b) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds; provided, that (i) so
long as no Default or Event of Default shall have occurred and be continuing,
and (ii) to the extent that aggregate Net Insurance/Condemnation Proceeds from
the Closing Date through the applicable date of determination do not exceed
$500,000 per Fiscal Year, Borrower shall have the option, directly or through
one or more of its Subsidiaries to invest such Net Insurance/Condemnation
Proceeds within one hundred eighty (180) days of receipt thereof in long term
productive assets of the general type used in the business of Holdings and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof; provided further, that pending any
such investment all such Net Insurance/Condemnation Proceeds, as the case may
be, shall be applied to prepay Revolving Loans to the extent outstanding
(without a reduction in Revolving Commitments).

 

 

-57-

 

--------------------------------------------------------------------------------



(c) Issuance of Equity Securities . On the date of receipt by Holdings of any
Cash proceeds from any capital contribution to, or the issuance of any Capital
Stock of, Holdings or any of its Subsidiaries, Borrower shall prepay the Loans
as set forth in Section 2.14(b) in an aggregate amount equal to one hundred
percent (100%) of such proceeds, net of underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses.

(d) Issuance of Debt . On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1(a)-(m)), Borrower shall prepay
the Loans as set forth in Section 2.14(b) in an aggregate amount equal to one
hundred percent (100%) of such proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.

(e) Consolidated Excess Cash Flow . In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2007), Borrower shall, no later than ninety (90) days
after the end of such Fiscal Year, prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.14(b) in an
aggregate amount equal to seventy five percent (75%) of such Consolidated Excess
Cash Flow; provided, that such payment shall not be made until such time as the
average Availability for the 30 days immediately preceding such payment is at
least $5,000,000; provided, further, that, if any payment can not be made
because of this proviso, such payment shall be made on the first date thereafter
that average Availability for such 30 day period immediately preceding such
payment is at least $5,000,000. Any amounts prepaid pursuant to this Section
2.13(e) with respect to any Fiscal Year in excess of any such percentage of
Consolidated Excess Cash Flow (set forth in clause (i) and (ii) above) shall be
treated as voluntary prepayments made pursuant to Section 2.12(a).

(f) Extraordinary Receipts . No later than the first Business Day following the
date of receipt by Holdings or any of its Subsidiaries of any Extraordinary
Receipts, Borrower shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.14(b) in an aggregate amount
equal to one hundred (100%) of such Extraordinary Receipts.

(g) Revolving Loans . Borrower shall from time to time prepay (i) the Revolving
A Loans to the extent necessary so that the Total Utilization of Revolving A
Commitments shall not at any time exceed the lesser of (A) the Borrowing Base
then in effect less the aggregate principal amount of Revolving B Loans
outstanding at such time and (B) the Revolving A Commitments then in effect,
(ii) the Revolving B Loans to the extent necessary so that the Total Utilization
of Revolving B Commitments shall not at any time exceed the lesser of (A) the
Borrowing Base then in effect less the sum of (1) the aggregate principal amount
of Revolving A Loans outstanding at such time plus (2) the Letter of Credit
Usage and (B) the Revolving B Commitments then in effect and (iii) the Revolving
Loans when (x) the Borrowing Base then in effect less (y) the sum of (1) the
Total Utilization of Revolving A Commitments plus (2) the Total Utilization of
Revolving B Commitments is less than $0, in the amount by which such deficit is
less than zero; provided, that all such prepayments shall be applied, to the

 

 

-58-

 

--------------------------------------------------------------------------------



extent applicable, first, to the principal amount of Revolving A Loans
outstanding at such time, second, to provide cash collateral in respect of the
Obligations, to be held as security for Borrower’s reimbursement Obligations in
respect of the outstanding Letters of Credit under arrangements reasonably
acceptable to Borrowing Base Agent, equal to one hundred and five percent (105%)
of the Letter of Credit Usage at any time prior to the stated expiry of all
outstanding Letters of Credit, and third, to the principal amount of Revolving B
Loans outstanding at such time.

(h) Tranche A Term Loans. Borrower shall immediately prepay the outstanding
principal amount of the Tranche A Term Loans pursuant to Section 2.15(h) in the
event that the Revolving A Commitment or Revolving B Commitment is terminated
for any reason.

(i) NRF Financing. In the event NRF enters into the credit agreement referred to
in Section 5.19 and incurs the Indebtedness described therein, Borrower shall
immediately prepay the outstanding principal amount of the Tranche A Term Loans
in an amount equal to such borrowings by NRF.

(j) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Commitments pursuant to Sections 2.13(a)-(i),
Borrower shall deliver to Administrative Agent a certificate of an Authorized
Officer demonstrating the calculation of the amount of the applicable net
proceeds, Consolidated Excess Cash Flow or other applicable financial tests or
proceeds giving rise to the prepayment, as the case may be. In the event that
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Borrower shall promptly make an
additional prepayment of the Loans and/or the Revolving Commitments shall be
permanently reduced in an amount equal to such excess, and Borrower shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

2.14 Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments of Loans . Any prepayment of any
Revolving Loan pursuant to Section 2.12 shall be applied to repay the applicable
outstanding Revolving Loans to the full extent thereof; provided, that, all such
prepayments of the Revolving Loans shall be applied first, to the principal
amount of Revolving A Loans outstanding at such time, and second, to the
principal amount of Revolving B Loans outstanding at such time. Any voluntary
prepayment of any Tranche A Term Loan pursuant to Section 2.12 shall be applied
to repay the Tranche A Term Loans.

(b) Application of Mandatory Prepayments

(i) So long as no Event of Default has occurred and is continuing, any mandatory
prepayment of any Loan pursuant to Sections 2.13(a) and (b) shall be applied as
follows:

(w) if such proceeds are with respect to Inventory or Accounts, then such
proceeds shall be applied,

 

 

-59-

 

--------------------------------------------------------------------------------



first, to prepay principal of the Revolving A Loans;

second, to prepay principal of the Revolving B Loans;

third, to prepay principal of the Tranche A Term Loans; and

fourth, to any other Obligations then outstanding,

(x) if such proceeds are with respect to any other Collateral other than
Inventory or Accounts or the tube mill located in Laredo, Texas or the real
property (including the buildings and fixtures) located in Emporia, Kansas and
Laredo, Texas, then such proceeds shall be applied,

first, to prepay principal of the Tranche A Term Loans;

second, to prepay principal of the Revolving A Loans;

third, to prepay principal of the Revolving B Loans; and

fourth, to any other Obligations then outstanding,

(y) if such proceeds are with respect to the real property (including the
buildings and fixtures) located in Emporia, Kansas and Laredo, Texas or the tube
mill located in Laredo, Texas, then such proceeds shall be applied,

first, to prepay principal of the Tranche A Term Loans in the amount of (i) in
the case of the real property (including the buildings and fixtures) located in
Emporia, Kansas, $1,000,000, (ii) in the case of the real property (including
the buildings and fixtures) located in Laredo, Texas, $1,500,000 and (iii) in
the case of the tube mill located in Laredo, Texas, $900,000;

second, to prepay principal of the Revolving A Loans;

third, to prepay principal of the Revolving B Loans; and

fourth, to any other Obligations then outstanding, and

 

 

-60-

 

--------------------------------------------------------------------------------



(z) if such proceeds are with respect to both (1) Accounts and Inventory and (2)
other Collateral, then such proceeds shall be applied,

first, to prepay principal of the Revolving A Loans; provided, that the
Borrowing Base Agent shall establish and maintain a permanent reserve against
the Borrowing Base and the Revolving A Commitments in an amount equal to the
amount of proceeds applied to the Revolving A Loans that are in excess of the
Revolving A Loans supported by such Accounts and Inventory determined using the
advance rate under the Borrowing Base against such Accounts and Inventory
(determined at the time of such sale or other disposition or event resulting in
such insurance proceeds);

second, an amount equal to the Revolving B Loans supported by such Accounts and
Inventory determined using the advance rate under the Borrowing Base against
such Accounts and Inventory (determined at the time of such sale or other
disposition or event resulting in such insurance proceeds) to prepay principal
of the Revolving B Loans;

third, to prepay principal of the Tranche A Term Loans;

fourth, to prepay principal of the Revolving A Loans;

fifth, to prepay principal of the Revolving B Loans; and

sixth, to any other Obligations then outstanding,

(ii) So long as no Event of Default has occurred and is continuing, any
mandatory prepayment of any Loan pursuant to Sections 2.13(c) through (f) shall
be applied as follows:

first, to prepay principal of the Tranche A Term Loans;

second, to prepay principal of the Revolving A Loans;

third, to prepay principal of the Revolving B Loans; and

fourth, to any other Obligations then outstanding.

(iii) If an Event of Default has occurred and is continuing, all payments shall
be applied pursuant to Section 2.15(h). Nothing contained herein shall modify

 

 

-61-

 

--------------------------------------------------------------------------------



the provisions of Section 2.12(c) or Section 2.15(b) regarding the requirement
that all prepayments be accompanied by accrued interest and fees on the
principal amount being prepaid to the date of such prepayment and the applicable
Prepayment Premium, or any requirement otherwise contained herein to pay all
other amounts as the same become due and payable.

(c) Waiver of Certain Prepayments . Anything contained herein to the contrary
notwithstanding, if the Borrower is required to make any mandatory prepayment (a
“Waivable Prepayment”) of the Tranche A Term Loans, not less than three (3)
Business Days prior to the date (the “Prepayment Date”) on which Borrower is
required to make such Waivable Prepayment, Borrower shall notify Administrative
Agent of the amount of such prepayment, and Administrative Agent will promptly
thereafter notify each Lender holding an outstanding Tranche A Term Loan, of the
amount of such Lender’s Pro Rata Share of such Waivable Prepayment and such
Lender’s option to refuse such amount (the “Refusal Option”). Each such Lender
may exercise the Refusal Option by giving written notice to Borrower and
Administrative Agent of its election to do so on or before the first Business
Day prior to the Prepayment Date (it being understood that any Lender which does
not notify Borrower and Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Prepayment Date shall be
deemed to have elected, as of such date, not to exercise the Refusal Option). On
the Prepayment Date, Borrower shall pay to Administrative Agent the amount of
the Waivable Prepayment, which amount shall be applied (i) in an amount equal to
the Waivable Prepayment payable pro rata to those Lenders that have elected not
to exercise the Refusal Option, to prepay the Tranche A Term Loans of such
Lenders (which prepayment shall be applied to the principal of the Tranche A
Term Loans in accordance with Section 2.14(b)), and (ii) to the extent of any
excess, to Borrower for working capital and general corporate purposes.

(d) Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate Loans
. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to LIBOR Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by Borrower pursuant to Section
2.17(c); provided, that, all such prepayments of the Revolving Loans shall be
applied first, to the principal amount of Revolving A Loans outstanding at such
time, and second, to the principal amount of Revolving B Loans outstanding at
such time.

2.15 General Provisions Regarding Payments.

(a) All payments by any Credit Party of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without, recoupment,
setoff, counterclaim or other defense free of any restriction or condition, and
delivered to Borrowing Base Agent (with respect to Revolving Loans) and
Administrative Agent (with respect to Tranche A Term Loans) not later than 12:00
p.m. (New York City time) on the date due to Borrowing Base Agent’s Account or
Administrative Agent’s Account, as applicable, for the account of Lenders; funds
received by Borrowing Base Agent or Administrative Agent, as applicable, after
that time on such due date shall be deemed to have been paid on the next
Business Day.

 

 

-62-

 

--------------------------------------------------------------------------------



(b) All payments in respect of the principal amount of any Loan (other than
prepayments of Revolving Loans) shall be accompanied by payment of accrued
interest on the principal amount being repaid or prepaid, the Applicable
Prepayment Amount and all commitment fees and other amounts payable with respect
to the principal amount being repaid or prepaid.

(c) Borrowing Base Agent or Administrative Agent, as applicable, shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable Pro Rata Share of all payments and prepayments
of principal and interest due hereunder, together with all other amounts due
thereto, including all fees payable with respect thereto, to the extent received
by Borrowing Base Agent or the Administrative Agent, as applicable.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR Rate
Loans, Borrowing Base Agent or Administrative Agent, as applicable, shall give
effect thereto in apportioning payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

(f) Borrower hereby authorizes Borrowing Base Agent to charge Borrower’s
accounts with Borrowing Base Agent or any of its Affiliates in order to cause
timely payment to be made to Borrowing Base Agent of all principal, interest,
fees and expenses with respect to the Revolving Loans due hereunder (subject to
sufficient funds being available in its accounts for that purpose). The Lenders
and the Borrower also hereby authorize the Borrowing Base Agent to, and the
Borrowing Base Agent may, from time to time, charge the Borrowing Base Agent
Loan Account of the Borrower with any amount due and payable by the Borrower
with respect to the Revolving Loans under any Credit Document. Each of the
Lenders and the Borrower agrees that the Borrowing Base Agent shall have the
right to make such charges whether or not any Default or Event of Default shall
have occurred and be continuing or whether any of the conditions precedent in
Section 3.2 have been satisfied. Any amount charged to the Borrowing Base Agent
Loan Account of the Borrower shall be deemed a Revolving Loan hereunder made by
the Lenders to the Borrower, funded by the Borrowing Base Agent on behalf of the
Lenders and subject to Section 2.2 of this Agreement. The Lenders and the
Borrower confirm that any charges which the Borrowing Base Agent may so make to
the Borrowing Base Agent Loan Account of the Borrower as herein provided will be
made as an accommodation to the Borrower and solely at the Borrowing Base
Agent’s discretion, provided that, in the absence of a continuing Event of
Default, the Borrowing Base Agent shall from time to time upon the request of
the Collateral Agent, charge the Borrowing Base Agent Loan Account of the
Borrower with any amount due and payable under any Credit Document. Borrower
hereby authorizes Administrative Agent to charge Borrower’s accounts with
Administrative Agent or any of its Affiliates in order to cause timely payment
to be made to Administrative Agent of all principal,

 

 

-63-

 

--------------------------------------------------------------------------------



interest, fees and expenses with respect to the Tranche A Term Loans due
hereunder (subject to sufficient funds being available in its accounts for that
purpose). The Lenders and the Borrower also hereby authorize the Administrative
Agent to, and the Administrative Agent may, from time to time, charge the
Administrative Agent Loan Account of the Borrower with any amount due and
payable by the Borrower with respect to the Tranche A Term Loans under any
Credit Document. Each of the Lenders and the Borrower agrees that the
Administrative Agent shall have the right to make such charges whether or not
any Default or Event of Default shall have occurred and be continuing or whether
any of the conditions precedent in Section 3.2 have been satisfied. Any amount
charged to the Administrative Agent Loan Account of the Borrower shall be deemed
an Obligation with respect to the Tranche A Term Loan hereunder payable by the
Borrower to the Lenders holding the Tranche A Term Loans. The Lenders and the
Borrower confirm that any charges which the Administrative Agent may so make to
the Administrative Agent Loan Account of the Borrower as herein provided will be
made as an accommodation to the Borrower and solely at the Administrative
Agent’s discretion, provided that the Administrative Agent shall from time to
time upon the request of the Collateral Agent, charge the Administrative Agent
Loan Account of the Borrower with any amount due and payable under any Credit
Document. Notwithstanding the foregoing, the Administrative Agent shall be
permitted to direct the Borrowing Base Agent to, and so long as no Event of
Default has occurred and is continuing, the Borrowing Base Agent shall, charge
the Borrowing Base Agent Loan Account with any amount due and payable by the
Borrower with respect to the Tranche A Term Loans under any Credit Document. Any
amount charged to the Borrowing Base Agent Loan Account of the Borrower pursuant
to this Agreement shall be deemed a Revolving Loan hereunder made by the Lenders
to the Borrower, funded by the Borrowing Base Agent on behalf of the Lenders and
subject to Section 2.2 of this Agreement.

(g) Borrowing Base Agent or Administrative Agent, as applicable, shall deem any
payment by or on behalf of any Credit Party hereunder that is not made in same
day funds prior to 12:00 p.m. (New York City time) (or 3:00 p.m. (New York City
time) if Borrowing Base Agent is able to accommodate such later time) to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Borrowing Base Agent or Administrative Agent, as applicable, until
the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. Interest and Letter of Credit fees shall continue
to accrue on any principal or Letter of Credit outstanding as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate determined pursuant to
Section 2.9 from the date such amount was due and payable until the date such
amount is paid in full.

(h) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, after the occurrence and during the continuance of an
Event of Default, the Borrowing Base Agent or the Administrative Agent, as
applicable, may, and upon the direction of the Requisite Lenders shall, apply
all payments in respect of any Obligations and all proceeds of the Collateral,
as follows:

(i) first, ratably to pay the Obligations in respect of any fees (other than any
prepayment fees, any Make-Whole Amount and any applicable Prepayment

 

 

-64-

 

--------------------------------------------------------------------------------



Premium), expense reimbursements, indemnities and other amounts then due to the
Agents and the Borrowing Base Agent until paid in full;

(ii) second, ratably to pay the Obligations in respect of any fees (other than
any prepayment fees, any Make-Whole Amount and any applicable Prepayment
Premium) expense reimbursements and indemnities then due to the Lenders until
paid in full;

(iii) third, ratably to pay interest then due and payable in respect of the
Agent Advances until paid in full;

(iv) fourth, ratably to pay principal of the Agent Advances then due and payable
until paid in full;

(v) fifth, to pay interest due in respect of the Revolving A Loans until paid in
full;

(vi) sixth, to pay principal of the Revolving A Loans until paid in full;

(vii) seventh, ratably to pay the Letter of Credit Usage (or, to the extent such
Obligations relate to Letters of Credit then outstanding, to provide cash
collateral in respect of such Obligations, to be held as security for Borrower’s
reimbursement Obligations in respect of such Letters of Credit under
arrangements reasonably acceptable to Borrowing Base Agent, equal to one hundred
and five percent (105%) of the Letter of Credit Usage at any time prior to the
stated expiry of all outstanding Letters of Credit) until paid in full;

(viii) eighth, ratably to pay interest due in respect of the Loans (other than
the Revolving A Loans) until paid in full;

(ix) ninth, ratably to pay principal of the Loans (other than the Revolving A
Loans) until paid in full; and

(x) tenth, to pay the prepayment fee due pursuant to Section 2.10(d) until paid
in full;

(xi) eleventh, to the ratable payment of the applicable Prepayment Premium
and/or Make-Whole Amount payable to the Lenders holding Revolving B Loans and
Tranche A Term Loans until paid in full; and

(xii) twelfth, to the ratable payment of all other Obligations then due and
payable.

(i) In each instance, so long as no Event of Default has occurred and is
continuing, Section 2.15(h) shall not be deemed to apply to any payment by or on
behalf of such Credit Party that is specified by such Credit Party to the
Borrowing Base Agent or the Administrative Agent, as applicable, to be for the
payment or prepayment of any Obligations then due and payable under any
provision of this Agreement.

 

 

-65-

 

--------------------------------------------------------------------------------



(j) For purposes of Section 2.15(h), “paid in full” with respect to interest and
fees shall include interest and fees accrued after the commencement of any
insolvency proceeding irrespective of whether a claim for such interest and fees
is allowable in such insolvency proceeding.

(k) In the event of a direct conflict between the priority provisions of Section
2.15(h) and other provisions contained in any other Credit Document, it is the
intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of
Section 2.15(h) shall control and govern.

2.16 Ratable Sharing Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral and except
as set forth in Section 2.15, if any of them shall, whether by voluntary payment
(other than a voluntary prepayment of Loans made and applied in accordance with
the terms hereof), through the exercise of any right of set off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender having Loans of the same Class, then the Lender
receiving such proportionately greater payment shall (a) notify each Agent,
Borrowing Base Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization any Credit Party or otherwise,
those purchases to that extent shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. Each Credit Party expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien, set
off or counterclaim with respect to any and all monies owing by such Credit
Party to that holder with respect thereto as fully as if that holder were owed
the amount of the participation held by that holder.

2.17 Making or Maintaining LIBOR Rate Loans.

(a) Inability to Determine Applicable Interest Rate . In the event that
Borrowing Base Agent or Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any LIBOR Rate
Loans, that by reason of circumstances

 

 

-66-

 

--------------------------------------------------------------------------------



affecting the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such LIBOR Rate Loans on the basis
provided for in the definition of Adjusted LIBOR Rate, Borrowing Base Agent or
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to, LIBOR
Rate Loans until such time as Borrowing Base Agent or Administrative Agent
notifies Borrower and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Borrowing Base Agent or Administrative Agent)
that the making, maintaining or continuation of its LIBOR Rate Loans (i) has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to Borrower
and Borrowing Base Agent or Administrative Agent of such determination (which
notice Borrowing Base Agent or Administrative Agent shall promptly transmit to
each other Lender). Thereafter (1) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, LIBOR Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a LIBOR Rate Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Affected Lender shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Affected
Lender’s obligation to maintain its outstanding LIBOR Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Borrower shall pay accrued
interest on the amount so converted and all amounts due under Section 2.17(c) in
accordance with the terms thereof due to such conversion. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Rate Loan then being requested by Borrower pursuant to
a Funding Notice or a Conversion/Continuation Notice, Borrower shall have the
option, subject to the provisions of Section 2.17(c), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Borrowing Base Agent or
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Borrowing Base Agent or Administrative Agent shall promptly transmit to each
other Lender). Except as provided in the immediately preceding sentence, nothing
in this Section 2.17(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, LIBOR Rate
Loans in accordance with the terms hereof.

 

 

-67-

 

--------------------------------------------------------------------------------



(c) Compensation for Breakage or Non Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to Lenders of funds borrowed by it to make or
carry its LIBOR Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any LIBOR Rate
Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
LIBOR Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on any day other than the last
day of an Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (iii) if any prepayment
of any of its LIBOR Rate Loans is not made on any date specified in a notice of
prepayment given by Borrower.

(d) Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in an
amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.17 and under Section 2.18.

2.18 Increased Costs; Capital Adequacy; Reserves on LIBOR Rate Loans.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Issuing Bank
for purposes of this Section 2.18(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi Governmental Authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its

 

 

-68-

 

--------------------------------------------------------------------------------



obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to LIBOR Rate Loans that are reflected in the
definition of Adjusted LIBOR Rate); or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to make, making or maintaining Loans hereunder or to reduce
any amount received or receivable by such Lender (or its applicable lending
office) with respect thereto, which such amount or costs such Lender deems to be
material; then, in any such case, Borrower shall promptly pay to such Lender,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to Borrower (with a copy to Borrowing Base Agent and Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this Section
2.18(a), which statement shall be conclusive and binding upon all parties hereto
absent manifest error.

(b) Capital Adequacy Adjustment . In the event that any Lender (which shall term
shall include Issuing Bank for purposes of this Section 2.18(b)) shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or shall
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), by an amount that such Lender deems material then
from time to time, within five Business Days after receipt by Borrower from such
Lender of the statement referred to in the next sentence, Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such controlling corporation on an after tax basis for such reduction. Such
Lender shall deliver to Borrower (with a copy to Borrowing Base Agent and
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.18(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

 

-69-

 

--------------------------------------------------------------------------------



2.19 Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable under any of the Credit Documents: (i) Borrower shall notify
Borrowing Base Agent and Administrative Agent of any such requirement or any
change in any such requirement as soon as Holdings or any of its Subsidiaries
becomes aware of it; (ii) Borrower shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Borrowing Base Agent, Administrative Agent or such Lender, as the
case may be) on behalf of and in the name of Borrowing Base Agent,
Administrative Agent or such Lender; (iii) the sum payable by such Credit Party
in respect of which the relevant deduction, withholding or payment, is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment of all Taxes, Borrowing Base Agent,
Administrative Agent or such Lender (which term shall include Issuing Bank for
purposes of this Section 2.19(b)), as the case may be, and each of their Tax
Related Persons receives on the due date and retains a net sum equal to what it
would have received and retained had no such deduction, withholding or payment
been required or made; and (iv) within thirty (30) days after making any such
deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, Borrower
shall deliver to Borrowing Base Agent and Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding and
payment and of the remittance thereof to the relevant taxing or other authority.

(c) Other Taxes . In addition, the Credit Parties shall pay all Other Taxes to
the relevant Governmental Authorities in accordance with applicable law. The
Credit Parties shall deliver to Borrowing Base Agent official receipts or other
evidence of such payment reasonably satisfactory to Borrowing Base Agent in
respect of any Taxes or Other Taxes payable hereunder promptly after payment of
such Taxes or Other Taxes.

(d) Indemnification . The Credit Parties shall indemnify each Agent, Borrowing
Base Agent and each Lender (which term shall include Issuing Bank for purposes
of this Section 2.19(d)) within ten (10) days after written demand therefor, for
the full amount of any Taxes paid or incurred by such Agent, Borrowing Base
Agent or such Lender or their respective Tax Related Persons, as the case may
be, relating to, arising out of, or in connection with any Credit Document or
any payment or transaction contemplated hereby or thereby, whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that the Credit Parties shall not be required to
indemnify the Agents, Borrowing Base Agent, Lenders and Participants for any
Taxes that would be excluded from a gross-up under Section 2.19(b) or to the
extent such Taxes are covered

 

 

-70-

 

--------------------------------------------------------------------------------



by Sections 2.19(b) or (c). Such indemnification shall be made on an after-Tax
basis, such that after all required deductions and payments of all Taxes
(including income Taxes and deductions applicable to amounts payable under this
Section 2.19(d)) and payment of all reasonable expenses, the Agents, the
Borrowing Base Agent, the Lenders and each of their respective Tax Related
Persons receives and retains an amount equal to the sum it would have received
and retained had it not paid or incurred or been subject to such Taxes. A
certificate from the relevant Lender or Agent, setting forth in reasonable
detail the basis and calculation of such Taxes shall be conclusive, absent
manifest error.

(e) Evidence of Exemption From U.S. Withholding Tax.

(i) Each Lender (which term shall include Issuing Bank for purposes of this
Section 2.19(e)) that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. Federal income tax
purposes (a “Non-U.S. Lender”) shall deliver to Borrowing Base Agent and
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Borrowing Base
Agent or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN,
W-8IMY or W-8ECI (or any successor forms), properly completed and duly executed
by such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to establish that such Lender is not
subject to deduction or withholding of United States Federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Credit Documents or is subject to deduction or
withholding at a reduced rate, or (ii) if such Lender is not a “bank” or other
Person described in Section 881(c)(3) of the Internal Revenue Code and cannot
deliver Internal Revenue Service Form W-8ECI pursuant to clause (i) above, a
Certificate Regarding Non Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN (or any successor form), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to deduction or withholding of United States Federal
income tax with respect to any payments to such Lender of interest payable under
any of the Credit Documents. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States Federal income tax
withholding matters pursuant to this Section 2.19(e) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Borrowing Base Agent and
Administrative Agent for transmission to Borrower two new original copies of
Internal Revenue Service Form W-8BEN, W-8IMY or W-8ECI, or a Certificate
Regarding Non Bank Status and two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), as the case may be, properly completed and
duly executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower to confirm or
establish that such Lender is not subject to deduction or withholding of United
States Federal income tax with respect to payments to such Lender under the
Credit Documents

 

 

-71-

 

--------------------------------------------------------------------------------



or is subject to deduction or withholding at a reduced rate, or notify Borrowing
Base Agent, Administrative Agent and Borrower of its inability to deliver any
such forms, certificates or other evidence. Nothing in this Section 2.19 shall
be construed to require a Lender, Agent or Participant to provide any forms or
documentation that it is not legally entitled to provide.

(ii) Each Lender (which term shall include Issuing Bank for purposes of this
Section 2.19(e)) that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. Federal income tax
purposes (a “U.S. Lender”) shall deliver to Administrative agent for
transmission to Borrower, on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the Assignment Agreement pursuant to which it becomes a Lender
(in the case of each other Lender), and at such other times as may be necessary
in the determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), two original copies of Internal Revenue Service
Form W-9 (or any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Borrower to establish that such Lender is not
subject to backup withholding under Section 3406 of the Internal Revenue Code
with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Credit documents.

(iii) The Borrower shall not be required to indemnify any Lender, or pay any
additional amounts to any Lender, in respect of United States Federal
withholding tax pursuant to Section 2.19(b)(iii) to the extent that:

(A) the obligation to withhold amounts with respect to United States Federal
withholding tax existed on the date such Non-U.S. Lender first became a party to
this Agreement or to an applicable Assignment Agreement; provided, however, that
this clause (iii) shall not apply to a Lender which was an Eligible Assignee to
the extent the indemnity payment or additional amounts such Non-U.S. Lender
would be entitled to receive (without regard to this clause (iii)) do not exceed
the indemnity payment or additional amounts that the person making the
assignment to such Non-U.S. Lender would have been entitled to receive in the
absence of such assignment,

(B) the obligation to pay such additional amounts would not have arisen but for
a failure by such Non-U.S. Lender or U.S. Lender to comply with Section
2.19(e)(i) or Section 2.19(e)(ii) above, as applicable, provided, that if any
Lender hereunder shall have satisfied the requirements of Section 2.19(e)(i) or
Section 2.19(e)(ii) above on the Closing Date or on the date of the Assignment
Agreement pursuant to which it became a Lender, as applicable, nothing in
Section 2.19(e)(iii) shall relieve Borrower of its obligation to pay any
additional amounts pursuant to this Section 2.19 in the event that, as a result
of any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding or backup withholding as described
herein, or

 

 

-72-

 

--------------------------------------------------------------------------------



(C) the obligation to pay such additional amounts would not have risen but for
the fact that such Non-U.S. Lender becomes a bank or any other person described
in Section 871(h)(3)(B) or Section 881(c)(3) (or any successor provisions) of
the Internal Revenue Code on any date after such Non-U.S. Lender becomes a party
to this Agreement.

2.20 Obligation to Mitigate. Each Lender (which term shall include Issuing Bank
for purposes of this Section 2.20) agrees that, as promptly as practicable after
the officer of such Lender responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.17,
2.18 or 2.19, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Revolving
Commitments, Loans or Letters of Credit or the interests of such Lender;
provided, that such Lender will not be obligated to utilize such other office
pursuant to this Section 2.20 unless Borrower agrees to pay all costs and
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Borrower pursuant to this Section 2.20 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrower (with a
copy to Borrowing Base Agent and Administrative Agent) shall be conclusive
absent manifest error.

2.21 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan, Tranche A
Term Loan or its portion of any unreimbursed payment under Section 2.3(e) (in
each case, a “Defaulted Loan”), then (a) during any Default Period with respect
to such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, any payment
with respect to the Revolving Loans or Tranche A Term Loans shall, if Borrowing
Base Agent or Administrative Agent so directs at the time of making such
payment, be applied to the Revolving Loans or Tranche A Term Loans of other
Lenders as if such Defaulting Lender had no Revolving Loans or Tranche A Term
Loans outstanding and the Revolving Exposure and the outstanding Tranche A Term
Loan Loans of such Defaulting Lender were zero, it being understood and agreed
that Borrower shall be entitled to retain any portion of any mandatory payment
of the Revolving Loans or Tranche A Term Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); (c) such Defaulting Lender’s Revolving Commitment and outstanding
Revolving Loans and such Defaulting Lender’s Pro Rata Share of the Letter of
Credit Usage shall be excluded for purposes of calculating the Revolving
Commitment fee

 

 

-73-

 

--------------------------------------------------------------------------------



payable to Lenders in respect of any day during any Default Period with respect
to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Revolving Commitment fee pursuant to Section 2.10 with respect to
such Defaulting Lender’s Revolving Commitment in respect of any Default Period
with respect to such Defaulting Lender; and (d) the Total Utilization of
Revolving Commitments as at any date of determination shall be calculated as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender.
No Revolving A Commitment, Revolving B Commitment or Tranche A Term Loan
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.21, performance by any Credit
Party of its obligations hereunder and the other Credit Documents shall not be
excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.21. The rights and remedies against a Defaulting
Lender under this Section 2.21 are in addition to other rights and remedies
which the Credit Parties may have against such Defaulting Lender with respect to
any Funding Default and which Borrowing Base Agent, Administrative Agent or any
Lender may have against such Defaulting Lender with respect to any Funding
Default.

2.22 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.17,
2.18 or 2.19, (ii) the circumstances which have caused such Lender to be an
Affected Lender or which entitle such Lender to receive such payments shall
remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or (b)
(i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Holdings’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Administrative Agent and
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased Cost
Lender, Defaulting Lender or Non Consenting Lender (the “Terminated Lender”),
Administrative Agent shall use commercially reasonable efforts to (which, in the
case of an Increased-Cost Lender, only after receiving written request from
Borrower to remove such Increased-Cost Lender), by giving written notice to
Borrower and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Commitments, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.6 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, that, (1) on the date
of such assignment, the Replacement Lender shall pay to Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (B) an
amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.10; (2) on the date of
such assignment, Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.17, 2.18 or 2.19; and (3) in the event such
Terminated

 

 

-74-

 

--------------------------------------------------------------------------------



Lender is a Non Consenting Lender, each Replacement Lender shall consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non Consenting Lender; provided, Administrative Agent may not make
such election with respect to any Terminated Lender that is (or whose Affiliate
is) also an Issuing Bank unless, prior to the effectiveness of such election,
Administrative Agent shall have caused each outstanding Letter of Credit issued
thereby to be cancelled. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Revolving
Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, that any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date . The obligation of each Lender to make any Loan or
Administrative Agent to procure any Letter of Credit on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 10.5, of the
following conditions on or before the Closing Date:

(a) Credit Documents . Administrative Agent shall have received sufficient
copies of each Credit Document originally executed and delivered by each
applicable Credit Party for each Lender, which Credit Documents shall be
reasonably satisfactory in form and substance to the Agents and the Lenders, and
each of the conditions precedent contained therein shall have been satisfied in
a manner satisfactory to the Agents and the Lenders.

(b) Organizational Documents; Incumbency . Administrative Agent shall have
received (i) sufficient copies of each Organizational Document of each Credit
Party, as applicable, and, to the extent applicable, certified as of a recent
date by the appropriate governmental official, for each Lender, each dated the
Closing Date or a recent date prior thereto; (ii) signature and incumbency
certificates of the officers of such Person executing the Credit Documents to
which it is a party; (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party and documents evidencing all other required
corporate action, if any, including, without limitation, in respect of NRF,
copies of the Works Council advice application and the Works Council advice, in
form and substance satisfactory to the Agents, in each case, approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business in which its failure to be
duly qualified would have a Material Adverse Effect, each dated a recent date
prior to the Closing Date; and (v) such other documents as Administrative Agent
may reasonably request.

(c) Organizational and Capital Structure . The organizational structure and
capital structure of Holdings and its Subsidiaries, shall be as set forth on
Schedule 4.1.

 

 

-75-

 

--------------------------------------------------------------------------------



 

 

(d) Existing Indebtedness. On or prior to the Closing Date, Holdings shall have
delivered to Administrative Agent and Lenders copies of all documents related to
all Existing Indebtedness. On the Closing Date, Holdings and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness under the Existing
Credit Documents, (ii) terminated any commitments to lend or make other
extensions of credit thereunder, (iii) delivered to Administrative Agent all
documents or instruments necessary to release all Liens securing Existing
Indebtedness or other obligations of Holdings and its Subsidiaries under the
Existing Credit Documents on the Closing Date and with respect to the foregoing,
Agents shall have received satisfactory evidence that all obligations under the
Existing Indebtedness (other than Indebtedness constituting Indebtedness
permitted under Section 6.01) have been paid in full and satisfied, all
commitments thereunder have terminated, all promissory notes issued thereunder
have been cancelled and all liens in respect thereof have been released, and
(iv) made arrangements reasonably satisfactory to Administrative Agent with
respect to any letters of credit outstanding thereunder or the issuance of
Letters of Credit to support the obligations of Holdings and its Subsidiaries
with respect thereto.

(e) Transaction Costs. On or prior to the Closing Date, Holdings shall have
delivered to Administrative Agent its reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

(f) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or reasonably advisable in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.

(g) Real Estate Assets. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority mortgage or security interest in
certain Real Estate Assets, Administrative Agent and Collateral Agent shall have
received the following from each applicable Credit Party:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.1(g) (each, a “Closing Date Mortgaged Property”);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each jurisdiction in which a Closing Date Mortgaged
Property is located with respect to the enforceability of the form(s) of
Mortgages to be recorded in such jurisdiction and such other matters as
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent;

 

 

-76-

 

--------------------------------------------------------------------------------



(iii) in the case of each Leasehold Property that is a Closing Date Mortgaged
Property, (1) a Landlord Consent and Estoppel and (2) evidence that such
Leasehold Property is a Recorded Leasehold Interest;

(iv) (a) ALTA mortgagee title insurance policies or unconditional commitments
therefore issued by one or more title companies reasonably satisfactory to
Collateral Agent with respect to each Closing Date Mortgaged Property (each, a
“Title Policy”), in amounts not less than the fair market value of each Closing
Date Mortgaged Property, together with a title report issued by a title company
with respect thereto, dated not more than thirty (30) days prior to the Closing
Date and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Closing Date
Mortgaged Property in the appropriate real estate records;

(v) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to Collateral Agent; and

(vi) ALTA surveys of all Closing Date Mortgaged Properties, certified to
Collateral Agent and dated not more than thirty (30) days prior to the Closing
Date.

(h) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral (subject only to Permitted
Liens), Collateral Agent shall have received:

(i) evidence reasonably satisfactory to Collateral Agent of the compliance by
each Credit Loan Party of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including their obligations to
execute and deliver UCC financing statements, originals of securities and share
certificates, instruments and chattel paper accompanied by appropriate
instruments of transfer executed in blank, and any agreements governing deposit
and/or securities accounts as provided therein);

(ii) A completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of Holdings, together with all attachments contemplated
thereby, including (A) certified copies of uniform commercial code requests for
information, or a similar search report certified by a party acceptable to
Agents, dated a date reasonably near to the Closing Date, listing all effective
financing statements which name Holdings or any of its Subsidiaries (under their
present names or under any previous names used within five (5) years prior to
the date hereof, including in each case, trade or business names) as debtors and
which are filed in the jurisdictions in which filings are to be made pursuant to
the

 

 

-77-

 

--------------------------------------------------------------------------------



Collateral Documents, together with (i) copies of such financing statements, and
(ii) executed Uniform Commercial Code (Form UCC-3) Termination Statements, if
any, necessary to release all Liens and other rights of any Person in any
Collateral described in the Collateral Documents previously granted by any
Person (other than Liens permitted by Section 6.2) and (B) any documents
(including, without limitation, financing statements, amendments to financing
statements and assignments of financing statements, stock powers executed in
blank and any endorsements) reasonably required to be provided in connection
with the Collateral Documents to create, in favor of the Collateral Agent (for
and on behalf of the Secured Parties), a perfected security interest in the
Collateral thereunder shall have been delivered to the Collateral Agent in a
proper form for filing in each office in each jurisdiction listed in Schedule V
of the Pledge and Security Agreement, or other office, as the case may be;

(iii) opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party is located
as Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent;

(iv) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation, (i) a
Landlord Collateral Access Agreement, Bailee’s Letter and/or similar collateral
access agreements executed by the landlord of any Leasehold Property and by the
applicable Credit Party, and (ii) any intercompany notes evidencing Indebtedness
permitted to be incurred pursuant to Section 6.1(b)) and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by Collateral Agent.

(i) Environmental Reports. Administrative Agent shall have received reports and
other information, in form, scope and substance reasonably satisfactory to
Administrative Agent, regarding environmental matters relating to the
Facilities, which reports shall include a Phase I Report for each of the
Facilities specified by Administrative Agent.

(j) Financial Statements; Projections. Lenders shall have received from Holdings
(i) the Historical Financial Statements described in Section 4.7 hereof and (ii)
the Projections described in Section 4.8 hereof, in each case, certified as of
the Closing Date as true and correct copies by the chief financial officer of
Holdings and as complying with the applicable representations and warranties set
forth in Sections 4.7 and 4.8, respectively.

(k) Evidence of Insurance. Collateral Agent shall have received a certificate
from each Credit Party’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 5.5 is in full
force and effect, together with endorsements naming the Collateral Agent, for
the benefit of Secured Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.5, in each case, in form and substance
reasonably satisfactory to the Collateral Agent.

(l) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of (i)

 

 

-78-

 

--------------------------------------------------------------------------------



Jones Day, counsel for Credit Parties and (ii) other opinions from local counsel
for Credit Parties, each dated as of the Closing Date and covering such matters
as Administrative Agent may reasonably request and otherwise in form and
substance reasonably satisfactory to Administrative Agent (and each Credit Party
hereby instructs such counsel to deliver such opinions to Agents, Borrowing Base
Agent and Lenders).

(m) Fees. Credit Parties shall have paid to Administrative Agent, the fees
payable on the Closing Date referred to in the Fee Letter and Section 2.10.

(n) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Holdings dated as of the Closing Date and
addressed to Administrative Agent and Lenders, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that after giving effect to the making of the Loans, the
issuance of the Letters of Credit and the refinancing of certain Existing
Indebtedness contemplated by this Agreement to occur on the Closing Date,
Holdings and its Subsidiaries are and will be Solvent.

(o) Closing Date Certificate. Each Credit Party shall have delivered to
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

(p) Closing Date. The Closing Date shall occur on or before July 19, 2007.

(q) No Litigation. The litigation between the Borrower and Paul S. Wilhide with
respect to the earn-out payments in connection with the acquisition of EVAP,
Inc. by the Borrower shall have been settled for an amount and on terms and
conditions reasonably satisfactory to the Agents. There shall not exist any
other action, suit, investigation, litigation or proceeding or other legal or
regulatory developments, pending or threatened in any court or before any
arbitrator or Governmental Authority that, in the reasonable opinion of
Administrative Agent, singly or in the aggregate, materially impairs the making
of the Loans, the issuance of Letters of Credit and the refinancing of certain
Existing Indebtedness contemplated by the Credit Documents, or that could
reasonably be expected to have a Material Adverse Effect.

(r) Due Diligence. The Agents and Borrowing Base Agent shall have completed
their business, legal and collateral due diligence with respect to each Credit
Party and the results thereof shall be acceptable to the Agents and the
Borrowing Base Agent, in their sole and absolute discretion. Without limiting
the foregoing, the Collateral Agent shall have received a quality of earnings
review, a collateral audit, an inventory appraisal and an appraisal of the real
property, plant and equipment and other fixed assets and, in each case, the
results thereof shall be acceptable to the Collateral Agent, in its sole and
absolute discretion. Other than changes occurring in the ordinary course of
business, no information or materials are or should have been available to
Holdings and its Subsidiaries as of the Closing Date that are materially
inconsistent with the material previously provided to Administrative Agent for
its due diligence review of Holdings and its Subsidiaries.

(s) Availability. After giving effect to all Credit Extensions, the Availability
shall not be less than $12,000,000. Holdings shall deliver to the Collateral
Agent a certificate of

 

 

-79-

 

--------------------------------------------------------------------------------



the chief financial officer of Holdings certifying as to the Availability and
containing the calculation of Availability.

(t) Minimum EBITDA. The Historical Financial Statements for the period
commencing January 1, 2007 and ending June 30, 2007, delivered pursuant to
Section 3.1(j) shall demonstrate in form and substance reasonably satisfactory
to Administrative Agent that on the Closing Date and immediately after giving
effect to any Credit Extensions to be made on the Closing Date, including the
payment of all Transaction Costs required to be paid in Cash, Holdings shall
have generated trailing 6 month Consolidated Adjusted EBITDA of at least
$(500,000).

(u) No Material Adverse Change. Since December 31, 2006, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.

(v) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be reasonably satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative
Agent, and such counsel shall have received copies of certified copies of such
documents as Administrative Agent may reasonably request.

(w) Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in Section 4 herein and in each other Credit Document, certificate or
other writing delivered to any Agent, Borrowing Base Agent, any Lender or any
Issuing Bank pursuant hereto or thereto on or prior to the Closing Date are true
and correct on and as of the Closing Date as though made on and as of such date
(it being understood and agreed that any representation or warranty which by its
terms is expressly made as of an earlier date shall be required to be true and
correct only as of such earlier date) and (ii) no Default or Event of Default
shall have occurred and be continuing on the Closing Date or would result from
this Agreement or the other Credit Documents becoming effective in accordance
with its or their respective terms.

(x) Legality. The making of the initial Loans or the issuance of any Letters of
Credit shall not contravene any law, rule or regulation applicable to any Agent,
Borrowing Base Agent, any Lender or any Issuing Bank.

(y) Cash Management. The Agents and Borrowing Base Agent shall have received
such depository account, blocked account, lockbox account and similar agreements
and other documents, each in form and substance satisfactory to the Agents and
the Borrowing Base Agent, as the Agents and the Borrowing Base Agent may request
with respect to the cash management system of Holdings and its Subsidiaries and
Agents and Borrowing Base Agent shall be satisfied in their sole discretion with
the cash management system of Holdings and its Subsidiaries.

 

 

-80-

 

--------------------------------------------------------------------------------



(z) Intercompany Subordination Agreement. The Agents shall have received, in
form and substance reasonably satisfactory to Agents, a copy of the Intercompany
Subordination Agreement, duly executed by each Credit Party.

(aa) Funds Flow Agreement. The Flow of Funds Agreement duly executed by each
Credit Party, each Agent and any other person party thereto.

(bb) Credit Card Processor Agreements. The Agents shall have received fully
executed credit card processor agreements, in form and substance reasonably
satisfactory to the Agents, from each bank and other financial institution that
processes credit card receivables for each Credit Party.

(cc) Negative Pledges. The Collateral Agent shall have received (i) a duly
executed negative pledge executed by NRF, pursuant to which NRF agrees that it
has not and shall not grant liens or security interests or otherwise encumber
any of its real property, personal property or other assets, other than to or
for the benefit of the Agents, Borrowing Base Agent and the Lenders and (ii) a
duly executed negative pledge executed by NRF (UK), pursuant to which NRF (UK)
agrees that it has not and shall not grant liens or security interests or
otherwise encumber any of its real property, personal property or other assets,
other than to or for the benefit of the Agents, the Borrowing Base Agent and the
Lenders.

(dd) Customer Agreement Consents. The Collateral Agent shall have received a
consent agreement, in form and substance reasonably satisfactory to Agents,
executed by Borrower, Collateral Agent and the applicable vendor of Borrower,
with respect to each Customer Agreement of Borrower, which shall provide, among
other things, that all payments due and owing to Borrower under such Customer
Agreement shall be directly deposited in a blocked account under the control of
the Collateral Agent or its sub-agent.

(ee) NRF. The Collateral Agent shall have received a evidence, in form and
substance reasonably satisfactory to Agents, that the ownership of NRF has been
transferred from the Borrower to Aftermarket Delaware Corporation.

(ff) Further Documentation. Agents shall have received, in form and substance
reasonably satisfactory to Agents, such other agreements, instruments,
approvals, opinions and other documents, as the Agents may reasonably request.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Borrowing Base Agent, Requisite Lenders or Lenders,
as applicable on the Closing Date.

3.2 Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or
Administrative Agent to procure, any Letter of Credit, on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:

 

 

-81-

 

--------------------------------------------------------------------------------



(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be, together with a Borrowing
Base Certificate as of such date;

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the lesser of (i) the
Borrowing Base then in effect and (ii) Revolving Commitments then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in each other Credit Document, certificate or other writing delivered
to any Agent, Borrowing Base Agent or any Lender pursuant hereto or thereto on
or prior to the Credit Date shall be true and correct in all material respects
(to the extent not otherwise qualified by materiality) on and as of that Credit
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (to the extent not otherwise qualified by
materiality) on and as of such earlier date;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;

(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as may reasonably
require in connection with the issuance of such Letter of Credit;

(vi) Payment of Fees, Etc. The Credit Parties shall have paid all fees, costs
and expenses then payable by the Credit Parties pursuant to this Agreement and
the other Credit Documents, including, without limitation, the Fee Letter,
Section 2.10, and Section 10.2 hereof; and

(vii) Legality. The making of such Loan or the issuance of such Letter of Credit
shall not contravene any law, rule or regulation applicable to any Agent,
Borrowing Base Agent, any Lender or any Issuing Bank.

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer of Borrower
in a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided, that each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Borrower in acting upon any telephonic notice referred to above that

 

 

-82-

 

--------------------------------------------------------------------------------



Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender, on the Closing Date and on each Credit Date, that the
following statements are true and correct (it being understood and agreed that
the representations and warranties made on the Closing Date are deemed to be
made concurrently with the consummation of the transactions contemplated
hereby):

4.1 Organization; Requisite Power and Authority; Qualification. Each of Holdings
and its Subsidiaries (a) is duly organized, validly existing and in good
standing (or the non-U.S. equivalent thereof) under the laws of its jurisdiction
of organization as identified in Schedule 4.1, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby and,
in the case of Borrower, to make the borrowings hereunder, and (c) is qualified
to do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified or in good standing has
not had, and could not be reasonably expected to have, a Material Adverse
Effect.

4.2 Capital Stock and Ownership. The Capital Stock of each of Holdings and its
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Holdings or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries. Schedule 4.2 sets forth a true, complete
and correct list as of the Closing Date, of the name of Holdings and each of its
Subsidiaries and indicates for each such Person its ownership (by holder and
percentage interest) and the type of entity of each of them, and the number and
class of authorized and issued Capital Stock of such Subsidiary. Schedule 4.2
sets forth a true, complete and correct list as of the Closing Date of the name
of Holdings and each of its Subsidiaries and indicates for each such Person its
ownership (by holder and percentage interest) and the type of entity of each of
them, and the number and class of authorized and issued Capital Stock of such
Subsidiary. Except as set forth on Schedule 4.2, as of the Closing Date, neither
Holdings nor any of its Subsidiaries has any equity investments in any other
corporation or entity.

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

 

 

-83-

 

--------------------------------------------------------------------------------



4.4 No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Holdings or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); (d)
result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties or (e) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Holdings or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and disclosed in writing to Lenders.

4.5 Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability (whether enforcement is sought in equity or at law).

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal year
end adjustments. As of the Closing Date, neither Holdings nor any of its
Subsidiaries has any contingent liability or liability for taxes, long term
lease or unusual forward or long term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets, or
condition (financial or otherwise) of Holdings and any of its Subsidiaries taken
as a whole. Since the date of the audited Historical Financials, no Internal
Control Event has occurred.

4.8 Projections. On and as of the Closing Date, the Projections of Holdings and
its Subsidiaries for each month during the fiscal period of Fiscal Year 2007,
for each quarter during

 

 

-84-

 

--------------------------------------------------------------------------------



the fiscal period of Fiscal Year 2008, and for each year during the fiscal
period of Fiscal Year 2007 through 2008 (including periodic projections for
Holdings and its Subsidiaries, Holdings and its Domestic Subsidiaries and
Proliance International de Mexico SA de CV, NRF and its Subsidiaries and
Holdings’ Mexican Subsidiaries for each Fiscal month during the Fiscal Year in
which the Closing Date takes place) (the “Projections”), are based on good faith
estimates and assumptions made by the management of Holdings and as of the
Closing Date, management of Holdings believed that the Projections were
reasonable and attainable, which projected financial statements shall be updated
from time to time pursuant to Section 5.1(i). Such Projections, as so updated,
shall be believed by Holdings at the time furnished to be reasonable, shall have
been prepared on a reasonable basis and in good faith by Holdings, and shall
have been based on assumptions believed by Holdings to be reasonable at the time
made and upon the best information then reasonably available to Holdings, and
Holdings shall not be aware of any facts or information that would lead it to
believe that such projections, as so updated, are incorrect or misleading in any
material respect.

4.9 No Material Adverse Change. Since December 31, 2006, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

4.10 No Restricted Junior Payments. Since December 31, 2006, neither Holdings
nor any of its Subsidiaries has directly or indirectly declared, ordered, paid
or made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 6.4.

4.11 Adverse Proceedings, etc. There are no Adverse Proceedings, individually or
in the aggregate, that (a) relate to any Credit Document or the transactions
contemplated hereby or thereby or (b) could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any Federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Holdings and its Subsidiaries have paid in full all
sums owing or claimed for labor, materials, supplies, personal property, and
services of every kind and character used, furnished or installed in or on any
Real Estate Asset that are now due and owing and no claim for same exists or
will be permitted to be created, except such claims as may arise in the ordinary
course of business and that are not yet past due or such claims in which the
failure to promptly pay could not reasonably be expected to result in a Material
Adverse Effect or which are being disputed in good faith and proper reserves in
such amounts as are required under GAAP have been established on Holdings’ and
its Subsidiaries’ books and records.

4.12 Payment of Taxes. Except as otherwise permitted under Section 5.3, all tax
returns and reports of Holdings and its Subsidiaries required to be filed by any
of them have been timely filed, and all taxes shown on such tax returns to be
due and payable and all assessments, fees and other governmental charges upon
Holdings and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have

 

 

-85-

 

--------------------------------------------------------------------------------



been paid when due and payable. Holdings knows of no proposed tax assessment
against Holdings or any of its Subsidiaries which is not being actively
contested by Holdings or such Subsidiary in good faith and by appropriate
proceedings; provided, that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

4.13 Properties.

(a) Title. Each of Holdings and its Subsidiaries has (i) good, sufficient,
marketable and legal title to (in the case of fee interests in real property),
(ii) subject to Permitted Liens, valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and valid
title to (in the case of all other personal property), all of their respective
properties and assets reflected in their respective Historical Financial
Statements referred to in Section 4.7 and in the most recent financial
statements delivered pursuant to Section 5.1, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 6.8. All such properties and
assets are in working order and condition, ordinary wear and tear excepted, and
except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment, and the termination date and annual
base rent under each of them. Each material agreement listed in clause (ii) of
the immediately preceding sentence is in full force and effect and no default
has occurred and is continuing thereunder. Each such material agreement
constitutes the legally valid and binding obligation of each applicable Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles. To the best knowledge of each Credit Party, no other
party to any such material agreement is in default of its obligations
thereunder, and no Credit Party (or any other party to any such agreement) has
at any time delivered or received any notice of default which remains uncured
under any such Lease and, as of the Closing Date, no event has occurred which,
with the giving of notice or the passage of time or both, would constitute a
default under any such agreement.

4.14 Environmental Matters. Neither Holdings nor any of its Subsidiaries nor any
of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Holdings’ and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably

 

 

-86-

 

--------------------------------------------------------------------------------



be expected to form the basis of an Environmental Claim against Holdings or any
of its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. To the knowledge of Holdings or any
of its Subsidiaries, no Environmental Claims have been asserted against any
facilities that may have received Hazardous Materials generated by Holdings, any
of its Subsidiaries or any predecessor in interest. Except as set forth on
Schedule 4.14, neither Holdings nor any of its Subsidiaries nor, to any Credit
Party’s knowledge, any predecessor of Holdings or any of its Subsidiaries has
filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any Facility. None of Holdings’ or any of
its Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of Hazardous Materials, as defined or used in 40 C.F.R.
Parts 260 270 or any state equivalent that individually or in the aggregate
would have a Material Adverse Effect. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws,
including all necessary permits or authorizations that are required under
Environmental Laws to operate the facilities, assets and business of Holdings or
any of its Subsidiaries, could not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. No event or condition has
occurred or is occurring with respect to Holdings or any of its Subsidiaries
relating to any Environmental Law, any Release of Hazardous Materials, or any
Hazardous Materials Activity which individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.

4.15 No Defaults. Neither Holdings nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing.

4.16 Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date. All such
Material Contracts, together with any updates provided pursuant to Section
5.1(1), are in full force and effect and no defaults currently exist thereunder
(other than as described in Schedule 4.16 or in such updates).

4.17 Governmental Regulation. Neither Holdings nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other Federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Holdings nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18 Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans made to such Credit Party
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

 

 

-87-

 

--------------------------------------------------------------------------------



4.19 Employee Matters. Except as provided on Schedule 4.19, neither Holdings nor
any of its Subsidiaries is a party to or has any obligation under any collective
bargaining agreements. Neither Holdings nor any of its Subsidiaries has been or
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There has been and is (a) no unfair labor
practice charge or complaint pending against Holdings or any of its
Subsidiaries, or to the knowledge of Holdings and each of its Subsidiaries,
threatened against any of them before the National Labor Relations Board or any
other Governmental Authority and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement or similar agreement that is
so pending against Holdings or any of its Subsidiaries or to the knowledge of
Holdings and its Subsidiaries, threatened against any of them, (b) no labor
dispute, strike, lockout, slowdown or work stoppage in existence or threatened
against, involving or affecting Holdings or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect, (c) no labor union,
labor organization, trade union, works council, or group of employees of
Holdings or any of its Subsidiaries has made a pending demand for recognition or
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or threatened to
be brought or filed with the National Labor Relations Board or any other
Governmental Authority, and (d) to the knowledge of Holdings and each of its
Subsidiaries, no union representation question existing with respect to any of
the employees of Holdings or any of its Subsidiaries and, to the knowledge of
Holdings and each of its Subsidiaries, no labor union organizing activity with
respect to any employees of Holdings or any of its Subsidiaries that is taking
place, except (with respect to any matter specified in clause (a), (b), (c), or
(d) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

4.20 Employee Benefit Plans. Holdings, each of its Subsidiaries and each of
their respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their material obligations under
each Employee Benefit Plan. Each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified (or has or will timely file an
application for a favorable determination letter) and nothing has occurred
subsequent to the issuance of such determination letter which would reasonably
be expected to cause such Employee Benefit Plan to lose its qualified status.
Neither Holdings, its Subsidiaries nor any of their ERISA Affiliates maintains
or contributes to any Pension Plan that is subject to Title IV of ERISA or to
any Multiemployer Plan, except as set forth on Schedule 4.20. No liability to
the PBGC (other than required premium payments), the U.S. Department of Labor or
the Internal Revenue Service has been or is expected to be incurred by Holdings,
any of its Subsidiaries or any of their ERISA Affiliates with respect to any
Employee Benefit Plan. No ERISA Event has occurred or is reasonably expected to
occur. Except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, or otherwise funded entirely by the participants
thereof, (other than any program covering only a select group of current or
former management or highly compensated employees and their dependents or as set
forth on Schedule 4.20) no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates. Holdings has furnished or made available to Administrative
Agent a copy of the most recent

 

 

-88-

 

--------------------------------------------------------------------------------



Schedule B (Actuarial Information) to the Annual Report (Form 5500) filed by
Holdings, any of its Subsidiaries, or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan. Neither
Holdings nor any of its Subsidiaries, nor any of their respective ERISA
Affiliates, has received notice from any Multiemployer Plan of the assertion of
material potential liability of Holdings, its Subsidiaries and their respective
ERISA Affiliates for a complete or partial withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 or Section 4205 of ERISA). Holdings,
each of its Subsidiaries and each of their ERISA Affiliates have complied with
the requirements of Section 515 of ERISA with respect to each Multiemployer Plan
and are not in material “default” (as defined in Section 4219(c)(5) of ERISA)
with respect to payments to a Multiemployer Plan.

4.21 Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated hereby.

4.22 Solvency. Each Credit Party is and, upon the incurrence of any Credit
Extension by such Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

4.23 Intentionally Omitted.

4.24 Compliance with Statutes, etc. Each of Holdings and its Subsidiaries is in
compliance with its (i) organizational documents and (ii) all material
applicable statutes, regulations and orders of, and all material applicable
restrictions imposed by, all Governmental Authorities, in respect of the conduct
of its business and the ownership of its property (including compliance with all
applicable Environmental Laws, zoning, subdivision, construction, building and
land use laws and ordinances with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such laws with
respect to any such Real Estate Asset or the operations of Holdings or any of
its Subsidiaries).

4.25 Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document and none of the reports, financial statements or other
documents, certificates or written statements furnished to Lenders by or on
behalf of Holdings or any of its Subsidiaries for use in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact (known to Holdings or any of its
Subsidiaries, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Holdings or any of
its Subsidiaries to be reasonable at the time made. There are no agreements,
instruments and corporate or other restrictions to which any Credit Party is
subject and there are no facts known (or which should upon the reasonable
exercise of diligence be known) to Holdings or any of its Subsidiaries (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

 

-89-

 

--------------------------------------------------------------------------------



4.26 Terrorism Laws. Each Credit Party is in compliance, in all material
respects, with the Terrorism Laws. No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity in violation of
the United States Foreign Corrupt Practices Act of 1977, as amended.

4.27 Insurance. The properties of Holdings and each of its Subsidiaries are
adequately insured with financially sound and reputable insurers and in such
amounts, with such deductibles and covering such risks and otherwise on terms
and conditions as are customarily carried or maintained by Persons of
established reputation of similar size and engaged in similar businesses and
such insurance complies with the requirements of Section 5.5. Schedule 4.27 sets
forth a list of all insurance maintained by or on behalf of the Credit Parties
and each of their Subsidiaries as of the Closing Date and, as of the Closing
Date, all premiums in respect of such insurance have been paid.

4.28 Common Enterprise. The successful operation and condition of each of the
Credit Parties is dependent on the continued successful performance of the
functions of the group of the Credit Parties as a whole and the successful
operation of each of the Credit Parties is dependent on the successful
performance and operation of each other Credit Party. Each Credit Party expects
to derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Credit Parties
and (ii) the credit extended by the Lenders to the Credit Parties hereunder,
both in their separate capacities and as members of the group of companies. Each
Credit Party has determined that execution, delivery, and performance of this
Agreement and any other Credit Documents to be executed by such Credit Party is
within its purpose, will be of direct and indirect benefit to such Credit Party,
and is in its best interest.

4.29 Security Interest in Collateral. The provisions of this Agreement and the
other Credit Documents create legal, valid and enforceable Liens on all the
Collateral in favor of the Collateral Agent, for the benefit of the Collateral
Agent and the Secured Parties, and such Liens constitute perfected and
continuing First Priority Liens on the Collateral, securing the Obligations,
enforceable against the applicable Credit Party and all third parties, except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of the Collateral Agent pursuant to any
applicable law and (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Collateral Agent has not obtained
or does not maintain possession of such Collateral.

4.30 Affiliate Transactions. Except as set forth on Schedule 4.30 or pursuant to
arms length transactions entered into in the ordinary course of business, as of
the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Credit Party and any
of the officers, members, managers, directors, stockholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any
Credit Party or any members of their respective immediate families, and none of
the foregoing Persons are directly or indirectly indebted to or have any direct
or indirect ownership, partnership, or voting interest in any Affiliate of any
Credit Party or any Person with which any Credit Party has a business
relationship or which competes with any Credit Party (except that

 

 

-90-

 

--------------------------------------------------------------------------------



any such Persons may own stock in (but not exceeding two percent (2.0%) of the
outstanding equity interests of) any publicly traded company that may compete
with a Credit Party.

4.31 Intellectual Property. Each Credit Party and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary to its business as currently conducted, a
correct and complete list of which, as of the date of this Agreement, is set
forth on Schedule 4.31, and the use thereof by the Credit Parties and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person, and the Credit Parties rights thereto are not subject to any
licensing agreement or similar arrangement. Each Credit Party has taken
reasonable measures to protect the secrecy, confidentiality and value of all
trade secrets used in its business (collectively, the “Business Trade Secrets”).
To the best knowledge of each Credit Party, none of the Business Trade Secrets
have been disclosed to any Person other than employees or contractors of the
Credit Parties who had a need to know and use such Business Trade Secrets in the
ordinary course of employment or contract performance and who executed
appropriate confidentiality agreements prohibiting the unauthorized use or
disclosure of such Business Trade Secrets and containing other terms reasonably
necessary or appropriate for the protection and maintenance of such Business
Trade Secrets. To the best knowledge of each Credit Party, no unauthorized
disclosure of any Business Trade Secrets has been made.

4.32 Permits, Etc. Each Credit Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person, which, if not obtained, could not reasonably be
expected to have a Material Adverse Effect. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any thereof is not in full force and
effect, except, to the extent any such condition, event or claim could not be
reasonably be expected to have a Material Adverse Effect.

4.33 Customers and Suppliers. Except as set forth on Schedule 4.33, there has
been no actual or, to the best knowledge of any Credit Party, threatened
termination, cancellation or limitation of, or adverse modification to or change
in, the business relationship between (i) any Credit Party, on the one hand, and
any customer or any group thereof, on the other hand, whose agreements with any
Credit Party are individually or in the aggregate material to the business or
operations of such Credit Party, or (ii) any Credit Party, on the one hand, and
any supplier or any group thereof, on the other hand, whose agreements with any
Credit Party are individually or in the aggregate material to the business or
operations of such Credit Party; and there exists no present state of facts or
circumstances that could give rise to or result in any such termination,
cancellation, limitation, modification or change.

4.34 Flood Zone. To the best knowledge of Holdings or any of its Subsidiaries,
the Real Estate Assets are not located in areas identified by the Federal
Emergency Management Agency as having special flood hazards; provided, however,
that Holdings and any of its Subsidiaries hereby represent, without
qualification, that, no Material Improvements are located

 

 

-91-

 

--------------------------------------------------------------------------------



in an area identified by the Federal Emergency Management Agency as having
special flood hazards.

4.35 Operating Lease Obligations. On the Closing Date, none of the Credit
Parties has any Operating Lease Obligations other than the Operating Lease
Obligations set forth on Schedule 4.35.

4.36 No Action for Winding-Up or Bankruptcy. There has been no voluntary or
involuntary action taken either by or against Holdings or any of its
Subsidiaries for any such Person’s winding-up, dissolution, liquidation,
bankruptcy, receivership, administration or similar or analogous events in
respect if such Person or all or any material part of its assets.

4.37 Licensor Agreement. None of the Credit Parties is promoting, distributing
or marketing any products that contain the “Modine” marks pursuant to the
Aftermarket License Agreement, dated as of July 21, 2005, between Modine
Manufacturing Company and Borrower, other than using Modine labels on shipping
boxes that are in existence on the Closing Date and other than “Modine” marks on
its website as of the Closing Date.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

5.1 Financial Statements and Other Reports.

Unless otherwise provided below, Holdings will deliver to Administrative Agent
and Lenders:

(a) Monthly Reports. As soon as available, and in any event (i) for the months
ending June 30, 2007, July 31, 2007 and August 31, 2007, within forty (45) days
after the end of each month (including months which began prior to the Closing
Date) and (ii) for each month thereafter, within thirty (30) days after the end
of each month, in each case, the balance sheet of each of Holdings and its
Subsidiaries (on a consolidated and consolidating basis; which in the case of
such consolidating basis, shall include Holdings and its Domestic Subsidiaries
and Proliance International de Mexico SA de CV, NRF and its Subsidiaries and
Holding’s Mexican Subsidiaries) as at the end of such month and the related
statements of income and cash flows of each of Holdings and its Subsidiaries (on
a consolidated and consolidating basis; which in the case of such consolidating
basis, shall include Holdings and its Domestic Subsidiaries and Proliance
International de Mexico SA de CV, NRF and its Subsidiaries and Holding’s Mexican
Subsidiaries) for such month and for the period from the beginning of the then
current Fiscal Year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and any operating reports prepared by management for such
period;

 

 

-92-

 

--------------------------------------------------------------------------------



(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal
Year (including the fourth Fiscal Quarter), the consolidated and consolidating
(which in the case of such consolidating basis, shall include Holdings and its
Domestic Subsidiaries and Proliance International de Mexico SA de CV, NRF and
its Subsidiaries and Holding’s Mexican Subsidiaries) balance sheets of Holdings
and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated (and with respect to statements of income, consolidating, which in
the case of such consolidating basis, shall include Holdings and its Domestic
Subsidiaries and Proliance International de Mexico SA de CV, NRF and its
Subsidiaries and Holding’s Mexican Subsidiaries) statements of income and cash
flows of Holdings and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, (i) the audited balance
sheets of Holdings and its Subsidiaries and NRF and its Subsidiaries (on a
consolidated and consolidating basis; which in the case of such consolidating
basis, shall include Holdings and its Domestic Subsidiaries and Proliance
International de Mexico SA de CV, NRF and its Subsidiaries and Holding’s Mexican
Subsidiaries) as at the end of such Fiscal Year and the related statements of
income, stockholders’ equity and cash flows of Holdings and its Subsidiaries (on
a consolidated and consolidating basis; which in the case of such consolidating
basis, shall include Holdings and its Domestic Subsidiaries and Proliance
International de Mexico SA de CV, NRF and its Subsidiaries and Holding’s Mexican
Subsidiaries) for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; (ii) on or
prior to June 30 following such Fiscal Year, the “fiscal opinion” in respect of
Proliance International de Mexico SA de CV as at the end of such Fiscal Year and
(iii) with respect to such consolidated financial statements a report thereon of
BDO Seidman, LLP or other independent certified public accountants of recognized
national standing selected by Holdings, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
scope of audit (and shall not contain any explanatory paragraph or paragraph of
emphasis with respect to going concern), and shall state that such consolidated
financial statements fairly present, in all material respects, the financial
position of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards) together
with a written statement by such independent certified public accountants
stating (1) that their audit examination has included a review of the terms of
the Credit Documents, (2) whether, in connection therewith, any condition or
event that constitutes a Default or an Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof, (3) that nothing has come
to their attention that causes them to believe that the

 

 

-93-

 

--------------------------------------------------------------------------------



information contained in any Compliance Certificate is not correct or that the
matters set forth in such Compliance Certificate are not stated in accordance
with the terms hereof, and (4) if Holdings is then subject to the audit
requirement of Section 404 of the Sarbanes-Oxley Act of 2002, an attestation
report as to management’s report on Holding’s internal control over financial
reporting showing no Internal Control Event or Events;

(d) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(a), 5.1(b) and 5.1(c),
a duly executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies (or the application
thereof) from those used in the preparation of the Historical Financial
Statements, the consolidated financial statements of Holdings and its
Subsidiaries delivered pursuant to Sections 5.1(b) or 5.1(c) will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to Administrative Agent;

(f) Notice of Default. Prompt written notice (i) of any condition or event that
constitutes a Default or an Event of Default or that notice has been given to
Holdings or any of its Subsidiaries with respect thereto; (ii) that any Person
has given any notice to Holdings or any of its Subsidiaries or taken any other
action with respect to any event or condition set forth in Section 8.1(b); (iii)
of the occurrence of any event or change that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect; or (iv) the occurrence
of any Internal Control Event which is required to be publicly disclosed of
which any officer of Holdings has knowledge, which notice shall be accompanied
by a certificate of its Authorized Officers specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action the Credit Parties have
taken, are taking and propose to take with respect thereto;

(g) Notice of Litigation. Prompt written notice of (i) the institution of, or
threat of, any Adverse Proceeding not previously disclosed in writing by
Holdings to Lenders, or (ii) any development in any Adverse Proceeding that, in
the case of either clause (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, or which arises in
respect of any material Indebtedness of Holdings or its Subsidiaries or alleges
any criminal misconduct by any Credit Party together in each case with such
other information as may be reasonably available to Holdings or any of its
Subsidiaries to enable Lenders and their counsel to evaluate such matters;

(h) ERISA. (i) Promptly following the earlier of (x) an occurrence of or (y)
knowledge that there will be an occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any

 

 

-94-

 

--------------------------------------------------------------------------------



 

 

action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (1) upon request by Administrative Agent, each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than
fifteen (15) days prior to the beginning of each Fiscal Year, a consolidated
plan and financial forecast for the next succeeding Fiscal Year on a month to
month basis beginning with Fiscal Year 2008 and such other information presented
to the board of directors of Holdings (a “Financial Plan”), including (i) a
forecasted consolidated and consolidating (which in the case of such
consolidating basis, shall include Holdings and its Domestic Subsidiaries and
Proliance International de Mexico SA de CV, NRF and its Subsidiaries and
Holding's Mexican Subsidiaries) balance sheet and forecasted consolidated and
consolidating statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasts demonstrating projected
compliance with the requirements of Section 6.7 through the final maturity date
of the Loans, and (iii) forecasts demonstrating adequate liquidity through the
final maturity date of the Loans, together, in each case, with an explanation of
the assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to Agents and accompanied by a certificate from the
chief financial officer of Holdings certifying that the projections contained
therein are based upon good faith estimates and assumptions believed by Holdings
to be reasonable at the time made and at the time of delivery thereof;

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance reasonably satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Holdings and its Subsidiaries and all material
insurance coverage planned to be maintained by Holdings and its Subsidiaries in
the immediately succeeding Fiscal Year;

(k) Notice of Change in Board of Directors or Managing Members. With reasonable
promptness, written notice of any change in the board of directors or managing
members (or similar governing body) of Holdings or any of its Subsidiaries;

(l) Notice Regarding Material Contracts. Promptly, and in any event within ten
Business Days (i) after any Material Contract of Holdings or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Holdings or such Subsidiary, as the case may be, or that is adverse to
Administrative Agent or the Lenders or (ii) any new Material Contract is entered
into, a written statement describing such event, with copies of such material
amendments or new contracts, delivered to Administrative Agent (to the extent
such delivery is permitted by the terms of any such Material Contract, provided,
no such prohibition on delivery shall be effective if it were bargained for by
Holdings or its applicable Subsidiary

 

 

-95-

 

--------------------------------------------------------------------------------



with the intent of avoiding compliance with this Section 5.1(l)), and an
explanation of any actions being taken with respect thereto;

(m) Intentionally Omitted;

(n) Information Regarding Collateral. (a) Each Credit Party will furnish to
Collateral Agent prompt written notice, and in any event within thirty (30) days
of such occurrence, of any change (i) in such Credit Party's corporate name,
(ii) in such Credit Party's identity or corporate structure, or (iii) in such
Credit Party's Federal taxpayer identification number. Each Credit Party agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the UCC or otherwise that are required in order
for Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents. Each
Credit Party will furnish to Administrative Agent prompt written notice of any
Lien (other than Permitted Liens) or claims made or asserted against any
Collateral with a value in excess of $100,000 or interest therein. Each Credit
Party also agrees promptly to notify Collateral Agent in writing if any material
portion of the Collateral is lost, damaged or destroyed;

(o) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), each Credit Party shall deliver to Collateral Agent an Officer's
Certificate (i) either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes, or (ii) certifying that all UCC
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified in the Collateral Questionnaire or pursuant to clause (i) above to
the extent necessary to protect and perfect the security interests under the
Collateral Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

(p) Aging Reports. Together with each delivery of financial statements of
Holdings and each other Credit Party pursuant to Sections 5.1(a), 5.1(b) and
5.1(c) (and, in the case of clause (ii) below, with each delivery of a Borrowing
Base Certificate in accordance with Section 5.1(q)): (i) a summary of the
Accounts aging report of each Credit Party as of the end of such period; (ii) a
summary of accounts payable aging report of each Credit Party as of the end of
such period, and (iii) a report listing all Inventory of the Credit Parties, and
containing a breakdown of such Inventory by type and amount, the cost and the
current market value thereof (by location) and such other information as any
Agent or Borrowing Base Agent may reasonably request, in each case, all in
detail and in form and substance reasonably satisfactory to the Agents;

(q) Borrowing Base Certificate. On Monday of each week (and in the case of
clause (i) below, together with each Funding Notice or Issuance Notice): (i) a
Borrowing Base Certificate, current as of the close of business on the last
Business Day of the immediately preceding week (or Friday of the immediately
preceding week, as the case may be), supported by schedules showing the
derivation thereof and containing such detail and other information as the

 

 

-96-

 

--------------------------------------------------------------------------------



Administrative Agent or the Borrowing Base Agent may reasonably request from
time to time; provided that (1) the Borrowing Base set forth in the Borrowing
Base Certificate shall be effective from and including the date such Borrowing
Base Certificate is duly received by the Agents and the Borrowing Base Agent but
not including the date on which a subsequent Borrowing Base Certificate is
received by the Agents and the Borrowing Base Agent, unless any Agent or the
Borrowing Base Agent disputes the eligibility of any property included in the
calculation of the Borrowing Base or the valuation thereof by notice of such
dispute to Borrower, (2) in the event of any dispute about the eligibility of
any property included in the calculation of the Borrowing Base or the valuation
thereof, the more conservative approach of such Agent's or Borrowing Base
Agent's good faith business judgment shall control and (3) the Inventory shall
be updated on a monthly basis component of the Borrowing Base; and (ii) until
such time as Availability exceeds $10,000,000 for at least 30 consecutive days,
and thereafter upon the Administrative Agent's request, a rolling thirteen (13)
week cash forecast, in each case, all in detail and in form reasonably
satisfactory to the Administrative Agent and the Borrowing Base Agent. Without
limiting any other rights of Administrative Agent and the Borrowing Base Agent,
upon Administrative Agent's or Borrowing Base Agent's request, Borrower shall
provide Administrative Agent and Borrowing Base Agent on a daily basis with a
schedule of Accounts, collections received and credits issued on a daily basis
and inventory reports prepared on a monthly or more frequent basis as the
Administrative Agent or Borrowing Base Agent may, in good faith, request in the
event that at any time either (such schedule of Accounts, collections received
and credits issued and inventory report, collectively, the “Daily Collateral
Reporting”): (1) an Event of Default or Default, shall exist or have occurred,
or (2) Borrower shall have failed to deliver any Borrowing Base Certificate in
accordance with this Section 5.1(q), or (3) upon Administrative Agent's or
Borrowing Base Agent's good faith belief, any information contained in any
Borrowing Base Certificate provided under this Section 5.1(q) is incomplete,
inaccurate or misleading, or (4) Availability is less than $10,000,000 (it being
understood that once the Borrower is required by Administrative Agent or
Borrowing Agent to provide Daily Collateral Reporting on a daily basis in
accordance with this Section 5.1(q), the Borrower shall continue to provide
Daily Collateral Reporting to Administrative Agent and Borrowing Base Agent on a
daily basis unless and until (x) no Event of Default or Default has occurred and
are then continuing, (y) Availability exceeds $10,000,000 for at least 30
consecutive days, and (z) the Borrower has otherwise complied with its
obligation to deliver Daily Collateral Reporting to Administrative Agent and
Borrowing Base Agent in accordance with the provisions hereof and such Daily
Collateral Reporting is complete and accurate (and not misleading) in all
respects, in Administrative Agent’s and Borrowing Base Agent's reasonable
discretion; thereafter, the Borrower shall deliver Borrowing Base Certificates
in accordance with this Section 5.1(q)). Notwithstanding the foregoing, the
parties to this Agreement hereby agree that the Borrower shall provide Daily
Collateral Reporting to Administrative Agent and Borrowing Base Agent on a daily
basis until the conditions in sub-clauses (x), (y) and (z) are satisfied;

(r) Tax Returns. As soon as practicable and in any event within thirty (30) days
following the filing thereof, copies of each Federal income tax return filed by
or on behalf of any Credit Party;

(s) Good Standing Certificates. Within ten (10) days of each anniversary of the
Closing Date, a certificate of good standing for each Credit Party from the
appropriate governmental officer in its jurisdiction of incorporation, formation
or organization;

 

 

-97-

 

--------------------------------------------------------------------------------



(t) Rate Management Transactions. As soon as practicable and in any event within
fifteen (15) days of the occurrence thereof, written notice of any Credit
Party's entry into a Rate Management Transaction and, as soon as practicable and
in any event within thirty (30) days of the end of each calendar month, the
aggregate Net Mark-to-Market Exposure of Holdings and each other Credit Party
under any Rate Management Transactions as at the end of such month;

(u) Violations of Terrorism Laws. Promptly (i) if any Credit Party obtains
knowledge that any Credit Party or any Person which owns, directly or
indirectly, any Capital Stock of any Credit Party, or any other holder at any
time of any direct or indirect equitable, legal or beneficial interest therein
is the subject of any of the Terrorism Laws, such Credit Party will notify
Administrative Agent and (ii) upon the request of any Lender, such Credit Party
will provide any information such Lender believes is reasonably necessary to be
delivered to comply with the Patriot Act; and

(v) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority, (iii)
all press releases and other statements made available generally by Holdings or
any of its Subsidiaries to the public concerning material developments in the
business of Holdings or any of its Subsidiaries, (B) promptly after submission
to any Governmental Authority, all documents and information furnished to such
Governmental Authority in connection with any investigation of any Credit Party
(other than any routine inquiry), (C) promptly upon receipt thereof, copies of
all financial reports (including, without limitation, management letters)
submitted to any Credit Party by its auditors in connection with any annual or
interim audit of the books thereof and (C) such other information and data with
respect to Holdings or any of its Subsidiaries as from time to time may be
reasonably requested by Administrative Agent.

5.2 Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and Governmental
Authorizations, qualifications, franchises, licenses and permits material to its
business and to conduct its business in each jurisdiction in which its business
is conducted; provided, that no Credit Party or any of its Subsidiaries shall be
required to preserve any such existence, right or Governmental Authorizations,
qualifications, franchise, licenses and permits if such Person's board of
directors, managing members (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.

5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine in excess of $50,000 accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for

 

 

-98-

 

--------------------------------------------------------------------------------



sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, that no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefore, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holdings or any of its Subsidiaries). Each
Credit Party will (a) withhold from each payment made to any of its past or
present employees, officers or directors, and to any non resident of the country
in which it is resident, the amount of all Taxes and other deductions required
to be withheld therefrom and pay the same to the proper tax or other receiving
officers within the time required under any applicable laws and (b) collect from
all Persons the amount of all Taxes required to be collected from them and remit
the same to the proper tax or other receiving officers within the time required
under any applicable laws.

5.4 Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, (a) maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof and (b) comply at all times with the
provisions of all material leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

5.5 Insurance. Holdings will maintain and cause each of its Subsidiaries to
maintain, insurance with reputable insurance companies or associations
(including, without limitation, comprehensive general liability, environmental
liability, hazard, rent, property, credit and business interruption insurance)
with respect to its properties (including all equipment and Inventory and all
real properties leased or owned by it) and business, in such amounts and
covering such risks as is required by any Governmental Authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated
and in any event in amount, adequacy and scope reasonably satisfactory to the
Agents. Without limiting the generality of the foregoing, Holdings will maintain
or cause to be maintained (a) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation of similar size and engaged in similar
businesses. Each such policy of insurance shall (i) name Collateral Agent, on
behalf of Lenders as an additional insured thereunder as its interests may
appear, and (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
Collateral Agent, that names Collateral Agent, on behalf of Secured Parties, as
the loss payee thereunder and provides for at least thirty (30) days' prior
written notice to Collateral Agent of any modification or cancellation of such
policy and that no act or default

 

 

-99-

 

--------------------------------------------------------------------------------



of Holdings or any other Person shall affect the right of the Collateral Agent
to recover under such policy or policies in case of loss or damage.

5.6 Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, (a) keep adequate books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by Administrative Agent or any Lender (including employees of
Administrative Agent, any Lender or any consultants, auditors, accountants,
lawyers and appraisers retained by Administrative Agent) to visit and inspect
any of the properties of any Credit Party and any of its respective
Subsidiaries, to conduct audits, valuations and/or field examinations of any
Credit Party and any of its respective Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent accountants and auditors, all upon reasonable notice and at such
reasonable times during normal business hours (so long as no Default or Event of
Default has occurred and is continuing) and as often as may reasonably be
requested and by this provision the Credit Parties authorize such accountants to
discuss with Administrative Agent and Lender and such representatives the
affairs, finances and accounts of Holdings and its Subsidiaries. The Credit
Parties agree to pay the (i) the examiner's out-of-pocket costs and expenses
incurred in connection with all such visits, audits, inspections, valuations and
field examinations and (ii) the costs of all visits, audits, inspections,
valuations and field examinations conducted by a third party on behalf of the
Agents, Borrowing Base Agent and the Lenders; provided, that so long as no Event
of Default has occurred and is continuing, the Credit Parties shall only be
responsible to pay for the costs of four (4) field audits, three (3) inventory
appraisals, one (1) machinery and equipment appraisal and one (1) real estate
appraisal, in each case in any calendar year. The Credit Parties acknowledge
that Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain reports pertaining to the Credit
Parties' assets for internal use by Administrative Agent and the Lenders. After
the occurrence and during the continuance of any Event of Default, each Credit
Party shall provide Administrative Agent and each Lender with access to its
customers and suppliers.

5.7 Lenders Meetings. Holdings and its Subsidiaries will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at the
corporate offices of Holdings (or at such other location as may be agreed to by
Holdings and Administrative Agent) at such time as may be agreed to by Holdings
and Administrative Agent.

5.8 Compliance with Laws. Each Credit Party will comply, and shall cause each of
its Subsidiaries and all other Persons, if any, on or occupying any Facilities
to comply, with the requirements of all material applicable laws, rules,
statutes, regulations and orders of any Governmental Authority (including all
Environmental Laws). Each Credit Party shall take all reasonable and necessary
actions to ensure that no portion of the Loans will be used, disbursed or
distributed for any purpose, or to any Person, directly or indirectly, in
violation of any of the Terrorism Laws and shall take all reasonable and
necessary action to comply in all material respects with all Terrorism Laws with
respect thereto.

 

 

-100-

 

--------------------------------------------------------------------------------



5.9 Environmental.

(a) Environmental Disclosure. Holdings will deliver to Administrative Agent and
Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws, (2) any remedial action taken
by Holdings or any other Person in response to (A) any Hazardous Materials
Activities the existence of which has a reasonable possibility of resulting in
one or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, have a reasonable possibility of resulting in a Material
Adverse Effect, and (3) Holdings or any of its Subsidiaries discovery of any
occurrence or condition on any real property adjoining or in the vicinity of any
Facility that could cause such Facility or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any unpermitted Release required to be reported to any
Federal, state or local governmental or regulatory agency, and (3) any request
for information from any governmental agency that suggests such agency is
investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

 

 

-101-

 

--------------------------------------------------------------------------------



(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; provided, however,
no cure to a violation or to discharge an obligation under an Environmental
Claim is required (subject to the approval of the Requisite Lenders, which
approval will not be unreasonably withheld) while the Credit Party is contesting
in good faith the underlying violation, Environmental Claim or obligations.

(c) Right of Access and Inspection. With respect to any event described in
Section 5.9(a), or if an Event of Default has occurred and is continuing, or if
Administrative Agent reasonably believes that Holdings or any Subsidiary has
breached any representation, warranty or covenant related to environmental
matters (including those contained in Sections 4.11, 4.14, 5.8 or 5.9):

(i) Administrative Agent and its representatives shall have the right, but not
the obligation or duty, to enter the Facilities at reasonable times for the
purposes of observing the Facilities. Such access shall include, at the
reasonable request of Administrative Agent, access to relevant documents and
employees of Holdings and its Subsidiaries and to their outside representatives,
to the extent necessary to obtain necessary information related to the event at
issue. If an Event of Default has occurred and is continuing, the Credit Parties
shall conduct such tests and investigations on the Facilities or relevant
portion thereof, as reasonably requested by Administrative Agent, including the
preparation of a Phase I Report or such other sampling or analysis as determined
to be necessary under the circumstances by a qualified environmental engineer or
consultant. If an Event of Default has occurred and is continuing, and if a
Credit Party does not undertake such tests and investigations in a reasonably
timely manner following the request of Administrative Agent, Administrative
Agent may hire an independent engineer, at the Credit Parties’ expense, to
conduct such tests and investigations. Administrative Agent will make all
reasonable efforts to conduct any such tests and investigations so as to avoid
interfering with the operation of the Facility

(ii) Any observations, tests or investigations of the Facilities by or on behalf
of Administrative Agent shall be solely for the purpose of protecting the
Lenders security interests and rights under the Credit Documents. The exercise
of Administrative Agent’s rights under this Subsection (c) shall not constitute
a waiver of any default of any Credit Party or impose any liability on
Administrative Agent or any of the Lenders. In no event will any observation,
test or investigation by or on behalf of Administrative Agent be a
representation that Hazardous Materials are or are not present in, on or under
any of the Facilities, or that there has been or will be compliance with any
Environmental Law and Administrative Agent shall not be deemed to have made any
representation or warranty to any party regarding the truth, accuracy or
completeness of any report or findings with regard thereto. Neither any Credit
Party nor any other party is entitled to rely on any observation, test or
investigation by or on behalf of Administrative Agent. Administrative Agent and
the Lenders owe no duty of care to protect any Credit Party or any other party
against, or to inform any Credit Party or any other party of, any

 

 

-102-

 

--------------------------------------------------------------------------------



Hazardous Materials or any other adverse condition affecting any of the
Facilities. Administrative Agent may, in its sole discretion, disclose to the
applicable Credit Party, or to any other party if so required by law, any report
or findings made as a result of, or in connection with, its observations, tests
or investigations. If a request is made of Administrative Agent to disclose any
such report or finding to any third party, then Administrative Agent shall
endeavor to give the applicable Credit Party prior notice of such disclosure and
afford such Credit Party the opportunity to object or defend against such
disclosure at its own and sole cost; provided, that the failure of
Administrative Agent to give any such notice or afford such Credit Party the
opportunity to object or defend against such disclosure shall not result in any
liability to Administrative Agent. Each Credit Party acknowledges that it may be
obligated to notify relevant Governmental Authorities regarding the results of
any observation, test or investigation disclosed to such Credit Party, and that
such reporting requirements are site and fact-specific and are to be evaluated
by such Credit Party without advice or assistance from Administrative Agent.

(d) If counsel to Holdings or any of its Subsidiaries reasonably determines (1)
that provision to Administrative Agent of a document otherwise required to be
provided pursuant to this Section 5.9 (or any other provision of this Agreement
or any other Credit Document relating to environmental matters) would jeopardize
an applicable attorney-client or work product privilege pertaining to such
document, then Holdings or its Subsidiary shall not be obligated to deliver such
document to Administrative Agent but shall provide Administrative Agent with a
notice identifying the author and recipient of such document and generally
describing the contents of the document. Upon request of Administrative Agent,
Holdings and its Subsidiaries shall take all reasonable steps necessary to
provide Administrative Agent with the factual information contained in any such
privileged document.

5.10 Subsidiaries. In the event that any Person becomes a Subsidiary of
Holdings, Holdings shall promptly and, in any event, within five (5) Business
Days following such Person becoming a Subsidiary (a) cause such Subsidiary to
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement by executing and delivering to Administrative Agent and Collateral
Agent a Counterpart Agreement, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are similar to those described in Section 3.1.
In the event that any Person becomes a Foreign Subsidiary of Holdings, and the
ownership interests of such Foreign Subsidiary are owned by Holdings or by any
Domestic Subsidiary thereof, Holdings shall, or shall cause such Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.1, and Holdings
shall take, or shall cause such Domestic Subsidiary to take, all of the actions
referred to in Section 3.1 necessary to grant and to perfect a First Priority
Lien in favor of Collateral Agent, for the benefit of Secured Parties (subject
to any Permitted Liens), under the Pledge and Security Agreement in sixty five
percent (65%) of such ownership interests. With respect to each such Subsidiary,
Holdings shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary of Holdings, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Holdings; provided,
that such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for
all purposes hereof.

 

 

-103-

 

--------------------------------------------------------------------------------



5.11 Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset after the Closing Date or a Real Estate
Asset owned or leased on the Closing Date becomes a Material Real Estate Asset
and such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, for the benefit of Secured
Parties, then such Credit Party, promptly and, in any event, within five (5)
Business Days following the acquisition of such Material Real Estate Asset, or
promptly and, in any event, within five (5) Business Days after a Real Estate
Asset owned or leased on the Closing Date becomes a Material Real Estate Asset,
shall take all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates similar to those described in Section 3.1 with respect to each such
Material Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets (subject to any
Permitted Liens). In addition to the foregoing, Holdings shall, at the request
of Requisite Lenders, deliver, from time to time, to Administrative Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.

5.12 [RESERVED].

5.13 Interest Rate Protection. No later than one hundred eighty (180) days
following the Closing Date and at all times thereafter, Holdings shall enter
into, and shall thereafter maintain, or caused to be maintained, one or more
Interest Rate Agreements which shall be either interest rate cap agreements or
interest rate collar agreements or interest rate swap agreements that are
unsecured (unless otherwise approved in writing by the Agents) with one or more
financial institutions acceptable to Administrative Agent for a term of not less
than two (2) years and otherwise in form and substance reasonably satisfactory
to Administrative Agent, which Interest Rate Agreements shall effectively limit
the Unadjusted LIBOR Rate Component of the interest costs to Holdings with
respect to an aggregate notional principal amount of not less than $25 million
of the aggregate principal amount of the Tranche A Term Loans outstanding from
time to time (based on the assumption that such notional principal amount was a
LIBOR Rate Loan with an Interest Period of three months).

5.14 Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents, including providing Lenders
with any information reasonably requested pursuant to Section 10.22. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Holdings, and
its Subsidiaries and all of the outstanding Capital Stock of each Subsidiary of
Holdings (subject to limitations contained in the Credit Documents with respect
to Foreign Subsidiaries).

5.15 Miscellaneous Business Covenants. Unless otherwise consented to by Agents,
Borrowing Base Agent and Requisite Lenders:

 

 

-104-

 

--------------------------------------------------------------------------------



(a) Non-Consolidation. Holdings will and will cause each of its Subsidiaries to:
(i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity's
actions, which meetings will be separate from those of other entities.

(b) Cash Management Systems. Holdings and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to Administrative Agent,
including with respect to blocked account arrangements.

(c) Conduct of Business. Holdings and its Subsidiaries shall continue to engage
in business of the same general types as now conducted by them.

5.16 Use of Proceeds. The proceeds of the Loans will be used only to refinance
the Existing Indebtedness, for working capital and general corporate purposes
and to pay fees and expenses relating to such refinancing and the transactions
contemplated by this Agreement. The Letters of Credit will be used for working
capital and general corporate purposes. No part of the proceeds of any Loan and
no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation of any law, including Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

5.17 Post Closing Matters. Holdings shall, and shall cause each of the Credit
Parties to, satisfy the requirements set forth on Schedule 5.17 (including,
without limitation, entering into Mexican security documents in form and
substance reasonably satisfactory to Agents) on or before the date specified for
such requirement or such later date to be determined by the Administrative
Agent.

5.18 Dutch Parallel Debts.

(a) Dutch Parallel Debts.

(i) Each of the Borrower and the Guarantors undertakes with the Collateral Agent
to pay to the Collateral Agent its Dutch Parallel Debts.

(ii) This Section 5.18(a) is:

(A) for the purposes of ensuring the validity and effect of any security
interest in the Collateral which is governed by the laws of The Netherlands and
granted or to be granted by Borrower or any Guarantor pursuant to the terms of
the Credit Documents; and

(b) without prejudice to the other provisions of the Credit Documents.

(iii) Each Dutch Parallel Debt is a separate and independent obligation and
shall not constitute the Collateral Agent, any other Agent and any Lender as
joint creditors of any Underlying Debt.

 

 

-105-

 

--------------------------------------------------------------------------------



(b) Fallback Position.

(i) Notwithstanding any provision to the contrary contained in Section
5.18(a)(i), if any Dutch Parallel Debt constitutes the Collateral Agent as a
joint creditor with any other Agent or any Lender, the Collateral Agent may
determine (at its discretion) that any such Dutch Parallel Debts shall be
combined into one single Dutch Parallel Debt (a “Combined Dutch Parallel Debt”),
whereupon those Dutch Parallel Debts shall be combined into a Combined Dutch
Parallel Debt:

(A) the amount of a combined Dutch Parallel Debt shall be equal to the aggregate
amount of all of the Underlying Debts combined into it;

(B) which shall, if the Underlying Debts are expressed in different currencies,
be expressed in such of those currencies as the Collateral Agent may determine;

(C) which shall, if the Underlying Debts combined into it fall due at different
times, fall due in parts corresponding to those Underlying Debts (but otherwise
in accordance with Section 2.11) and

(D) to which this Agreement shall otherwise apply as if the Dutch Combined
Parallel Debt were a Dutch Parallel Debt.

(ii) If any Underlying Debt is avoided or reduced other than (A) as a result of
payment to, or recovery or discharge by, the Agent or Lender to which the
Underlying Debt is owed; or (B) otherwise with the consent of such Agent or
Lender, then the amount of the Dutch Parallel Debt corresponding to that
Underlying Debt shall be equal to the amount that the Underlying Debt would have
been if the avoidance or reduction had not occurred.

(c) Payment.

(i) No Borrower or Guarantor may pay any Dutch Parallel Debt other than at the
instruction of, and in the manner determined by, the Collateral Agent.

(ii) Without prejudice to subclause (c)(i) above, no Borrower or Guarantor shall
be obliged to pay any Dutch Parallel Debt before the corresponding Underlying
Debt has fallen due.

(iii) All payments to be made by Borrower or a Guarantor in respect of its Dutch
Parallel Debts shall be calculated and be made without (and clear of any
deduction for) set-off or counterclaim.

(iv) Any payment made, or amount recovered, in respect of Borrower's or a
Guarantor's Dutch Parallel Debts shall reduce the Underlying Debts owed to an
Agent or Lender by the amount which that Agent or Lender has received out of any
such payment or recovery under the Loan Documents.

 

 

-106-

 

--------------------------------------------------------------------------------



(d) Collateral Agent. Notwithstanding any provision to the contrary contained in
any Loan Document, in relation to the Dutch Parallel Debts and any security
governed by the laws of The Netherlands:

(i) the Collateral Agent shall (and the Lenders and the Administrative Agent
hereby authorize the Collateral Agent to) act in its own name and not as agent
of any other Agent or Lender (but always for the benefit of any such Agents,
Borrowing Base Agent and Lenders in accordance with the provisions of the Loan
Documents); and

(ii) the rights, powers and authorities vested in the Collateral Agent pursuant
to the Loan Documents are subject to any mandatory restrictions imposed by the
laws of the Netherlands.

5.19 NRF Financing. If at any time Holdings shall reasonably request the Agents
and Lenders to do so, Credit Parties shall enter into an amendment to this
Agreement or a separate credit agreement, on terms and conditions, and in form
and substance, reasonably satisfactory to the Agents and the Lenders that shall
provide that NRF shall borrow not less than $10,000,000 and not more than
$15,000,000 from the Agents and the Lenders holding Tranche A Term Loan
Exposure, in a separate credit agreement, on terms and conditions substantially
the same as set forth in this Agreement with respect to the Tranche A Term Loan
(provided that such new borrowing shall have a different maturity date from the
Tranche A Term Loan) and otherwise be reasonably satisfactory to the Agents and
the Lenders, which terms and conditions shall include without limitation, that
(x) NRF shall grant a perfected, first priority security interest in all of its
assets to the Collateral Agent, for the benefit of the Agents and Lenders to
secure such new borrowings of NRF, and (y) Borrower and each of its Subsidiaries
shall guarantee such borrowings by NRF and grant a perfected security interest
in all of their assets to the Collateral Agent, for the benefit of the Agents
and Lenders to secure the obligations under such guaranty. Silver Point and/or
or one or more of its Affiliates or Related Funds shall use commercially
reasonable efforts to provide, at a commercially reasonable interest rate,
working capital financing to NRF to replace the financing provided by Fortis
Bank if Fortis Bank is no longer willing to provide such financing to NRF,
provided that any such financing by Silver Point and/or or one or more of its
Affiliates or Related Funds shall be subject to (A) their satisfactory
completion of business and legal due diligence of NRF and its Subsidiaries and
(B) their credit approval.

5.20 Manufacturera Mexicana De Partes De Automoviles SA de CV. On or before the
date that is 90 days after the Closing Date, Credit Parties shall have caused
Aftermarket Delaware Corporation to transfer all of its equity in Manufacturera
Mexicana De Partes De Automoviles SA de CV to a directly wholly-owned Domestic
Subsidiary of Aftermarket Delaware Corporation, reasonably acceptable to the
Agents on terms and conditions and pursuant to documents reasonably acceptable
to the Agents and, to the extent the equity of such Domestic Subsidiary has not
previously been pledged to secure the Collateral, pledge 100% of its equity
interest in such Domestic Subsidiary to secure the Obligations and such Domestic
Subsidiary shall take all actions required of each such Domestic Subsidiary
under Section 5.10, including, without limitation, becoming a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement.
Thereafter, on or before the date that is 90 days after

 

 

-107-

 

--------------------------------------------------------------------------------



the Closing Date, Credit Parties shall have caused Aftermarket Delaware
Corporation to transfer all of the equity of such Domestic Subsidiary that holds
the equity in Manufacturera Mexicana De Partes De Automoviles SA de CV formerly
held by Aftermarket Delaware Corporation to Borrower on terms and conditions and
pursuant to documents reasonably acceptable to the Agents and Borrower shall
pledge 100% of its equity interest in such Domestic Subsidiary to secure the
Obligations. After giving effect to the transfers referred to above, Aftermarket
Delaware Corporation's only assets shall be its equity ownership in NRF and the
intercompany Indebtedness owed by Borrower to Aftermarket Delaware Corporation
and the only asset owned by such Domestic Subsidiary shall be its equity
ownership of Manufacturera Mexicana De Partes De Automoviles SA de CV and each
such entity shall have no liabilities other than under this Agreement and the
other Credit Documents. The Credit Parties hereby agree that they shall
indemnify the Agents, Borrowing Base Agent, Aftermarket Delaware Corporation and
the Lenders for all costs and expenses (including, without limitation, any tax
liability) incurred in connection with the transfers contemplated by this
Section 5.20.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Guarantor to Borrower or to any other Guarantor, or of
Borrower to any Guarantor; provided, that, (i) all such Indebtedness shall be
evidenced by promissory notes and all such notes shall be subject to a First
Priority Lien pursuant to the Pledge and Security Agreement, (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent, (iii) any payment by
any such Guarantor under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to
Borrower or to any of its Subsidiaries for whose benefit such payment is made
and (iv) no adverse tax consequences shall result from the incurrence of such
Indebtedness;

(c) Indebtedness of NRF described in clause (i) of Section 5.19;

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

 

 

-108-

 

--------------------------------------------------------------------------------



(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with customary Deposit Accounts maintained by a Credit
Party as part of its ordinary cash management program;

(f) Performance guaranties in the ordinary course of business and consistent
with historic practices of the obligations of suppliers, customers, franchisees
and licensees of Holdings and its Subsidiaries;

(g) guaranties by Borrower of Indebtedness of a Subsidiary that guarantees the
Obligations of Borrower hereunder or guaranties by a Subsidiary of Borrower
whose Obligations are guaranteed by such Subsidiary of Indebtedness of Borrower
or a Subsidiary of Borrower that guarantees the Obligations of Borrower with
respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1;

(h) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement, and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof, including those
relating to amortization, maturity, collateral and subordination, are not less
favorable to the obligor thereon or to the Lenders than the Indebtedness being
refinanced or extended and are otherwise on prevailing market terms and
conditions, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended; provided, that such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced, or
(C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;

(i) Indebtedness of Holdings or any of its Subsidiaries with respect to Capital
Leases; provided, that the principal amount of such Indebtedness, when
aggregated with the principal amount of all Indebtedness incurred under clause
(j) below, shall not exceed at any time $2,000,000 in the aggregate for all
Credit Parties;

(j) purchase money Indebtedness of Holdings or any of its Subsidiaries;
provided, that, (i) any such Indebtedness (A) shall be secured only by the asset
acquired in connection with the incurrence of such Indebtedness, and (B) shall
constitute not less than ninety five percent (95%) of the aggregate
consideration paid with respect to such asset, and (ii) the aggregate amount of
all such Indebtedness, when aggregated with the principal amount of all
Indebtedness incurred under clause (i) above, shall not exceed at any time
$2,000,000 in the aggregate for all Credit Parties;

(k) current unsecured trade, utility or nonextraordinary accounts payable
(including without limitation, operating leases and short term Indebtedness owed
to vendors) arising in the ordinary course of Holdings’ or such Subsidiary’s
businesses;

 

 

-109-

 

--------------------------------------------------------------------------------



(l) Indebtedness arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 8.1(h);

(m) Indebtedness of NRF (other than Indebtedness described in clause (c) above
and clause (o) below) in an aggregate amount at any time not to exceed
€5,000,000 (including any undrawn amounts under any credit facility); provided,
that for the period up to ten (10) days after the Closing Date, such amount
shall be permitted to be €6,500,000;

(n) obligations under Interest Rate Agreements and Currency Agreements not
entered into for speculative purposes and approved by the Administrative Agent;

(o) Indebtedness of a Subsidiary of Holdings that is not a Guarantor to Holdings
or any Guarantor; provided, that, (i) all such Indebtedness shall be evidenced
by promissory notes and all such notes shall be subject to a First Priority Lien
pursuant to the Pledge and Security Agreement, (ii) all such Indebtedness shall
be secured pursuant to agreements reasonably satisfactory to Administrative
Agent, and (iii) the aggregate principal amount of all such Indebtedness shall
not exceed $3,000,000 at any time outstanding; and

(p) Indebtedness of Holdings or any Guarantor to NRF; provided, that, (i) all
such Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case, is reasonably satisfactory to Administrative Agent, (ii) the aggregate
principal amount of all such Indebtedness shall not exceed $5,000,000 at any
time outstanding and (iii) no adverse tax consequences shall result from the
incurrence of such Indebtedness;

provided, that no Indebtedness otherwise permitted by clauses (c), (h), (i), or
(j) shall be assumed, created, or otherwise refinanced if a Default or Event of
Default has occurred or would result therefrom.

6.2 Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or Accounts and any Security) of Holdings or any
of its Subsidiaries, whether now owned or hereafter acquired, or any income or
profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
other jurisdiction or under any similar recording or notice statute, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as such reserves or other appropriate provisions,
if any, as shall be required by GAAP shall have been made for any such contested
amounts;

 

 

-110-

 

--------------------------------------------------------------------------------



 

 

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of ten (10) days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money, lease-purchase agreements, or
other Indebtedness), so long as no foreclosure, sale or similar proceedings have
been commenced with respect to any portion of the Collateral on account thereof;

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the value or use of the property to which
such Lien is attached or with the ordinary conduct of the business of Holdings
or any of its Subsidiaries;

(f) attachments, judgments and other similar Liens (other than any judgment that
is described in Section 8.1(h) and constitutes an Event of Default thereunder),
arising in connection with court proceedings, provided that the execution or
other enforcement of such Liens is effectively stayed within 30 days and claims
secured thereby are being actively contested in good faith by appropriate
proceedings;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(h) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property, in each
case which do not and will not interfere with or affect in any material respect
the use, value or operations of any Closing Date Mortgaged Property or Material
Real Estate Asset or the ordinary conduct of the business of Holdings or such
Subsidiary;

(i) Liens described in Schedule 6.2 or on a Title Policy delivered pursuant to
Section 3.1(g)(iv);

(j) Liens existing on the Closing Date described in Schedule 6.2 and any
renewals or refinancing of the Indebtedness secured thereby to the extent
permitted by Section 6.1(i);

(k) Liens securing Indebtedness permitted pursuant to Section 6.1(i) or (j);
provided, that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and shall be created substantially simultaneously
with the acquisition of such asset;

 

 

-111-

 

--------------------------------------------------------------------------------



(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of custom duties in connection with the importation of goods;

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(c) and Section
6.1(o); and

(n) Liens in favor of Enterex Industrial Co., Ltd.; provided that, such Liens
are subject to the Intercreditor Agreement.

6.3 No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an Asset Sale permitted under Section
6.8 and (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) no Credit Party shall, nor shall it permit any
of its Subsidiaries to, enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

6.4 Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that (i) Holdings’ Subsidiaries may make Restricted Junior
Payments to Holdings and (ii) Holdings may make Restricted Junior Payments to
Paul S. Wilhide consisting of (x) an increase in the liquidation preference of
the 12,781 outstanding shares of Series Preferred B Stock of Holdings held by
Paul S. Wilhide on the Closing Date from $100 per share to $348.3727 per share
and (y) a cash dividend plus interest and a cash bonus in an aggregate amount
not to exceed $1,350,000. Nothing contained in this Section 6.4 shall operate to
permit or authorized the payment of any management or similar fee to Affiliates
unless such payment is also permitted under Section 6.11 and Section 6.21.

6.5 Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Holdings to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Holdings or any other Subsidiary of
Holdings, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Holdings or any other Subsidiary of Holdings, (c) make loans or advances to
Holdings or any other Subsidiary of Holdings, or (d) transfer any of its
property or assets to Holdings or any other Subsidiary of Holdings other than
restrictions (i) in agreements evidencing Indebtedness permitted by Section
6.1(k) that impose restrictions on the property so acquired, (ii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business to the extent such agreements
are permitted hereunder, (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not

 

 

-112-

 

--------------------------------------------------------------------------------



otherwise prohibited under this Agreement, (iv) under Contingent Obligations in
existence on the date hereof, (v) under applicable law, and (vi) any agreements
relating to permitted Indebtedness incurred by a Subsidiary prior to the date of
acquisition by the Borrower or another Subsidiary. No Credit Party shall, nor
shall it permit its Subsidiaries to, enter into any Contractual Obligation which
would prohibit a Subsidiary of Holdings from becoming a Credit Party.

6.6 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

(a) Except as set forth on Schedule 6.6, Investments in Cash and Cash
Equivalents; provided, that, the aggregate amount of Cash and Cash Equivalents
permitted to be held pursuant to this clause (a) shall not exceed $250,000 for
any period of five (5) consecutive days;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in any wholly owned Guarantor
Subsidiaries of Holdings;

(c) Investments (i) received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business, and (ii)
constituting deposits, prepayments and other credits to suppliers made in the
ordinary course of business consistent with the past practices of Holdings and
its Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.1(b) and Section
6.1(o);

(e) Consolidated Capital Expenditures permitted by Section 6.7(d);

(f) Investments consisting of Interest Rate Agreements otherwise permitted by
Section 6.1.

(g) Investments described in Schedule 6.6;

(h) other Investments in an aggregate amount not to exceed at any time $100,000;
and

(i) Guarantees otherwise permitted by Section 6.1.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4. Notwithstanding
the foregoing, no Investment otherwise permitted by clause (d), (f), (g) or (h)
shall be permitted if any Default or Event of Default has occurred and is
continuing or would result therefrom.

 

 

-113-

 

--------------------------------------------------------------------------------



6.7 Financial Covenants.

(a) Fixed Charge Coverage Ratio. Holdings shall not permit the Fixed Charge
Coverage Ratio as of the last day of any testing period, beginning with the six
(6) months ending September 30, 2007, to be less than the correlative ratio
indicated:

 

Period

 

Fixed Charge Coverage Ratio

6 months ending September 30, 2007

 

1.20:1.00

12 months ending December 31, 2007

 

0.90:1.00

12 months ending December 31, 2008

 

1.10:1.00

12 months ending December 31, 2009

 

1.30:1.00

12 months ending December 31, 2010

 

1.40:1.00

12 months ending December 31, 2011

 

1.50:1.00

(b) Senior Leverage Ratio. Holdings shall not permit the Senior Leverage Ratio
as of the last day of any testing period, beginning with the 9 months ending
September 30, 2007, to exceed the correlative ratio indicated:

 

Period

 

Senior Leverage Ratio

9 months ending September 30, 2007

 

5.00:1.00

12 months ending December 31, 2007

 

3.60:1.00

12 months ending December 31, 2008

 

2.00:1.00

12 months ending December 31, 2009

 

2.00:1.00

12 months ending December 31, 2010

 

2.00:1.00

12 months ending December 31, 2011

 

2.00:1.00

 

 

-114-

 

--------------------------------------------------------------------------------



 

(c) Consolidated Adjusted EBITDA. Holdings shall not permit Consolidated
Adjusted EBITDA as at the end of the applicable testing period below, beginning
with the three months ending September 30, 2007, for the applicable period set
forth below then ended to be less than the correlative amount indicated:

 

Period

 

Consolidated Adjusted EBITDA

3 months ending September 30, 2007

 

$10,300,000

12 months ending December 31, 2007

 

$18,300,000

12 months ending December 31, 2008

 

$27,000,000

12 months ending December 31, 2009

 

$30,000,000

12 months ending December 31, 2010

 

$33,200,000

12 months ending December 31, 2011

 

$36,700,000

(c) Maximum Consolidated Capital Expenditures. Holdings shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any Fiscal Year indicated below, in an aggregate amount for all of its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year:

 

Fiscal Year

 

Consolidated Capital Expenditures

2007

 

$5,500,000

2008

 

$9,000,000

2009

 

$9,000,000

2010

 

$9,000,000

2011

 

$9,000,000

2012

 

$9,000,000

 

 

-115-

 

--------------------------------------------------------------------------------



Anything to the foregoing notwithstanding, (i) in the event that the amount of
Consolidated Capital Expenditures permitted to be made by Holdings and its
Subsidiaries pursuant to hereto in any period (before giving effect to any
increase in such permitted expenditure amount pursuant to this clause (i)) is
greater than the amount of such Consolidated Capital Expenditures actually made
by Holdings and its Subsidiaries during such fiscal year, such excess may be
carried forward and utilized to make Consolidated Capital Expenditures in the
succeeding year in an aggregate amount equal to 50% of such excess amount, and
(ii) Consolidated Capital Expenditures made pursuant to this Section 6.7(d)
during any fiscal year shall be deemed made first, in respect of amounts
permitted for such fiscal year as provided above (without giving effect to
amounts carried over from any prior fiscal year pursuant to clause (i) above)
and second, in respect of the excess amount carried over from any prior fiscal
year pursuant to clause (i) above.

(e) Maximum Lease Obligations. Create, incur or suffer to exist, or permit any
of its Subsidiaries to create, incur or suffer to exist, any obligations as
lessee (i) for the payment of rent for any personal property in connection with
any sale and leaseback transaction, or (ii) for the payment of rent for any
personal property under leases or agreements to lease other than (A) obligations
in respect of Capital Leases which would not cause the aggregate amount of all
obligations under Capitalized Leases entered into after the Closing Date owing
by all Credit Parties and their Subsidiaries to exceed $800,000 in any Fiscal
Year, and (B) Operating Lease Obligations which would not cause the aggregate
amount of all Operating Lease Obligations owing by all Credit Parties and their
Subsidiaries (x) in any Fiscal Year to exceed $10,300,000 and (y) during the
term of this Agreement to exceed $51,500,000; provided, that if any branches are
sold, the amounts set forth in this sub-clause (B) shall be reduced by the
amount of the Operating Lease Obligation that corresponds to such sold branch.

(f) Fixed Charge Coverage Ratio. Holdings’ Domestic Subsidiaries and Proliance
International de Mexico SA de CV shall not permit the Fixed Charge Coverage
Ratio as of the last day of any testing period, beginning with the nine (9)
months ending September 30, 2007, to be less than the correlative ratio
indicated:

 

Period

 

Fixed Charge Coverage Ratio

9 months ending September 30, 2007

 

0.60:1.00

12 months ending December 31, 2007

 

0.80:1.00

12 months ending March 31, 2008

 

1.00:1.00

12 months ending June 30, 2008

 

1.40:1.00

12 months ending September 30, 2008

 

1.40:1.00

 

 

-116-

 

--------------------------------------------------------------------------------



 

Period

 

Fixed Charge Coverage Ratio

12 months ending December 31, 2008

 

1.40:1.00

12 months ending March 31, 2009

 

1.50:1.00

12 months ending June 30, 2009

 

1.50:1.00

12 months ending September 30, 2009

 

1.50:1.00

12 months ending December 31, 2009

 

1.50:1.00

12 months ending March 31, 2010

 

1.60:1.00

12 months ending June 30, 2010

 

1.60:1.00

12 months ending September 30, 2010

 

1.60:1.00

12 months ending December 31, 2010

 

1.60:1.00

12 months ending March 31, 2011

 

1.70:1.00

12 months ending June 30, 2011

 

1.70:1.00

12 months ending September 30, 2011

 

1.70:1.00

12 months ending December 31, 2011

 

1.70:1.00

12 months ending March 31, 2012

 

1.80:1.00

12 months ending June 30, 2012

 

1.80:1.00

 

 

-117-

 

--------------------------------------------------------------------------------



(g) Senior Leverage Ratio. Holdings’ Domestic Subsidiaries and Proliance
International de Mexico SA de CV shall not permit the Senior Leverage Ratio as
of the last day of any testing period, beginning with the nine (9) months ending
September 30, 2007, to exceed the correlative ratio indicated:

 

Period

 

Senior Leverage
Ratio

9 months ending September 30, 2007

 

6.70:1.00

12 months ending December 31, 2007

 

4.70:1.00

12 months ending March 31, 2008

 

3.60:1.00

12 months ending June 30, 2008

 

2.70:1.00

12 months ending September 30, 2008

 

2.10:1.00

12 months ending December 31, 2008

 

2.00:1.00

12 months ending March 31, 2009 and each quarter ending thereafter

 

2.00:1.00

(h) Consolidated Adjusted EBITDA. Holdings’ Domestic Subsidiaries and Proliance
International de Mexico SA de CV shall not permit Consolidated Adjusted EBITDA
as at the end of any testing period, beginning with the month ending July 31,
2007, for the applicable period then ended to be less than the correlative
amount indicated:

 

Period

 

Consolidated
Adjusted EBITDA

1 month ending July 31, 2007

 

$1,300,000

2 months ending August 31, 2007

 

$4,500,000

3 months ending September 30, 2007

 

$7,600,000

4 months ending October 31, 2007

 

$9,900,000

5 months November 30, 2007

 

$12,000,000

 

 

 

-118-

 

 

 

--------------------------------------------------------------------------------



 

Period

 

Consolidated
Adjusted EBITDA

12 months ending December 31, 2007

 

$13,700,000

12 months ending March 31, 2008

 

$17,800,000

12 months ending June 30, 2008

 

$24,000,000

12 months ending September 30, 2008

 

$25,400,000

12 months ending December 31, 2008

 

$25,400,000

12 months ending March 31, 2009

 

$26,150,000

12 months ending June 30, 2009

 

$26,900,000

12 months ending September 30, 2009

 

$27,650,000

12 months ending December 31, 2009

 

$28,400,000

12 months ending March 31, 2010

 

$29,150,000

12 months ending June 30, 2010

 

$29,900,000

12 months ending September 30, 2010

 

$30,650,000

December 31, 2010

 

$31,400,000

March 31, 2011

 

$32,150,000

June 30, 2011

 

$32,900,000

September 30, 2011

 

$33,650,000

December 31, 2011

 

$34,400,000

March 31, 2012

 

$35,150,000

June 30, 2012

 

$35,900,000

(i) Maximum Consolidated Capital Expenditures. Holdings’ Domestic Subsidiaries
and Proliance International de Mexico SA de CV shall not, and shall not permit

 

 

 

-119-

 

 

 

--------------------------------------------------------------------------------



their Subsidiaries to, make or incur Consolidated Capital Expenditures, in any
Fiscal Year indicated below, in an aggregate amount for all of its Subsidiaries
in excess of the corresponding amount set forth below opposite such Fiscal Year:

 

Fiscal Year

 

Consolidated Capital Expenditures

2007

 

$2,600,000

2008

 

$6,300,000

2009

 

$7,000,000

2010

 

$7,000,000

2011

 

$7,000,000

2012

 

$7,000,000

Anything to the foregoing notwithstanding, (i) in the event that the amount of
Consolidated Capital Expenditures permitted to be made by Holdings’ Domestic
Subsidiaries and Proliance International de Mexico SA de CV and their
Subsidiaries pursuant to hereto in any period (before giving effect to any
increase in such permitted expenditure amount pursuant to this clause (i)) is
greater than the amount of such Consolidated Capital Expenditures actually made
by Holdings’ Domestic Subsidiaries and Proliance International de Mexico SA de
CV and their Subsidiaries during such fiscal year, such excess may be carried
forward and utilized to make Consolidated Capital Expenditures in the succeeding
year in an aggregate amount equal to 50% of such excess amount, and (ii)
Consolidated Capital Expenditures made pursuant to this Section 6.7(i) during
any fiscal year shall be deemed made first, in respect of amounts permitted for
such fiscal year as provided above (without giving effect to amounts carried
over from any prior fiscal year pursuant to clause (i) above) and second, in
respect of the excess amount carried over from any prior fiscal year pursuant to
clause (i) above.

(j) Maximum Lease Obligations. Create, incur or suffer to exist, or permit any
of its Subsidiaries to create, incur or suffer to exist, any obligations as
lessee (i) for the payment of rent for any personal property in connection with
any sale and leaseback transaction, or (ii) for the payment of rent for any
personal property under leases or agreements to lease other than (A) obligations
in respect of Capital Leases which would not cause the aggregate amount of all
obligations under Capitalized Leases entered into after the Closing Date owing
by all Credit Parties and their Subsidiaries to exceed $750,000 in any Fiscal
Year, and (B) Operating Lease Obligations which would not cause the aggregate
amount of all Operating Lease Obligations owing by all Holdings’ Domestic
Subsidiaries and Proliance International de Mexico SA de CV and their
Subsidiaries (x) in any Fiscal Year to exceed $9,000,000 and (y) during the term
of this Agreement to exceed $45,000,000; provided, that if any branches are
sold, the amounts set forth in this sub-clause (B) shall be reduced by the
amount of the Operating Lease Obligation that corresponds to such sold branch.

 

 

 

-120-

 

 

 

--------------------------------------------------------------------------------



(k) NRF Consolidated Total Debt. NRF shall not permit Consolidated Total Debt as
of the last day of the period specified below, beginning with the three months
ending June 30, 2007, to exceed the applicable amount indicated:

 

Period

 

Consolidated Total
Debt

3 months ending June 30, 2007

 

€5,000,000

3 months ending September 30, 2007

 

€3,500,000

12 months ending December 31, 2007

 

€1,000,000

12 months ending March 31, 2008

 

€3,500,000

12 months ending June 30, 2008

 

€5,000,000

12 months ending September 30, 2008

 

€3,500,000

12 months ending December 31, 2008

 

€1,000,000

12 months ending March 31, 2009

 

€3,500,000

12 months ending June 30, 2009

 

€5,000,000

12 months ending September 30, 2009

 

€3,500,000

12 months ending December 31, 2009

 

€1,000,000

12 months ending March 31, 2010

 

€3,500,000

12 months ending June 30, 2010

 

€5,000,000

12 months ending September 30, 2010

 

€3,500,000

12 months ending December 31, 2010

 

€1,000,000

12 months ending March 31, 2011

 

€3,500,000

 

 

 

-121-

 

 

 

--------------------------------------------------------------------------------



 

Period

 

Consolidated Total
Debt

12 months ending June 30, 2011

 

€5,000,000

12 months ending September 30, 2011

 

€3,500,000

12 months ending December 31, 2011

 

€1,000,000

12 months ending March 31, 2012

 

€3,500,000

12 months ending June 30, 2012

 

€5,000,000

(l) NRF Consolidated Adjusted EBITDA. NRF shall not permit Consolidated Adjusted
EBITDA as at the end of any testing period, beginning with the one (1) month
ending July 31, 2007, for the applicable period then ended to be less than the
correlative amount indicated:

 

Period

 

Consolidated
Adjusted EBITDA

1 month ending July 31, 2007

 

$820,000   

2 months ending August 31, 2007

 

$1,650,000

3 months ending September 30, 2007

 

$2,250,000

4 months ending October 31, 2007

 

$2,650,000

5 months November 30, 2007

 

$3,125,000

12 months ending December 31, 2007

 

$4,590,000

12 months ending March 31, 2008

 

$4,840,000

12 months ending June 30, 2008

 

$5,090,000

12 months ending September 30, 2008

 

$5,340,000

12 months ending December 31, 2008

 

$5,590,000

 

 

 

-122-

 

 

 

--------------------------------------------------------------------------------



 

Period

 

Consolidated
Adjusted EBITDA

12 months ending March 31, 2009

 

$5,840,000

12 months ending June 30, 2009

 

$6,090,000

12 months ending September 30, 2009

 

$6,340,000

12 months ending December 31, 2009

 

$6,590,000

12 months ending March 31, 2010

 

$6,840,000

12 months ending June 30, 2010

 

$7,000,000

12 months ending September 30, 2010

 

$7,000,000

December 31, 2010

 

$7,000,000

March 31, 2011

 

$7,000,000

June 30, 2011

 

$7,000,000

September 30, 2011

 

$7,000,000

December 31, 2011

 

$7,000,000

March 31, 2012

 

$7,000,000

June 30, 2012

 

$7,000,000

(m) Maximum Consolidated Capital Expenditures. NRF shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any Fiscal Year indicated below, in an aggregate amount for all of its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year:

 

Fiscal Year

 

Consolidated Capital Expenditures

2007

 

€2,000,000

2008

 

€3,000,000

2009

 

€3,000,000

2010

 



€ 2,000,000

2011

 

€2,000,000

2012

 

€2,000,000

Anything to the foregoing notwithstanding, (i) in the event that the amount of
Consolidated Capital Expenditures permitted to be made by NRF and its
Subsidiaries pursuant to

 

 

 

-123-

 

 

 

--------------------------------------------------------------------------------



hereto in any period (before giving effect to any increase in such permitted
expenditure amount pursuant to this clause (i)) is greater than the amount of
such Consolidated Capital Expenditures actually made by NRF and its Subsidiaries
during such fiscal year, such excess may be carried forward and utilized to make
Consolidated Capital Expenditures in the succeeding year in an aggregate amount
equal to 50% of such excess amount, and (ii) Consolidated Capital Expenditures
made pursuant to this Section 6.7(m) during any fiscal year shall be deemed made
first, in respect of amounts permitted for such fiscal year as provided above
(without giving effect to amounts carried over from any prior fiscal year
pursuant to clause (i) above) and second, in respect of the excess amount
carried over from any prior fiscal year pursuant to clause (i) above.

(n) Maximum Lease Obligations. NRF shall not create, incur or suffer to exist,
or permit any of its Subsidiaries to create, incur or suffer to exist, any
obligations as lessee (i) for the payment of rent for any personal property in
connection with any sale and leaseback transaction, or (ii) for the payment of
rent for any personal property under leases or agreements to lease other than
(A) obligations in respect of Capital Leases which would not cause the aggregate
amount of all obligations under Capitalized Leases entered into after the
Closing Date owing by NRF and its Subsidiaries in any Fiscal Year to exceed
€100,000, and (B) Operating Lease Obligations which would not cause the
aggregate amount of all Operating Lease Obligations owing by NRF and its
Subsidiaries (x) in any Fiscal Year to exceed $900,000 and (y) during the term
of this Agreement to exceed $4,500,000; provided, that if any branches are sold,
the amounts set forth in this sub-clause (B) shall be reduced by the amount of
the Operating Lease Obligation that corresponds to such sold branch.

Notwithstanding anything to the contrary contained in this Section 6.7, after
the date the Borrower has repaid the Tranche A Term Loan in amount equal to at
least $20,000,000, (1) Sections 6.7(f) through (n) shall (A) no longer be
applicable, (B) not be tested after such date of repayment and (C) be deemed to
have been deleted from this Agreement and (2) after such date of repayment, all
the financial covenants set forth in Sections 6.7(a) through (e) shall be tested
on a quarterly basis for the four (4) quarter period then ended and Borrower and
the Administrative Agent and the Required Lenders shall negotiate in good faith
to determine such quarterly financial covenants based on the same criteria used
for establishing the existing annual financial covenants and, in the event that
the Borrower and the Administrative Agent and the Required Lenders are unable to
agree upon the quarterly financial covenants and enter into an amendment to this
Agreement providing for the quarterly financial covenants, in each case, on or
before the date that is 30 days after the date of such repayment, the existing
annual financial covenant levels for the succeeding year shall be used for each
quarterly period within such succeeding year.

6.8 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sublease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures

 

 

 

-124-

 

 

 

--------------------------------------------------------------------------------



in the ordinary course of business) the business, property or fixed assets of,
or stock or other evidence of beneficial ownership of, any Person or any
division or line of business or other business unit of any Person, except:

(a) any Subsidiary of Holdings may be merged with or into Borrower or any
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor; provided, that, in the case of such a merger,
Borrower or such Guarantor, as applicable, shall be the continuing or surviving
Person;

(b) sales or other dispositions of assets (i) that do not constitute Asset Sales
or (ii) made to Borrower or any Guarantor;

(c) Asset Sales, the proceeds of which when aggregated with the proceeds of all
other Asset Sales or series of related Asset Sales made within the same Fiscal
Year, are less than $10,000,000 in aggregate; provided, that, (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors (or similar governing body) of such Person), (2) no less than one
hundred percent (100%) thereof shall be paid in Cash unless otherwise approved
by the Requisite Lenders, and (3) the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.13(a);

(d) Investments made in accordance with Section 6.6;

(e) sales of Accounts in the ordinary course of business pursuant to Borrower’s
Customer Agreements; provided, that in each case, the parties to a Customer
Agreement shall have entered into a consent agreement with Borrower and
Collateral Agent, in form and substance reasonably satisfactory to Collateral
Agent, which provides, among other things, that all payments due and owing to
Borrower under such customer agreement shall be directly deposited in a blocked
account under the control of the Collateral Agent;

(f) issuance of Capital Stock pursuant to employee benefit plans.

6.9 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.8, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) directly or indirectly
to sell, assign, pledge or otherwise encumber or dispose of any Capital Stock of
any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.

6.10 Sales and Lease Backs. Except in connection with Asset Sales permitted
pursuant to Section 6.8, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which such
Credit Party (a) has sold or transferred or is to sell or to transfer to any
other Person (other than Holdings or any of its Subsidiaries) or (b) intends to
use for substantially the same purpose as any other property which has been or
is to be sold or

 

 

 

-125-

 

 

 

--------------------------------------------------------------------------------



transferred by such Credit Party to any Person (other than Holdings or any of
its Subsidiaries) in connection with such lease.

6.11 Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of ten
percent (10%) or more of any class of Capital Stock of Holdings or any of its
Subsidiaries or with any Affiliate of Holdings or of any such holder, on terms
that are less favorable to Holdings or that Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such a holder
or Affiliate; provided, that the foregoing restriction shall not apply to (a)
any transaction between any Credit Parties otherwise permitted hereunder; (c)
reasonable compensation arrangements for officers and other employees of
Holdings and its Subsidiaries entered into in the ordinary course of business;
and (d) transactions described in Schedule 6.11 or permitted under Section 6.21;
provided, further, however, notwithstanding the foregoing, neither Holdings nor
any of its Subsidiaries shall pay any management or similar fees, or any other
fees or payments to any Affiliate of Holdings except to the extent permitted
under Section 6.21. Holdings shall disclose in writing each transaction with any
holder of ten percent (10%) or more of any class of Capital Stock of Holdings or
any of its Subsidiaries or with any Affiliate of Holdings or of any such holder
to Administrative Agent.

6.12 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses engaged in by such Credit Party on the Closing Date or
any business reasonable related or ancillary thereto.

6.13 Intentionally Omitted.

6.14 Amendments or Waivers of Certain Contractual Obligations. No Credit Party
shall nor shall it permit any of its Subsidiaries to, agree to any amendment,
restatement, replacement, refinancing, supplement or other modification to, or
waiver or termination of any of its material rights under any Material Contract
if such amendment, restatement, replacement, refinancing, supplement or other
modification or waiver or termination would be adverse to the Agents or the
Lenders, in each case, after the Closing Date without obtaining the prior
written consent of the Administrative Agent and the Requisite Lenders to such
amendment, restatement, replacement, refinancing, supplement or other
modification or waiver or termination.

6.15 Customers and Suppliers. Each Credit Party shall use reasonable best
efforts to prevent the termination, cancellation or limitation of, or
modification to or change in, the business relationship between (i) any Credit
Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Credit Party are individually or in the
aggregate material to the business or operations of such Credit Party, or
(ii) any Credit Party, on the one hand, and any material supplier thereof, on
the other hand.

6.16 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31, except that NRF’s
fiscal year shall end on November 30th.

 

 

 

-126-

 

 

 

--------------------------------------------------------------------------------



 

 

6.17 Deposit Accounts. No Credit Party shall establish or maintain a Deposit
Account that is not a Blocked Account and no Credit Party will deposit proceeds
in a Deposit Account which is not a Blocked Account.

6.18 Amendments to Organizational Agreements. No Credit Party shall
substantively amend or permit any substantive amendments to any Credit Party's
Organizational Documents.

6.19 Prepayments of Certain Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (i) the Obligations, and (ii)
Indebtedness secured by a Permitted Liens if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Section
6.8.

6.20 Issuance of Capital Stock. Other than Holdings, no Credit Party shall not,
nor shall it permit any of its Subsidiaries to, issue or sell or enter into any
agreement or arrangement for the issuance and sale of any shares of its Capital
Stock, any securities convertible into or exchangeable for its Capital Stock, or
any warrants, options or other rights for the purchase or acquisition of shares
of its Capital Stock. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, issue or sell any Disqualified Capital Stock. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, issue or sell any
Disqualified Capital Stock.

6.21 Affiliate Payments. Except as set forth on Schedule 6.21, no Credit Party
shall pay or otherwise advance, directly or indirectly, any management,
consulting or other fees to an Affiliate.

6.22 Nuevo Laredo. At no time shall Proliance International de Mexico SA de CV
own assets in excess of $2,000,000 (excluding any intercompany receivables and
other intercompany assets) or generate any revenue in excess of $5,000,000
(excluding any revenue from sales to Holdings).

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. (a) Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a)) (collectively, the “Guaranteed Obligations”).

(b) Each Guarantor indemnifies each Beneficiary immediately on demand against
any costs, loss or liability suffered by that Beneficiary if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal. The amount of
the cost, loss or liability shall be equal to the amount which that Beneficiary
would otherwise have been entitled to recover.

 

-127-

 

--------------------------------------------------------------------------------



7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor's Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law; provided, that, solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including in
respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a), Guarantors
will upon demand pay, or cause to be paid, in Cash, to Administrative Agent for
the ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower's becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against

 

-128-

 

--------------------------------------------------------------------------------



Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectibility.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor), and a separate action or actions may be brought and
prosecuted against such Guarantor whether or not any action is brought against
Holdings or any of such other guarantors and whether or not Borrower is joined
in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor's
liability for any portion of the Guaranteed Obligations which has not been paid;
and without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor's covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor's liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor's liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order

 

-129-

 

--------------------------------------------------------------------------------



or manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith or the applicable Interest
Rate Agreement and any applicable security agreement, including foreclosure on
any such security pursuant to one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Borrower or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents or Interest Rate Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any
Interest Rate Agreement, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, any of the
Interest Rate Agreements or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, such Interest Rate Agreement or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Interest Rate Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary's consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other

 

-130-

 

--------------------------------------------------------------------------------



Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Beneficiary protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, the Interest Rate Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation (a)
any right of subrogation, reimbursement or indemnification that such Guarantor
now has or may hereafter have against Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against Borrower, and
(c) any benefit of, and any right to participate in, any collateral or security
now or hereafter held by any Beneficiary. In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth

 

-131-

 

--------------------------------------------------------------------------------



herein is found by a court of competent jurisdiction to be void or voidable for
any reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.7 Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been indefeasibly
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

7.9 Authority of Guarantors or Borrower. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or Borrower or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

7.10 Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Interest Rate Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower at
the time of any such grant or continuation or at the time such Interest Rate
Agreement is entered into, as the case may be. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor's assessment, of the financial condition of Borrower. Each Guarantor
has adequate means to obtain information from Borrower on a continuing basis
concerning the financial condition of Borrower and its ability to perform its
obligations under the Credit Documents and the Interest Rate Agreements, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.

 

-132-

 

--------------------------------------------------------------------------------



7.11 Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor or admit in writing or in any legal
proceeding that it is unable to pay its debts as they become due. The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Borrower or any other Guarantor or
by any defense which Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

7.13 Taxes. The provisions of Section 2.19 shall apply, mutatis mutandi, to the
Guarantors and payments thereby.

 

-133-

 

--------------------------------------------------------------------------------



SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower or any other Credit
Party to pay (i) when due the principal of and premium, if any, on any Loan
whether at stated maturity, by acceleration or otherwise; (ii) when due any
installment of principal of any Agent Advance or Loan, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or (iii) when due any interest
on any Agent Advance or any Loan or any fee or any other amount due hereunder.

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in a principal amount of $250,000 or
more, individually or in the aggregate, beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Credit Party or any of their
respective Subsidiaries with respect to any other material term of (1) one or
more items of Indebtedness in the individual or aggregate principal amounts
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) or to require the prepayment, redemption, repurchase or defeasance
of, or to cause Holdings or any of its Subsidiaries or Holdings to make any
offer to prepay, redeem, repurchase or defease such Indebtedness, prior to its
stated maturity or the stated maturity of any underlying obligation, as the case
may be; or any Event of Default under and as defined in the Equity Investor Loan
Documents shall occur; or in the Bond Indenture; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, Sections 5.1, 5.2,
5.3, 5.5, 5.6, 5.8, 5.9, 5.15, 5.16, 5.17, 5.18, 5.19 or 5.20 or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect (to the
extent not otherwise qualified as to materiality) as of the date made or deemed
made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
30 days after the earlier of (i) an officer of such Credit Party becoming aware
of such default, or (ii) receipt by Holdings of notice from any Agent, Borrowing
Base Agent or any Lender of such default; or

 

-134-

 

--------------------------------------------------------------------------------



(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable Federal or state law; or (ii) an
involuntary case shall be commenced against Holdings or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for thirty (30) days without having been dismissed, bonded or
discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Holdings or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Holdings or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
Holdings or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving an amount, individually or in the aggregate in
excess of $250,000 at any time, (to the extent not fully covered by insurance
(less any deductible) as to which a solvent and unaffiliated insurance company
has acknowledged coverage), shall be entered or filed against Holdings or any of
its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
(or in any event later than the date that enforcement proceedings shall have
been commenced by any creditor upon such judgment order or five (5) days prior
to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess

 

-135-

 

--------------------------------------------------------------------------------



of $250,000 during the term hereof; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 401(a)(29) or 412(n) of the Internal
Revenue Code or under ERISA; or

(k) Environmental Liabilities. Any Credit Party or any of its Subsidiaries shall
be liable for any environmental liabilities or related costs the payment of
which could reasonably be expected to have a Material Adverse Effect; or

(l) Change of Control. A Change of Control shall occur; or

(m) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral with an aggregate fair market value in excess of $250,000
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, in each case for any reason other than the
failure of Collateral Agent or any Secured Party to take any action within its
control, or (iii) any Credit Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party; or

(n) Proceedings. The indictment of any Credit Party or any of its Subsidiaries
under any criminal statute, or commencement of criminal or civil proceedings
against any Credit Party or any of its Subsidiaries pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture to
any Governmental Authority of any material portion of the property of such
Person; or

(o) Cessation of Business. (i) Any Credit Party or any of its Subsidiaries is
enjoined, restrained or in any way prevented by the order of any court or any
Governmental Authority from conducting all or any material part of its business
for more than 15 days; (ii) any other cessation of a substantial part of the
business of Holdings or any of its Subsidiaries for a period which materially
and adversely affects Holdings or any of its Subsidiaries; or (iii) any material
damage to, or loss, theft or destruction of, any Collateral whether or not
insured or any strike, lockout, labor dispute, embargo, condemnation, act of God
or public enemy, or other casualty which causes, for more than 15 consecutive
days, the cessation or substantial curtailment of revenue producing activities
at a Facility, if any such event or circumstance could reasonably be expected to
have a Material Adverse Effect; or

(p) Negative Pledge. NRF, NRF (UK) and/or any of their Subsidiaries, create,
incur, assume or suffer to exist any security interest, mortgage, pledge, lien,
charge or other encumbrance of any nature whatsoever on any of its or their
assets or properties, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any

 

-136-

 

--------------------------------------------------------------------------------



security interest or lien with respect to any such assets or properties (other
than, in each case, in favor of the Collateral Agent, for the benefit of the
Agents, Borrowing Base Agent and the Lenders); or

(q) Material Adverse Effect. An event or development occurs that could
reasonably be expected to have a Material Adverse Effect.

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, upon notice to Borrower by Administrative Agent, (A) the
Commitments, if any, of each Lender having such Commitments and the obligation
of Administrative Agent to procure, or the Issuing Bank to issue, any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, that the foregoing shall not affect in any way the obligations of
Lenders under Section 2.3(e); (C) Administrative Agent may cause Collateral
Agent to enforce any and all Liens and security interests created pursuant to
Collateral Documents; and (D) Administrative Agent shall direct the Borrower to
pay (and Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Sections 8.1(f) and (g) to pay)
to Administrative Agent such additional amounts of cash, to be held as security
for Borrower's reimbursement Obligations in respect of Letters of Credit then
outstanding under arrangements acceptable to Administrative Agent, equal to one
hundred and five percent (105%) of the Letter of Credit Usage at any time prior
to the stated expiry of all outstanding Letters of Credit.

SECTION 9. AGENTS

9.1 Appointment of Agents. Silver Point is hereby appointed Administrative Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes
Silver Point, in such capacity, to act as its agent in accordance with the terms
hereof and the other Credit Documents. Wachovia Capital Finance Corporation (New
England) is hereby appointed Borrowing Base Agent hereunder and under the other
Credit Documents and each Lender hereby authorizes Wachovia Capital Finance
Corporation (New England), in such capacity, to act as its agent in accordance
with the terms hereof and the other Credit Documents. Silver Point is hereby
appointed Collateral Agent hereunder and under the other Credit Documents, and
each Lender hereby authorizes Silver Point to act as its agent in accordance
with the terms hereof and the other Credit Documents. In each case, such
appointment and authorization includes, without limitation, the authority to
make the Loans and Agent Advances, for such Agent or on behalf of the applicable
Lenders as provided in this Agreement or any other Credit Document and to
perform, exercise, and enforce any and all other rights and remedies of the
Lenders with respect to the Credit Parties, the Obligations, or otherwise
related to any of same to the extent reasonably incidental to the exercise by
such Agent of the rights and remedies specifically authorized to be exercised by
such Agent by the terms of this Agreement or any other Credit Document. Each

 

-137-

 

--------------------------------------------------------------------------------



Agent hereby agrees to act upon the express conditions contained herein and the
other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries.

9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender's behalf and to exercise such powers, rights and
remedies and perform such duties hereunder and under the other Credit Documents
as are specifically delegated or granted to such Agent by the terms hereof and
thereof, together with such actions, powers, rights and remedies as are
reasonably incidental thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have or be
deemed to have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Credit Documents except as expressly set forth herein or therein.

9.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectiblity or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, Administrative Agent and Borrowing Base Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent's gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
nonappealable order. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested

 

-138-

 

--------------------------------------------------------------------------------



in it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 10.5) or, in the case of
the Collateral Agent, in accordance with the Pledge and Security Agreement or
other applicable Collateral Document, and, upon receipt of such instructions
from Requisite Lenders (or such other Lenders, as the case may be), or in
accordance with the Pledge and Security Agreement or other applicable Collateral
Document, as the case may be, such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
and free from liability in relying on opinions and judgments of attorneys (who
may be attorneys for the Credit Parties), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5)
or, in the case of the Collateral Agent, in accordance with the Pledge and
Security Agreement or other applicable Collateral Document or, in the case of
the Borrowing Base Agent, in accordance with the terms of this Agreement.

(c) Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to Events of Default in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of the Lenders,
unless Administrative Agent shall have received written notice from a Lender or
the Credit Party referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to any such Default
or Event of Default as may be directed by the Requisite Lenders in accordance
with Section 8; provided, however, that unless and until Administrative Agent
has received any such direction, Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Holdings or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Credit Party for services in connection herewith and
otherwise without having to account for the same to Lenders.

 

-139-

 

--------------------------------------------------------------------------------



9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries, without reliance upon any Agent or any other Lender and based on
such documents and information as it has deemed appropriate, in connection with
Credit Extensions hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Holdings and its Subsidiaries. No Agent
shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Tranche A Term Loan and/or Revolving Loans on the Closing Date, as the case
may be, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, Requisite Lenders or Lenders, as applicable on the Closing Date.

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees, representatives and agents
of each Agent (each, an “Indemnitee Agent Party”), to the extent that such
Indemnitee Agent Party shall not have been reimbursed by any Credit Party, for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Credit Documents or otherwise in its capacity as such Indemnitee
Agent Party in any way relating to or arising out of this Agreement or the other
Credit Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such
Indemnitee Agent Party's gross negligence or willful misconduct as determined by
a court of competent jurisdiction in a final, nonappealable order. If any
indemnity furnished to any Indemnitee Agent Party for any purpose shall, in the
opinion of such Indemnitee Agent Party, be insufficient or become impaired, such
Indemnitee Agent Party may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, that in no event shall this sentence require any Lender to
indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender's Pro Rata Share thereof; and provided further, that this
sentence shall not be deemed to require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.

 

 

-140-

 

--------------------------------------------------------------------------------



 

 

9.7 Successor Agents.

(a) Administrative Agent and Collateral Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to Lenders and Borrower. Upon any
such notice of resignation, Requisite Lenders shall have the right, upon five
Business Days’ notice to Borrower, to appoint a successor Administrative Agent
and Collateral Agent. If no successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent and Collateral Agent gives notice
of its resignation, then the retiring Administrative Agent and Collateral Agent
may, on behalf of the Lenders and the Issuing Bank appoint a successor
Administrative Agent and Collateral Agent from among the Lenders. Upon the
acceptance of any appointment as Administrative Agent and Collateral Agent
hereunder by a successor Administrative Agent and Collateral Agent, that
successor Administrative Agent and Collateral Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and Collateral Agent and the retiring
Administrative Agent and Collateral Agent shall promptly (i) transfer to such
successor Administrative Agent and Collateral Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent and Collateral
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent and Collateral Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent and
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring Administrative Agent and Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s and Collateral Agent’s resignation hereunder as
Administrative Agent and Collateral Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder.

(b) Notwithstanding anything herein to the contrary, Administrative Agent may
assign its rights and duties as Administrative Agent hereunder to an Affiliate
or Related Fund of Silver Point without the prior written consent of, or prior
written notice to, any Credit Party or any Lender; provided, that the Credit
Parties and the Lenders may deem and treat such assigning Administrative Agent
as Administrative Agent for all purposes hereof, unless and until such assigning
Administrative Agent provides written notice to Borrower and the Lenders of such
assignment. Upon such assignment such Affiliate shall succeed to and become
vested with all rights, powers, privileges and duties as Administrative Agent
hereunder and under the other Credit Documents.

(c) Administrative Agent may perform any and all of its duties and exercise its
rights and powers under this Agreement or under any other Credit Document by or
through any one or more sub-agents appointed by Administrative Agent.
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of Section
9.3, Section 9.6 and of this Section 9.7 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the

 

-141-

 

--------------------------------------------------------------------------------



rights, benefits and privileges (including the exculpatory and indemnification
provisions) of Section 9.3, Section 9.6 and of this Section 9.7 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Administrative Agent, (i) such sub-agent shall be
a third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory and rights to indemnification)
and shall have all of the rights, benefits and privileges of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have the rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

(d) Borrowing Base Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to Lenders and Borrower. Upon any such notice of
resignation, Requisite Lenders shall have the right, upon five Business Days’
notice to Borrower, to appoint a successor Borrowing Base Agent. If no successor
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Borrowing Base Agent
gives notice of its resignation, then the retiring Borrowing Base Agent may, on
behalf of the Lenders and the Issuing Bank appoint a successor Borrowing Base
Agent from among the Lenders. Upon the acceptance of any appointment as
Borrowing Base Agent hereunder by a successor Borrowing Base Agent, that
successor Borrowing Base Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Borrowing Base
Agent and the retiring Borrowing Base Agent shall promptly (i) transfer to such
successor Borrowing Base Agent all sums, Securities and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Borrowing Base Agent under the Credit Documents, and
(ii) execute and deliver to such successor Borrowing Base Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Borrowing Base
Agent of the security interests created under the Collateral Documents,
whereupon such retiring Borrowing Base Agent shall be discharged from its duties
and obligations hereunder. After any retiring Borrowing Base Agent’s resignation
hereunder as Borrowing Base Agent, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Borrowing Base Agent hereunder.

9.8 Collateral Matters, Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
irrevocably authorizes Administrative Agent or Collateral Agent, as applicable,
on behalf of and for the benefit of Lenders, to be the agent for and
representative of Lenders with respect to the Guaranty, the Collateral and the
Collateral Documents. Subject to Section 10.5, without further written consent
or authorization from Lenders, Administrative Agent or Collateral Agent,

-142-

 

--------------------------------------------------------------------------------



as applicable, may execute any documents or instruments necessary to (i) release
any Lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted hereby or to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented, or (ii) release any Guarantor from the Guaranty
pursuant to Section 7.12 or with respect to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

(c) Subject to the terms of any separate written agreement among the Agents and
the Lenders, either of Administrative Agent and Collateral Agent may from time
to time make such disbursements and advances (“Agent Advances”) in an amount not
to exceed $1,0000,000 in the aggregate which such Agent, in its sole discretion,
deems necessary or desirable to preserve, protect, prepare for sale or lease or
dispose of the Collateral or any portion thereof, to enhance the likelihood or
maximize the amount of repayment by Borrower of the Loans, Letter of Credit
Usage and other Obligations or to pay any other amount chargeable to Borrower
pursuant to the terms of this Agreement, including, without limitation, costs,
fees and expenses as described in Section 10.2 and Section 10.3. The Agent
Advances shall be repayable on demand and be secured by the Collateral and shall
bear interest at a rate per annum equal to the rate then applicable to Revolving
Loans that are Base Rate Loans. The Agent Advances shall constitute Obligations
hereunder which may be charged to the Administrative Agent Loan Account in
accordance with Section 2.15(f). Without limitation to its obligations pursuant
to Section 9.3, each Lender agrees that it shall make available to the Agent
making such Agent Advances, upon such Agent’s demand, in Dollars in immediately
available funds, the amount equal to such Lender’s Pro Rata Share of each such
Agent Advance; provided, that any Lender with a Revolving A Commitment or
holding Revolving A Loans shall not be required to make such amount available if
such amount plus the amount of such Lender’s outstanding Agent Advances plus
such Lender’s Pro Rata Share of the Total Utilization of Revolving A Commitments
would exceed such Lender’s Revolving A Commitment; provided, however, that if
such Lender with a Revolving A Commitment or holding Revolving A Loans does not
make such amount available, each other Lender shall make available to such Agent
an additional amount equal to its Pro Rata Share of such amount not made
available by a Lender with a

 

-143-

 

--------------------------------------------------------------------------------



Revolving A Commitment or holding Revolving A Loans. If such funds are not made
available to the Agent making such Agent Advances by such Lender, such Agent
shall be entitled to recover such funds on demand from such Lender, together
with interest thereon for each day from the date such payment was due until the
date such amount is paid to such Agent, at the Federal Funds Rate for 3 Business
Days and thereafter at the Base Rate.

9.9 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by Administrative Agent or unless the electronic mail address referred
to below has not been provided by Administrative Agent to such Credit Party that
it will, or will cause its Subsidiaries to, provide to Administrative Agent all
information, documents and other materials that it is obligated to furnish to
Administrative Agent or to the Lenders pursuant to the Credit Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) is or relates to a Funding Notice or a
Conversion/Continuation Notice, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or any other Credit
Document or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Loan or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to
Administrative Agent to an electronic mail address as directed by Administrative
Agent. In addition, each Credit Party agrees, and agrees to cause its
Subsidiaries, to continue to provide the Communications to Administrative Agent
or the Lenders, as the case may be, in the manner specified in the Credit
Documents but only to the extent requested by Administrative Agent.

(b) Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET,

 

-144-

 

--------------------------------------------------------------------------------



EXCEPT TO THE EXTENT THE LIABILITY OF ANY INDEMNITEES IS FOUND IN A FINAL,
NONAPPEALABLE ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH INDEMNITEES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) Delivery Via Platform. Administrative Agent agrees that the receipt of the
Communications by Administrative Agent at its electronic mail address set forth
above shall constitute effective delivery of the Communications to
Administrative Agent for purposes of the Credit Documents. Each Lender agrees
that receipt of notice to it (as provided in the next sentence) specifying that
the Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Credit
Documents. Each Lender agrees to notify Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Credit Document in any other manner specified in such Credit
Document.

9.10 Proofs of Claim. The Lenders and each Credit Party hereby agree that after
the occurrence of an Event of Default pursuant to Sections 8.1(f) or (g), in
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party or any of the Guarantors, Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on any of Credit Party
or any other Person) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders, Administrative Agent
and other Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, Administrative Agent and other agents
and their agents and counsel and all other amounts due Lenders, Administrative
Agent and other agents hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to, subject to Section 2.15(h), pay to Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize

 

 

-145-

 

--------------------------------------------------------------------------------



Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lenders or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. Further, nothing contained in this Section 9.10 shall affect or
preclude the ability of any Lender to (i) file and prove such a claim in the
event that Administrative Agent has not acted within ten (10) days prior to any
applicable bar date and (ii) require an amendment of the proof of claim to
accurately reflect such Lender’s outstanding Obligations.

9.11 Agents and Arrangers. Except as otherwise set forth herein, no arrangers
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement (or any other Credit Document) other than those applicable to all
Lenders as such. Without limiting the foregoing, no such arrangers shall have or
be deemed to have any fiduciary relationship with any other Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any arranger in
deciding to enter into this Agreement and each other Credit Document to which it
is a party or in taking or not taking action hereunder or thereunder.

SECTION 10. MISCELLANEOUS

10.1 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Credit Party,
Issuing Bank, Borrowing Base Agent or an Agent, shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, that no notice to any Issuing Bank, Agent or Borrowing Base
Agent shall be effective until received by Issuing Bank, such Agent or Borrowing
Base Agent.

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
costs and expenses of preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the reasonable costs
of furnishing all opinions by counsel for the Credit Parties; (c) the reasonable
fees, expenses and disbursements of counsel to Agents and Borrowing Base Agent
(including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by any Credit Party; (d) all the actual
costs and expenses of creating and perfecting (or the non-U.S. equivalent) Liens
in favor of Collateral Agent, for the benefit of Secured Parties pursuant
hereto, including filing and recording fees, expenses and amounts owed pursuant
to Section 2.19(c) and (d), search fees, title insurance premiums and fees,
expenses and disbursements of counsel to each Agent and Borrowing Base Agent and
of counsel providing any opinions that any Agent, Borrowing Base Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all the actual costs

 

 

-146-

 

--------------------------------------------------------------------------------



and fees, expenses and disbursements of any auditors, accountants, consultants
or appraisers whether internal or external; (f) all the actual costs and
expenses (including the fees, expenses and disbursements of counsel (including
allocated costs of internal counsel) and of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and costs and expenses incurred by each Agent and Borrowing Base
Agent in connection with due diligence, the syndication of the Loans and
Commitments and the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; (h) reasonable out of pocket expenses
incurred by any Agent and Borrowing Base Agent in connection with having the
Loans rated by one or more rating agencies; and (i) after the occurrence of a
Default or an Event of Default, all costs and expenses, including attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent, Borrowing Base Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, Borrowing Base Agent and Lender, their Affiliates
and their respective officers, partners, directors, trustees, employees,
representatives, attorneys, advisors and agents of each Agent, Borrowing Base
Agent and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH INDEMNITEE; provided, that no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the bad faith, gross negligence or
willful misconduct of that Indemnitee. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF EACH CREDIT
PARTY AND EACH CREDIT PARTY AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO
EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES
AND RELATED EXPENSES (INCLUDING WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION
OR PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE.

 

 

-147-

 

--------------------------------------------------------------------------------



(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against Lenders, Agents, Borrowing
Base Agent, Issuing Bank and their respective Affiliates, directors, employees,
representatives, attorneys, advisors or agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

10.4 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender, Issuing Bank and their
respective Affiliates is hereby authorized by each Credit Party at any time or
from time to time subject to the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed), without notice to any Credit Party
or to any other Person (other than Administrative Agent), any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of such Credit Party (in whatever
currency) against and on account of the obligations and liabilities of such
Credit Party to such Lender hereunder, the participations in any L/C Funding
Support and under the other Credit Documents, including all claims of any nature
or description arising out of or connected hereto and participations in any L/C
Funding Support or with any other Credit Document, irrespective of whether or
not (a) such Lender shall have made any demand hereunder, (b) the principal of
or the interest on the Loans Guaranteed or any amounts in respect of any L/C
Funding Support or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured or (c) such obligation or liability
is owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligation or such Indebtedness.

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of (i) in the case of
this Agreement, Administrative Agent and the Requisite Lenders or (ii) in the
case of any other Credit Document, Administrative Agent and, if party thereto,
the Collateral Agent, in each case, with the consent of the Requisite Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

 

 

-148-

 

--------------------------------------------------------------------------------



(i) extend the scheduled final maturity of any Loan or Note of such Lender;

(ii) waive, reduce or postpone any scheduled repayment due such Lender, any
mandatory prepayment due such Lender pursuant to Section 2.13 or any right of
such Lender to waive a prepayment due such Lender pursuant to Section 2.13;

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan of such Lender (other than any
amendment to the definition of “Default Rate” and any waiver of any increase in
the interest rate applicable to any Loan pursuant to Section 2.9 (each of which
may be affected by consent of the Requisite Lenders)) or any fee, in each case,
payable hereunder to such Lender;

(v) extend the time for payment of any such interest or fees to such Lender;

(vi) reduce the principal amount of any Loan or any reimbursement or other
funding obligation in respect of any Letter of Credit of such Lender;

(vii) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents; or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided, however, that the Fee Letter may be amended or modified, or the rights
or privileges thereunder waived, in a writing executed only by the parties
thereto.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender and the Administrative Agent;
provided, that no amendment, modification or waiver of any condition precedent,
covenant, Default or Event of Default shall constitute an increase in any
Revolving Commitment of any Lender;

 

-149-

 

--------------------------------------------------------------------------------



(ii) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.3
without the written consent of Administrative Agent and of Issuing Bank; or

(iii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, Issuing Bank or Borrowing Base Agent, or any other
provision hereof as the same applies to the rights or obligations of any Agent,
Issuing Bank or Borrowing Base Agent, in each case without the consent of such
Agent, Issuing Bank or Borrowing Base Agent, as applicable.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders (and any
attempted assignment or transfer by any Credit Party without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents, Borrowing Base Agent and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Registers. The Credit Parties, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Registers as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Administrative Agent and recorded in the Registers as provided in
Section 10.6(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the
Registers as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Registers as a Lender shall be conclusive and binding
on any

 

-150-

 

--------------------------------------------------------------------------------



subsequent holder, assignee or transferee of the corresponding Commitments or
Loans. Solely for the purposes of maintaining the Registers and for tax purposes
only Administrative Agent shall be deemed to be acting on behalf of the Credit
Parties.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, on a pro rata basis only, with respect to all or a portion of its
Commitment or Loans owing to it or other Obligations (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):

(i) to any Person meeting the criteria of clause (i)(a) or clause (ii)(a) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Administrative Agent; and

(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of Administrative Agent; provided, that each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than (A)
$2,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and
(B) $2,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Tranche
A Term Loans of the assigning Lender) with respect to the assignment of Tranche
A Term Loans.

(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
Federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.19(e). In addition, each assignee of a Lender shall execute an acknowledgment
to the agreement among lenders entered into between the Lenders, the Agents and
the Borrowing Base Agent on the Closing Date.

(e) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Borrower and shall maintain a copy of such
Assignment Agreement.

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the

 

-151-

 

--------------------------------------------------------------------------------



Securities Act or the Exchange Act or other Federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Revolving Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).

(g) Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.9) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, that anything contained in any of the Credit Documents to the
contrary notwithstanding, (y) Issuing Bank shall continue to have all rights and
obligations thereof with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Borrower shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.

(h) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Holdings, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. The holder of any such participation (a “Participant”), other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would (i)
extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such Participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except any amendment
to the definition of “Default Rate” or in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any Participant if the Participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement, or (iii)
release all or substantially all of the Collateral under the Collateral
Documents or all or

 

-152-

 

--------------------------------------------------------------------------------



substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such Participant is participating. Each Credit Party agrees that each
Participant shall be entitled, through the participating Lender, to the benefits
of Sections 2.17(c), 2.18 and 2.19 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (c) of this Section;
provided, that (i) a Participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent, and (ii) a Participant that would be a Non-U.S. Lender if
it were a Lender shall not be entitled to the benefits of Section 2.19 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Credit Parties, to comply with
Section 2.19 as though it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16 as
though it were a Lender.

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender, including to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between the Credit Parties and such Lender, shall be relieved of any
of its obligations hereunder as a result of any such assignment and pledge, and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

10.7 Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to Administrative Agent and Borrower, the option to
provide to Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to Borrower pursuant to this Agreement; provided,
that (x) nothing herein shall constitute a commitment by any SPC to make any
Loans and (y) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this clause, any
SPC may (i) with notice to, but without the prior written consent of, Borrower
or Administrative Agent and without paying any processing fee therefor, assign
all or a portion of

 

-153-

 

--------------------------------------------------------------------------------



its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section may not be amended without the written
consent of the SPC. Borrower acknowledges and agrees, subject to the next
sentence, that, to the fullest extent permitted under applicable law, each SPC,
for purposes of Sections 2.16, 2.17, 2.18, 2.19, 10.2, 10.3 and 10.4, shall be
considered a Lender. Borrower shall not be required to pay any amount under
Sections 2.16, 2.17, 2.18, 2.19, 10.2, 10.3 and 10.4 that is greater than the
amount which it would have been required to pay had no grant been made by a
Granting Lender to a SPC.

10.8 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.9 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.16, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.

10.10 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, Borrowing Base Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to each Agent,
Borrowing Base Agent and each Lender hereby are cumulative and shall be in
addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents or
any of the Interest Rate Agreements. Any forbearance or failure to exercise, and
any delay in exercising, any right, power or remedy hereunder shall not impair
any such right, power or remedy or be construed to be a waiver thereof, nor
shall it preclude the further exercise of any such right, power or remedy.

10.11 Marshalling; Payments Set Aside. Neither any Agent, Borrowing Base Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
any Credit Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that any Credit Party makes a payment or payments
to Administrative Agent, Issuing Bank or Lenders (or to Administrative Agent, on
behalf of Lenders or Issuing Bank or Administrative Agent, Collateral Agent or
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required

 

-154-

 

--------------------------------------------------------------------------------



to be repaid to a trustee, receiver or any other party under any bankruptcy law,
any other state or Federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

10.12 Severability. In case any provision in or obligation hereunder or any Note
or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.13 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.14 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.15 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.16 CONSENT TO JURISDICTION.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 AND TO ANY PROCESS
AGENT SELECTED IN ACCORDANCE WITH SECTION 3.1(z) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE

 

-155-

 

--------------------------------------------------------------------------------



CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT AGENTS,
BORROWING BASE AGENT AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

(b) EACH CREDIT PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.1. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE
IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY CREDIT
PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED
AS PROVIDED ABOVE.

10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.18 Confidentiality. Each Lender shall hold all non-public information
regarding Holdings and its Subsidiaries and their businesses clearly identified
as such by Holdings and

 

-156-

 

--------------------------------------------------------------------------------



obtained by such Lender pursuant to the requirements hereof in accordance with
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by each Credit Party that, in any event,
a Lender may make (i) disclosures of such information to Affiliates of such
Lender and to their directors, officers, employees, agents and advisors (and to
other persons authorized by a Lender or Agent or Borrowing Base Agent to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 10.18), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein or by any direct or indirect contractual counterparties (or the
professional advisors thereto) in Interest Rate Agreements (provided, such
counterparties and advisors are advised of and agree to be bound by the
provisions of this Section 10.18), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the
Agents, Borrowing Base Agent or any Lender, (iv) disclosures to any Lender’s
financing sources, provided that prior to any disclosure, such financing source
is informed of the confidential nature of the information, (v) disclosure of
information which (A) becomes publicly available other than as a result of a
breach of this Section 10.18 or (B) becomes available to Administrative Agent or
any Lender on a non-confidential basis from a source other than a Credit Party,
and (vi) disclosures required or requested by any governmental agency or
examiner or representative thereof or by the NAIC or pursuant to legal or
judicial process; provided, that unless specifically prohibited by applicable
law or court order, each Lender shall make reasonable efforts to notify Borrower
of any request by any governmental agency or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. Notwithstanding the foregoing, on or after the Closing Date,
Administrative Agent may, in consultation with Borrower, at its own expense,
issue news releases and publish “tombstone” advertisements and other
announcements relating to this transaction in newspapers, trade journals and
other appropriate media.

10.19 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any

 

 

-157-

 

--------------------------------------------------------------------------------



Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to Borrower. In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the Highest Lawful Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest, throughout the contemplated term of the Obligations
hereunder.

10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.21 Effectiveness. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Holdings and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

10.22 Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Credit Party, which information includes the
name and address of such Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the Patriot Act.

10.23 Disclosure. Each Credit Party and each Lender hereby acknowledges and
agrees that Administrative Agent and/or its Affiliates from time to time may
hold investments in, and make other loans to, or have other relationships with
any of the Credit Parties and their respective Affiliates.

10.24 Appointment for Perfection. Each Lender hereby appoints each other Lender
as its agent for the purpose of perfecting Liens, for the benefit of
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than Administrative Agent)
obtain possession of any such Collateral, such Lender shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor, shall deliver such Collateral to Administrative Agent or otherwise
deal with such Collateral in accordance with Administrative Agent’s
instructions.

10.25 Advertising and Publicity. No Credit Party shall issue or disseminate to
the public (by advertisement, including without limitation any “tombstone”
advertisement, press release or otherwise), submit for publication or otherwise
cause or seek to publish any information describing the credit or other
financial accommodations made available by Lenders pursuant to this Agreement
and the other Credit Documents without the prior written consent of
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant

 

-158-

 

--------------------------------------------------------------------------------



to judicial process; provided, that, (i) such filing or submission shall contain
only such information as is necessary to comply with applicable law or judicial
process and (ii) unless specifically prohibited by applicable law or court
order, such Credit Party shall promptly notify Administrative Agent of the
requirement to make such submission or filing and provide Administrative Agent
with a copy thereof.

10.26 Power of Attorney. If a party to this Agreement represented by an attorney
or attorneys in connection with the execution of any Credit Document, and the
relevant power of attorney is expressed to be governed by Netherlands laws, such
choice of law is hereby accepted by the other party in accordance with article
14 of the Hague Convention on the Law Applicable to Agency of 14 March 1978.

 

[Remainder of page intentionally left blank]

 

 

-159-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

BORROWER:

 

 

PROLIANCE INTERNATIONAL, INC.



 

By: 


/s/ Richard A. Wisot

 

 

 

Name: Richard A. Wisot
Title: Vice President

 

 

 

GUARANTORS:

 

 

AFTERMARKET LLC



 

By: 


/s/ Richard A. Wisot

 

 

 

Name: Richard A. Wisot
Title: Vice President

 

 

 

AFTERMARKET DELAWARE CORPORATION



 

By: 


/s/ Richard A. Wisot

 

 

 

Name: Richard A. Wisot
Title: Vice President

 

 

 

SILVER POINT FINANCE, LLC,

 

 

as Administrative Agent, Lead Arranger and Collateral Agent



 

By: 


/s/ Michael A. Gatto

 

 

 

Name: Michael A. Gatto
Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------



 

 

 

WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND),

 

 

as Borrowing Base Agent and a Lender



 

By: 


/s/ Willis A. Williams

 

 

 

Name: Willis A. Williams
Title: Vice President

 

 

--------------------------------------------------------------------------------



 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

 

as Issuing Bank



 

By: 


/s/ Willis A. Williams

 

 

 

Name: Willis A. Williams
Title: Vice President

 

--------------------------------------------------------------------------------



 

 

 

SPF CDO I, LTD.



 

By: 


/s/ Richard Petrilli

 

 

 

Name: Richard Petrilli
Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

 

SPCP GROUP, L.L.C.



 

By: 


/s/ Richard Petrilli

 

 

 

Name: Richard Petrilli
Title: Authorized Signatory

 

--------------------------------------------------------------------------------



APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

Tranche A Term Loan Commitments

 

Lender

 

Tranche A Term Loan Commitment

 

Pro
Rata Share

 

SPCP Group, L.L.C.

 

$

37,500,000

 

75

%

SPF CDO I, Ltd.

 

$

12,500,000

 

25

%

Total

 

$

50,000,000

 

100

%

 

 

Appendix A-1

 

--------------------------------------------------------------------------------



APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

Revolving A Commitments

 

Lender

 

Revolving A Commitment

 

Pro Rata Share

 

Wachovia Capital Finance Corporation (New England)

 

$

25,000,000

 

100

%

Total

 

$

25,000,000

 

100

%

 

 

Appendix A-2

 

--------------------------------------------------------------------------------



APPENDIX A-3

TO CREDIT AND GUARANTY AGREEMENT

Revolving B Commitments

 

Lender

 

Revolving B Commitment

 

Pro Rata Share

 

SPCP Group, L.L.C.

 

$

18,750,000

 

75

%

SPF CDO I, Ltd.

 

$

6,250,000

 

25

%

Total

 

$

25,000,000

 

100

%

 

 

 

Appendix A-3

 

--------------------------------------------------------------------------------



APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

PROLIANCE INTERNATIONAL, INC.

100 Gando Drive

New Haven, Connecticut 06513

Attention: Richard A. Wisot

Facsimile: (203) 865-3723

with copies to:

Jones Day

222 East 41st Street

New York, New York 10017

Attention: James J. Salerno, Esq.

Facsimile: (212) 755-7306

 

 

Appendix B-1

 

--------------------------------------------------------------------------------



SILVER POINT FINANCE, LLC

as Administrative Agent and Collateral Agent

Silver Point Finance, LLC

Two Greenwich Plaza, 1st Floor

Greenwich, CT 06830

Attention: Portfolio Manager

Telecopier: (203) 542-4300

SPF CDO I, LTD.

as Lender

c/o Silver Point Capital, L.P.

Two Greenwich Plaza, 1st Floor

Greenwich, CT 06830

Attention: Nancy Weir

Phone: 203-542-4469

Telecopier: 203-738-1014

Email: creditadmin@silverpointcapital.com

Ref: Proliance

SPCP Group, L.L.C.

as Lender

2 Greenwich Plaza

1st Floor

Greenwich, CT 06830

Attention: Nancy Weir

Phone: 203-542-4469

Telecopier: 203-286-2139

Email: creditadmin@silverpointcapital.com

Ref: Proliance

with copies to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

 

 

Appendix B-2

 

--------------------------------------------------------------------------------



Attention: Frederic L. Ragucci, Esq.

Telecopier: (212) 593-5955

WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND)

as Lender and Borrowing Base Agent

One Post Office Square, Suite 3600

Boston, MA 02109

Attention: Willis Williams, Vice President

Phone: 617-338-1998

Telecopier: 617-338-1497

WACHOVIA BANK, NATIONAL ASSOCIATION

as Issuing Lender

One Post Office Square, Suite 3600

Boston, MA 02109

Attention: Willis Williams, Vice President

Phone: 617-338-1998

Telecopier: 617-338-1497

 

 

Appendix B-3

 

--------------------------------------------------------------------------------